Exhibit 10.2

 
 
 
 
 

 





--------------------------------------------------------------------------------




 
LOAN AGREEMENT
 



--------------------------------------------------------------------------------




Between
 
GTY MD LEASING, INC.,
 
 
a Delaware corporation
 
 
GETTY PROPERTIES CORP.,
 
 
a Delaware corporation
 


 
GETTY REALTY CORP.,
 
a Maryland corporation
and


TD BANK, N.A.




Dated as of September 25, 2009
 
 
 
 

 
 

--------------------------------------------------------------------------------




 
LOAN AGREEMENT
 
This Loan Agreement (“Agreement”) is dated this 25th day of September, 2009, by
and between GTY MD LEASING, INC., a Delaware corporation (“SPE Owner”), GETTY
PROPERTIES CORP., a Delaware Corporation (“Getty Properties”), GETTY REALTY
CORP., a Maryland corporation (“Company”), and TD Bank, N.A., a national banking
association (“Lender”).
 
RECITALS
 
A.           Company, Getty Properties and SPE Owner desire to establish
financing arrangements with Lender and Lender is willing to make a term loan to
Company, Getty Properties and SPE Owner under the terms and provisions
hereinafter set forth.
 
B.           The parties desire to define the terms and conditions of their
relationship in writing.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
SECTION  I
 
DEFINITIONS AND INTERPRETATION
 
1.1.           Terms Defined.  As used in this Agreement, the following terms
have the following respective meanings:
 
Adjusted LIBOR Rate - For each LIBOR Interest Period, a per annum interest rate
determined pursuant to the following formula:
 
Adjusted LIBOR Rate =                            London Interbank Offered Rate
1 minus the LIBOR Reserve Percentage
 
Affiliate - With respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
Anti-Terrorism Laws - Any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
Applicable Margin - Three and one tenth percent (3.10%).
 
Approved Acquisition Add-Backs - Costs incurred by the Company or its
Subsidiaries in connection with acquisitions which costs are expensed rather
than capitalized, in accordance with GAAP and which are approved as additions to
EBITDA and FFO by Lender; provided, however, that Lender will not withhold its
approval if such additions to EBITDA and FFO are approved in accordance with the
Company Credit Agreement.
 
1

--------------------------------------------------------------------------------


Bank Affiliate - With respect  to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender.  For purposes of this definition only, “control” of a Person shall mean
the power, direct or indirect, (x) to vote 25% or more of any class of Capital
Stock having ordinary voting power for the election of directors of such Person
or other Persons performing similar functions for any such Person, or (y) to
direct or cause the direction of the management and policies of such Person
whether by ownership of Capital Stock, contract or otherwise.
 
Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.
 
Base Rate - On any day, a rate per annum equal to the greatest of (i) The “Prime
Rate” of interest as published in the “Money Rates” section of The Wall Street
Journal on the applicable date (or the highest “Prime Rate” if more than one is
published) as such rate may change from time to time, provided, however, that
if  The Wall Street Journal ceases to be published or goes on strike or is
otherwise not published, Lender may use a similar published prime rate or (ii)
the Federal Funds Rate in effect on such day plus one-half of one percent (½%).
 
Base Rate Loan – That portion of the Term Loan accruing interest based on a rate
determined by reference to the Base Rate, if applicable.
 
Blocked Person - Section 5.17.
 
Board - The Board of Governors of the Federal Reserve System of the United
States of America.
 
Borrower - Company, Getty Properties and SPE Owner, individually and
collectively, and jointly and severally.
 
Business Day –  (i) A day other than Saturday or Sunday when Lender is open for
business in the Commonwealth of Virginia; or (ii) if the Term Loan is LIBOR Rate
Loan, any day which is a Business Day as described in clause (i) and which is
also a day for trading by and between banks in dollar deposits in the London
interbank market.
 
Capital Lease Obligations  -  Of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. The
term “Capital Lease” shall mean a lease meeting the requirements of this
definition.
 
Capital Stock -  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
2

--------------------------------------------------------------------------------


Cash Equivalents - Short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.
 
Control -  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
 
Change in Control - (a) The acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Company; or (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Company by Persons who were neither
(i) nominated by the board of directors of Company or by a majority of any
nominating committee appointed by such board of directors for the purpose of
nominating directors for election to such board nor (ii) appointed by directors
so nominated nor (iii) directors on September 25, 2009.
 
Closing - As defined in Section 4.6.
 
Closing Date - As defined in Section 4.6.
 
Code - The Internal Revenue Code of 1986, as amended from time to time.
 
Company Credit Agreement - The $175,000,000 Credit Agreement, dated as of March
27, 2007, by and between Company, the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as Administrative Agent and Charter One Bank as
Syndication Agent, as the same may be amended, modified, supplemented or
replaced from time to time.
 
Contracts - All of the right, title, and interest of  SPE Owner, if any,
including equitable rights, in, to, and under any and all contracts and
agreements relating in any way or manner to any part of the Mortgage Property,
whether such contracts are now or at any time hereafter existing including but
not limited to the following:  (i) all rights under the comfort letter executed
in connection with the Purchase and Sale Agreement, (ii) all other contracts for
the purchase and/or sale of all or any portion of the Mortgage Property, whether
such Contracts are now or at any time hereafter existing, including but without
limitation, any and all earnest money or other deposits escrowed or to be
escrowed or letters of credit provided or to be provided by the purchasers under
the Contracts, including all amendments and supplements to and renewals and
extensions of the Contracts at any time made, and together with all payments,
earnings, income, and profits arising from the sale of all or any portion of the
Mortgage Property or from the Contracts and all other sums due or to become due
under and pursuant thereto and together with any and all earnest money,
security, letters of credit or other deposits under any of the Contracts; (iii)
contracts, licenses, permits, and rights relating to living unit equivalents or
other entitlements with respect to water, wastewater, and other utility services
whether executed, granted, or issued by a Person, which are directly or
indirectly related to, or connected with, the development, ownership,
maintenance or operation of the Mortgage Property, whether such contracts,
licenses, and permits are now or at any time thereafter existing, including
without limitation, any and all rights of living unit equivalents or other
entitlements with respect to water, wastewater, and other utility services,
certificates, licenses, zoning variances, permits, and no-action letters from
each Governmental Authority required: (a) to evidence compliance by SPE Owner
and all improvements constructed or to be constructed on the Mortgage Property
with all legal requirements applicable to the Mortgage Property; and (b) to
develop and/or operate the Mortgage Property as a commercial and/or residential
project, as the case may be; (iv) any and all right, title, and interest SPE
Owner may have in any financing arrangements relating to the financing of or the
purchase of all or any portion of the Mortgaged Property by future purchasers;
and (v) all other contracts which in any way relate to the use, enjoyment,
occupancy, operation, maintenance, repair, management or ownership of the
Mortgage Property (save and except any and all leases, subleases, or other
agreements pursuant to which SPE Owner is granted a possessory interest in the
Land), including but not limited to engineers contracts, architects contracts,
construction contracts, maintenance agreements, equipment leases, personal
property leases, management agreements and service contracts.
 
3

--------------------------------------------------------------------------------


Conversion Date - If any, the date on which the Term Loan converts to the
Secured Loan.
 
Conversion LTV - With respect to the Term Loan, as of the Conversion Date, a
loan to value ratio of not less than 60% based on appraised value of the
Mortgage Properties as set forth in appraisals ordered and approved by Lender.
 
Conversion Margin - If the Secured Loan Maturity Date is 5 years from the
Conversion Date 3.00% and if the Secured Loan Maturity Date is 7 years from the
Conversion Date 3.25%.
 
DAG Entity- White Oak Petroleum, LLC, a Delaware limited liability company.
 
DAG Lease - That certain Unitary Net Lease Agreement, dated as on or about the
date hereof, by and between SPE Owner and the DAG Entity, as the same may be
amended, modified, supplemented or replaced from time to time.
 
Debt Service - As of any date of determination, Borrower’s payments of principal
and interest with respect to the Obligations payable during the applicable
period.
 
Deed of Trust – That certain Deed of Trust, Assignment and Security Agreement,
dated on or about the date hereof, executed by SPE Owner in favor of Lender on
or prior to Closing Date, which shall encumber the Mortgage Properties, as the
same may be amended, modified, supplemented or replaced from time to time.
 
Default - Any event, act, condition or occurrence which with notice, or lapse of
time  or both, would constitute an Event of Default hereunder.
 
EBITDA - For any Person or Property, the consolidated net income of such Person
and its Subsidiaries or Property, as the case may be, after deduction for
environmental expenses (without duplication) and adjusted for straight-line
rents, plus income taxes, interest, depreciation, amortization and Approved
Acquisition Add-Backs, and calculated exclusive of (i) gains or losses on sales
of operating real estate and marketable securities, (ii) other extraordinary
items and (iii) non-cash impairments taken in accordance with GAAP, all
determined in accordance with GAAP.
 
4

--------------------------------------------------------------------------------


EBITDAR - For Company and its Subsidiaries, EBITDA plus rent expense of Company
and its Subsidiaries, all determined on a consolidated basis in accordance with
GAAP.
 
Eligible Ground Lease - Any Property with a ground lease which (a) has a
remaining term (including any renewal options exercisable at the sole option of
the lessee) of at least twenty (20) years; (b) may be transferred and/or
assigned by the lessee either without the consent of the lessor or with the
consent of the lessor so long as the lease provides that such consent is not to
be unreasonably withheld; (c) contains customary lender protection provisions
which provide or allow for, without the consent of the lessor, (i) notice and
cure rights, (ii) pledge and mortgage of the leasehold interest, (iii)
recognition of a foreclosure of leasehold interests including entering into a
new lease with the Lender and (iv) no right of landlord to terminate without the
consent of lessor’s lender. In addition, “Eligible Ground Leases” shall include
such other Properties with ground leases as are, upon Company’s request,
approved as “Eligible Ground Leases” by Lender in its sole discretion from time
to time.
 
Eligible Leasehold Property - Those Properties described in Schedule 1, as such
Schedule 1 may be revised by Company, from time to time, upon approval
by  Lender.
 
Environmental Laws - means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Materials of Environmental
Concern.
 
Equity Interests - Shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.
 
Equity Issuance - Any issuance or sale by a Person of its Capital Stock or other
similar equity security, or any warrants, options or similar rights to acquire,
or securities convertible into or exchangeable for, such Capital Stock or other
similar equity security.
 
ERISA - The Employee Retirement Income Security Act of 1974, as the same may be
amended, from time to time.
 
ERISA Affiliate - Any trade or business (whether or not incorporated) that,
together with Company, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.
 
5

--------------------------------------------------------------------------------


ERISA Event - (a) Any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Company or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
 
Event of Default - As defined in Section 8.1.
 
Excluded Taxes - With respect to Lender or any other recipient of any payment to
be made by or on account of any obligation of Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of Lender,
in which its applicable lending office is located or by another jurisdiction as
a result of a present or former connection between Lender and such other
jurisdiction, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which Borrower
is located.
 
Executive Order No. 13224 - The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Expenses - As defined in Section 10.6.
 
Federal Funds Rate  - For any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by Lender from three
Federal funds brokers of recognized standing selected by the Lender.
 
FFO - Funds from operations, which shall mean consolidated net income of Company
and its Subsidiaries plus the sum, without duplication, of depreciation and
amortization and Approved Acquisition Add-Backs, exclusive of any gain or loss
from debt restructuring or property sales plus or minus, as applicable, other
non-cash charges and expenses.
 
6

--------------------------------------------------------------------------------


Fixed Charge Coverage Ratio - As of the date of determination, the ratio of (a)
EBITDAR  for the most recently ended fiscal quarter, to (b) the sum of all
interest incurred (accrued, paid or capitalized) plus all regularly scheduled
principal payments with respect to Indebtedness (excluding optional prepayments
and balloon principal payments due on maturity in respect of any Indebtedness)
paid, plus rent expense, dividends on preferred stock or minority interest
distributions for such fiscal quarter, all determined on a consolidated basis in
accordance with GAAP.
 
GAAP - Generally accepted accounting principles as in effect in the United
States of America on the Closing Date applied in a manner materially consistent
with the most recent audited financial statements of Company furnished to Lender
and described in Section 5.4 herein.
 
Governmental Authority -  The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
GPMI Lease--The Consolidated,  Amended and Restated Master Lease, dated as of
November 2, 2000, between Getty Properties., as Landlord, and Getty Petroleum
Marketing Inc., as tenant, as the same may be amended, modified or supplemented
from time to time.
 
Hazardous Substances - Any substances defined or designated as hazardous or
toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.
 
Hedging Agreements - Any Interest Hedging Instrument or any other interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement, or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. § 101 et. seq.).
 
Indebtedness  - Of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to unfunded deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) net obligations arising under
Hedging Agreements (to the extent required to be reflected on the balance sheet
of such Person in accordance with GAAP), exclusive, however, of all accounts
payable, accrued interest and expenses, prepaid rents, security deposits and
dividends and distributions declared but not yet paid. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
not include any Intracompany Indebtedness. “Intracompany Indebtedness” means any
indebtedness whose obligor and obligee are Company, Borrower and/or any
Subsidiary of Company or Borrower.
 
7

--------------------------------------------------------------------------------


Indemnified Taxes - Taxes other than Excluded Taxes.
 
Interest Hedging Instrument - Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C. § 101 et. seq.) between Borrower and
Lender (or any Affiliate of Lender) with respect to the Term Loan.
 
IRS - Internal Revenue Service.
 
Kleinfelder Agreement - Collectively, the following documents which pertain to
the monitoring and remediation of environmental contamination on the Land:  (i)
that certain Master Services Agreement for Environmental Services, dated on or
about the date hereof, by and between Kleinfelder East, Inc., a California
corporation, and DAG Enterprises, Inc., a Virginia corporation,  as same may be
amended or assigned, and (ii) any work orders or change orders issued in
relation to such Master Services Agreement.
 
Land -Collectively, all of SPE Owner’s right, title and fee interest in and to
all of those certain real properties or interests more particularly therein
described in Exhibit A attached hereto and incorporated herein by reference,
together with all rights, titles, interests and privileges of SPE Owner in and
to (i) all streets, ways, roads, alleys, easements, rights of way, licenses,
rights of ingress and egress, vehicle parking rights and public places, existing
or proposed, abutting, adjacent, used in connection with or pertaining to such
real property or the improvements thereon; (ii) any strips or gores of real
property between such real property and abutting or adjacent properties; (iii)
all water and water rights, timber, crops, pertaining to such real property; and
(iv) all appurtenances and all reversions and remainders in or to such real
property.
 
Legal Requirements - Any and all (i) present and future judicial decisions,
statutes (including PMPA and Environmental Laws), laws, rulings, rules,
regulations, orders, writs, injunctions, decrees, permits, certificates or
ordinances of any Governmental Authority in any way applicable to Borrower or
the Mortgage Property, including, without limiting the generality of the
foregoing, the ownership, use, occupancy, possession, operation, maintenance,
alteration, repair or reconstruction thereof; (ii) covenants, conditions and
restrictions contained in any deeds, other forms of conveyance or in any other
instruments of any nature that relate in any way or are applicable to the
Mortgage Property or the ownership, use or occupancy thereof; (iii) presently or
subsequently effective bylaws and articles of incorporation, operating agreement
and articles of organization or partnership, limited partnership, joint venture,
trust or other form of business association agreement of Borrower; and (iv)
leases, above, and other contracts (written or oral), of any nature that relate
in any way to the Mortgage Property and to which Borrower may be bound,
including, without limiting the generality of the foregoing, any lease or other
contract pursuant to which Borrower is granted a possessory interest in and to
the Mortgage Property.
 
8

--------------------------------------------------------------------------------


LIBOR Interest Period - A period of one month; provided however, (i) if any
LIBOR Interest Period would end on a day which is not a Business Day, such LIBOR
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (ii) no LIBOR Interest
Period shall extend beyond the Term Loan Maturity Date, and (iii) any LIBOR
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such LIBOR Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such LIBOR Interest Period.
 
LIBOR Rate Loan - The Term Loan when interest is accruing based on a rate
determined by reference to the Adjusted LIBOR Rate.
 
LIBOR Reserve Percentage - For any day, that percentage (expressed as a decimal)
which is in effect from time to time under Regulation D, as such regulation may
be amended from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of the LIBOR Rate Loan is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that
time.  The LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to Lender.  The Adjusted LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the LIBOR Reserve
Percentage.
 
Lien - With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset
other than Permitted Encumbrances, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
Loan Documents – Collectively, this Agreement, the Term Loan Note, the Deed of
Trust and all agreements, instruments and documents executed and/or delivered in
connection therewith, all as may be supplemented, restated, superseded, amended
or replaced from time to time.
 
London Interbank Offered Rate - With respect to the LIBOR Rate Loan for any
LIBOR Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”) as published by Bloomberg (or such
other commercially available source providing quotations of BBA LIBOR as
designated by Lender from time to time) at approximately 11:00 A.M. (London
time) 2 Business Days prior to the first day of such LIBOR Interest Period for a
term comparable to such LIBOR Interest Period; provided however, if more than
one BBA LIBOR Rate is specified, the applicable rate shall be the arithmetic
mean of all such rates.  If, for any reason, such rate is not available, the
term London Interbank Offered Rate shall mean, with respect to the LIBOR Rate
Loan for the LIBOR Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
Lender to be the average rates per annum at which deposits in dollars are
offered for such LIBOR Interest Period to major banks in the London Interbank
market in London, England at approximately 11:00 A.M. (London time) 2 Business
Days prior to the first day of such LIBOR Interest Period for a term comparable
to such LIBOR Interest Period.
 
9

--------------------------------------------------------------------------------


Materials of Environmental Concern - Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes defined or regulated as such in or under any
Environmental Law, including asbestos or asbestos containing materials,
polychlorinated biphenyls, urea-formaldehyde insulation, explosive or
radioactive substances, radon gas, infectious or medical wastes.
 
Material Adverse Effect - A material adverse effect on (a) the business, assets,
prospects or condition, financial or otherwise, of Company and its Subsidiaries
taken as a whole, or, with respect to Section 2.6(c), the DAG Entity, or (b) the
rights of or benefits available to Lender under this Agreement.
 
Material Indebtedness - Indebtedness (other than the Term Loan), or obligations
in respect of one or more Hedging Agreements, of any one or more of Company and
its Subsidiaries in an aggregate principal amount exceeding $15,000,000 with
respect for Indebtedness that is recourse to Company or $20,000,000, with
respect to Indebtedness that is without recourse to Company.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
Company or any of its Subsidiaries in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
Minimum Interest Rate - Three and one half percent (3.5%).
 
Mortgage Property or Mortgage Properties - means, in each case, the Land and all
buildings and improvements now or hereafter located thereon and owned by SPE
Owner, and all other “Mortgaged Property”, as such term is defined in the Deed
of Trust.  As used in this Agreement, the term “Mortgage Property” shall be
expressly defined as meaning all or, where the context permits or requires, any
part of the above and all or, where the context permits or requires, any
interest therein.
 
Mortgage Property Litigation - Collectively, (i) the Complaint for Declaratory
Injunctive Relief/Action Affecting Re Property (the “Duncan Complaint”) naming
Duncan Services, Inc, and certain other dealers as plaintiffs (the
“Plaintiffs”), and ExxonMobil Oil Corporation as a defendant, filed on or about
September 23, 2009 in the Unites States District Court for the District of
Maryland, Southern Division, which names the following Mortgage Properties (each
an “Affected Property” or, collectively, the “Affected Properties”): 8850 Gorman
Road, Laurel, MD; 4040 Powder Mill Road, Beltsville, MD; 6411 Coventry Way,
Clinton, MD; 11055 Baltimore Blvd, Beltsville, MD; 10405 Baltimore Ave.,
Beltsville, MD; 8901 Central Avenue, Capitol Heights MD; 3384 Fort Meade Rd.,
Laurel MD; 5921 Marlboro Pike, District Heights, MD; and 6117 Baltimore Avenue,
Riverdale, MD., and (ii) any other lawsuit or legal proceeding filed by any
Plaintiff against Borrower and naming any of the Affected Properties.
 
10

--------------------------------------------------------------------------------


Mortgage Property Litigation Release Payment - With respect to each Affected
Property released or conveyed as a result of a full and final disposition of the
Mortgage Property Litigation as described in Section 2.6(c) hereof, an amount
equal to Release Amount for such Affected Property multiplied by 150%.
 
Multiemployer Plan - A multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
Net Operating Income - For any applicable period, the amount by which payments
made to SPE Owner under the DAG Lease during such period, or any other income
from operations received by the SPE Owner during such period, exceed ordinary
and customary operating expenses of the Mortgage Properties during such
period.  Operating expenses of the Mortgage Properties include, without
limitation, (a) management fees applicable to the Mortgage Properties  for such
period in an amount not to exceed the greater of (1) the actual management fees
paid over such period, or (2) the amount which is 3% of gross income (determined
in accordance GAAP) of the Mortgage Properties for such period, (b) other actual
ordinary and customary operating expenses of the Mortgage Properties during such
period, and (c) other ordinary and customary operating expenses of the Mortgage
Properties which are not incurred during the applicable period, but which recur
annually, included, but not limited to, taxes and insurance premiums applicable
to the Mortgage Properties.  Lender reserves the right to establish such
reserves or make such adjustments to the foregoing calculation as it shall deem
appropriate or necessary in the exercise of its sole and commercially reasonable
discretion.  Ordinary and customary operating expenses shall not include
expenses for depreciation, amortization and debt service payments and any other
non-cash expenses, nor payments for capital expenditures, building improvements
and tenant improvements. Operating expenses paid by the DAG Entity under the DAG
Lease shall be excluded from the forgoing calculations.
 
NOI to Debt Service Ratio - As of any date of determination, the ratio of Net
Operating Income for the most recently ended fiscal quarter to Debt Service for
such fiscal quarter.
 
Non-consolidated Affiliate - An Affiliate of Company, in which Company, directly
or indirectly through ownership of one or more intermediary entities, owns an
Equity Interest but that is not required in accordance with GAAP to be
consolidated with Company for financial reporting purposes.
 
Obligations - All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by Borrower to Lender or any other
subsidiary of Lender or a Bank Affiliate under this Agreement, any Hedging
Agreement or Interest Hedging Instrument with Lender or a Bank Affiliate or any
other Loan Document, whether joint or several, related or unrelated, primary or
secondary, matured or contingent, due or to become due (including debts,
liabilities and obligations obtained by assignment), and whether principal,
interest, fees, indemnification obligations hereunder or Expenses (specifically
including interest accruing after the commencement of any bankruptcy, insolvency
or similar proceeding with respect to Borrower, whether or not a claim for such
post-commencement interest is allowed), including, without limitation, debts,
liabilities and obligations in respect of the Term Loan and any extensions,
modifications, substitutions, increases and renewals thereof; any amount payable
by Borrower or any Subsidiary of Borrower pursuant to an Interest Hedging
Instrument; and all Expenses incurred by Lender or any other subsidiary of
Lender or a Bank Affiliate, together with other debts, liabilities or
obligations owing to Lender or any other subsidiary of Lender or a Bank
Affiliate in connection with any lockbox, cash management, or other services
(including electronic funds transfers or automated clearing house transactions)
provided by Lender or any other subsidiary of Lender or a Bank Affiliate to
Borrower.
 
11

--------------------------------------------------------------------------------


Other Taxes - means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
PBGC - The Pension Benefit Guaranty Corporation.
 
Permitted Encumbrances - Any of the following:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.4;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 6.4;
 
(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure liabilities to other insurance
carrier;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, purchase contracts, construction contracts,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 8.1;
 
(f)           (i) with respect to any Property (including, but not limited to,
the Mortgage Properties), easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of Company or any of its Subsidiaries; and (ii)
with respect to any Mortgaged Property, any matter listed or described in the
owner’s title insurance policies of Borrower provided by SPE Owner to Lender
prior to the date hereof;
 
(g)           Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien after giving
effect to Indebtedness secured thereby, does not give rise to an Event of
Default;
 
12

--------------------------------------------------------------------------------


(h)           (x) Liens and judgments which have been or will be bonded (and the
Lien on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against Company or any of its Subsidiaries, or (y) Liens which are
being contested in good faith by appropriate proceedings for review and in
respect of which there shall have been secured a subsisting stay of execution
pending such appeal or proceedings and as to which the subject asset is not at
risk of forefeiture;
 
(i)           Liens on Property of Company or its Subsidiaries securing
Indebtedness which may be incurred or remain outstanding without resulting in an
Event of Default hereunder;
 
(j)           Liens in favor of Company or any Subsidiary of Company against any
asset of Company or any Subsidiary or Non-consolidated Affiliate of Company;
 
(k)           Leases that are not Capital Leases; and
 
(l)           Liens or other encumbrances of tenants of Company or its
Subsidiaries.
 
Permitted Investments - Any of the following:
 
(a)           owning, leasing and operating gasoline station or convenience
store properties, and related petroleum distribution terminals, and other retail
real property and other related business activities, including the creation or
acquisition of any interest in any Subsidiary (or entity that following such
creation or acquisition would be a Subsidiary), for the purpose of owning,
leasing and operating gasoline station or convenience store properties, and
related petroleum distribution terminals, and other retail real property, and
other related business activities;
 
(b)           acquisitions of mortgages, provided that the aggregate amount of
all such investments in mortgages shall not exceed five percent (5%) of the
Total Asset Value;
 
(c)           investments in unimproved land, provided that the aggregate amount
of all such investments in unimproved land shall not exceed five percent (5%) of
the Total Asset Value;
 
(d)           investments in marketable securities traded on the New York Stock
Exchange (NYSE), the American Stock Exchange (AMEX) or NASDAQ (National Market
System Issues only), provided that the aggregate amount of such investments
shall not exceed five percent (5%) of the Total Asset Value;
 
(e)           investments in Non-consolidated Affiliates (excluding marketable
securities described in clause (d) above), provided that the aggregate amount of
such investments shall not exceed ten percent (10%) of the Total Asset Value;
and
 
13

--------------------------------------------------------------------------------


(f)           investments in real property under development (i.e., a property
which is being developed for which a certificate of occupancy has not been
issued), provided that the aggregate amount of all such investments in
development property shall not exceed ten percent (10%) of the Total Asset
Value.
 
Person - Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
 
Plan - Any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Company or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
PMPA - The Petroleum Marketing Practices Act, 15 U.S.C. § 2801 et seq.
 
Principal Officer - The President, the Chief Executive Officer, the Chief
Financial Officer, the Controller or a Vice President of Company or SPE Owner.
 
Property or Properties- The real property, including the Mortgage Properties,
owned by Company and/or any of its Subsidiaries, or in which Company or any of
its Subsidiaries has a leasehold interest.
 
Purchase and Sale Agreement - That certain Agreement of Purchase and Sale dated
December 12, 2008, between Seller and DAG Enterprises, Inc., pursuant to which
Seller agreed to sell and DAG Enterprises, Inc. agreed to purchase certain
property, including but not limited to, the Mortgage Properties, as such
agreement has been amended and assigned.
 
Qualified Real Estate Assets - Any Property that is (a) either (i) wholly owned,
(ii) ground leased under an Eligible Ground Lease by Company and its
Subsidiaries or (iii) an Eligible Leasehold Property; (b) is not subject to any
liens other than Permitted Encumbrances or, other than with respect to any
Eligible Leasehold Property, to any agreement that prohibits the creation of any
lien thereon as security for indebtedness of Company, (c) other than with
respect to an Eligible Leasehold Property, is not subject to any agreement,
including the organizational documents of the owner of the asset, which limits,
in any way, the ability of Company to create any lien thereon as security for
indebtedness, (d) is free from material structural defects and material title
defects and (e) except for those properties leased by Company to Getty Petroleum
Marketing Inc. or any affiliate of GPM Investments, LLC, is free from any
material environmental condition that impairs, in any material respect, the
operation and use of such premises for its intended purpose.
 
Recording Event - The occurrence of an Event of Default under this Agreement or
the occurrence of a Material Monetary Default, as such term is defined in the
GPMI Lease.
 
Release Amount - With respect to any Mortgage Property, amount set forth on the
Schedule of Release Amounts attached hereto.
 
14

--------------------------------------------------------------------------------


Release Payment - With respect to any Mortgage Property to be released pursuant
to Section 3.2, an amount equal to the Release Amount multiplied by 125%.
 
Regulation D - Regulation D of the Board comprising Part 204 of Title 12, Code
of Federal Regulations, as amended, and any successor thereto.
 
Requirement of Law – As to any Person, each law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
SEC - The Securities and Exchange Commission.
 
Secured Indebtedness - All Indebtedness of Company and its Subsidiaries which is
secured by a Lien on any Properties including the Term Loan, from and after the
occurrence of a Recording Event or conversion to the Secured Loan.
 
Secured Loan Maturity Date - From the Conversion Date, at the election of SPE
Owner, a date that is either 5 or 7 years from the Conversion Date.
 
Secured Recourse Indebtedness - All Secured Indebtedness except Indebtedness
with respect to which recourse for payment is contractually limited (except for
customary exclusions) to the specific Property encumbered by the Lien securing
such Indebtedness and other than Indebtedness fully collateralized by cash or
Cash Equivalents and recourse is limited to such cash or Cash Equivalents.
 
Seller - ExxonMobil Oil Corporation, a New York corporation, and ExxonMobil
Corporation, a New Jersey corporation.
 
Subsidiary - means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  For all purposes under this
Agreement, SPE Owner shall be considered, in all respects, a Subsidiary of
Company.
 
Subsidiary Indebtedness - All Indebtedness of the Subsidiaries of the Company
owing to Persons other than Company or any other Subsidiary of Company, which
Indebtedness is not secured by a Lien on any income, Capital Stock, property or
other asset of a Subsidiary of Company, including, the Indebtedness of SPE Owner
in connection with the Term Loan.
 
Tangible Net Worth - The sum of the shareholders’ equity of Company and its
Subsidiaries minus goodwill, trademarks, tradenames, licenses and other
intangible assets (as shown on the balance sheet of Company), as determined on a
consolidated basis in accordance with GAAP.
 
15

--------------------------------------------------------------------------------


Taxes or Tax - Any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
Term Loan - As defined in Section 2.1(a).
 
Term Loan Maturity Date - September 25, 2012.
 
Term Loan Note - As defined in Section 2.1 (b).
 
Term Loan Closing Fee - As defined in Section 2.5(a).
 
Title Company - Stewart Title Guaranty Company or such other national title
company, licensed to operate in the State of Maryland, selected by Borrower and
acceptable to Lender in its reasonable discretion.
 
Title Insurance - One or more title insurance commitments, binders or policies,
as Lender may reasonably require, issued by the Title Company, on a coinsurance
or reinsurance basis (with direct access endorsement or rights) if and as
reasonably required by Lender, in the maximum amount of the Loan insuring or
committing to insure that the Deed of Trust constitutes a valid first lien
covering the applicable Mortgage Property and the improvements thereon, subject
only to the exceptions listed thereon and agreed to by Lender in its sole
discretion.
 
Total Asset Value - As of any relevant date, the sum of, without duplication,
(i) for Properties owned or leased for one full quarter or more, the quotient
obtained by dividing (a) EBITDA for such Properties for the most recently
concluded fiscal quarter multiplied by 4 by (b) 10.50%, (ii) for Properties
owned or leased for less than one full quarter, the cost of such Properties,
including the cost of capital expenditures actually incurred in connection with
such Properties, (iii) Unrestricted Cash and Cash Equivalents of Company and its
consolidated Subsidiaries as of such date, (iv) investments in Non-consolidated
Affiliates, valued at an amount equal to (a) EBITDA received by Company from
such Non-consolidated Affiliates for the most recently concluded fiscal quarter
multiplied by 4, divided by (b) 10.50%, (v) investments in marketable
securities, valued at the lower of “cost” or “market”, (vi) investments in land
and development properties, valued at “cost” and (vi) the book value of notes
and mortgages receivable.
 
Total Indebtedness - As of the date of determination, all Indebtedness of
Company and its Subsidiaries outstanding on such date.
 
Total Liabilities - For any Person, all liabilities which would be classified as
liabilities on a consolidated balance sheet of such person and its Subsidiaries
in accordance with GAAP, all guarantees and contingent obligations (excluding
terminal indemnifications or litigation which Company is not required to accrue
as a liability under GAAP) of such person and its Subsidiaries including, but
not limited to, letters of credit, net obligations arising under Hedging
Agreements (to the extent required to be reflected on the balance sheet of such
Person, in accordance with GAAP), forward equity commitments, obligations to pay
the deferred purchase price of property and the pro rata share of indebtedness
of Non-consolidated Affiliates.
 
16

--------------------------------------------------------------------------------


Total Secured Indebtedness - As of any date of determination, the aggregate of:
(a) Indebtedness of Company and its Subsidiaries outstanding as of such date,
secured by a Lien on any asset of Company and its Subsidiaries, and (b) all
Subsidiary Indebtedness outstanding as of such date.
 
Total Unsecured Indebtedness - As of the date of determination, all Indebtedness
of Company and its Subsidiaries (excluding Subsidiary Indebtedness) which is not
secured by Lien on any income, Capital Stock, property or other asset of Company
and its Subsidiaries.
 
Transactions -  The borrowing of the Term Loan by Borrower hereunder.
 
Unencumbered Asset Value - With respect to the Qualified Real Estate Assets, the
sum of (a) for Properties owned or leased for at least one full calendar
quarter, the quotient obtained by dividing (i) EBITDA for such Properties for
the most recent quarter multiplied by 4, by (ii) 10.5% and (b) for such
Properties acquired during the calendar quarter, the cost of such Properties,
including the cost of capital expenditures actually incurred in connection with
such Properties. In determination of Unencumbered Asset Value, properties under
Eligible Ground Leases (exclusive of any Property  that is an Eligible Leasehold
Property) shall be limited to maximum of 10% of Unencumbered Asset Value.
 
Unrestricted Cash and Cash Equivalents - At any date of determination, the sum
of: (a) the aggregate amount of unrestricted cash then held by Company or any of
its Subsidiaries, plus (b) the aggregate amount of unrestricted Cash Equivalents
(valued at fair market value) then held Company or any of its Subsidiaries, plus
(c) the aggregate amount of cash or Cash Equivalents in restricted 1031 accounts
for the benefit of Company. As used in this definition, “Unrestricted” means,
with respect to any asset, the circumstance that such asset is not subject to
any Liens or claims of any kind in favor of any Person.
 
Unsecured Debt Service Coverage Ratio - As of the date of determination, the
ratio of (a) EBITDA from Qualified Real Estate Assets, for the most recently
ended fiscal quarter to (b) the sum of all interest incurred (accrued, paid or
capitalized) plus all regularly scheduled principal payments with respect to
Total Unsecured Indebtedness (excluding optional prepayments and balloon
principal payments due on maturity in respect of any Indebtedness) paid during
such fiscal quarter, all determined on a consolidated basis in accordance with
GAAP.
 
Withdrawal Liability - Liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
1.2.           Accounting Principles.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Company
or SPE Owner notifies Lender that Company or SPE Owner requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if Lender notifies Company or SPE Owner that Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
17

--------------------------------------------------------------------------------


1.3.           Construction.  No doctrine of construction of ambiguities in
agreements or instruments against the interests of the party controlling the
drafting shall apply to any Loan Documents.
 
SECTION  II
THE TERM LOAN
 
2.1.           Term Loan.
 
a.        Lender hereby agrees to advance to Borrower, subject to the terms and
conditions of this Agreement, the sum of TWENTY FIVE MILLION AND NO/100 DOLLARS
($25,000,000) (the “Term Loan”).
 
b.        At Closing, Borrower shall execute and deliver a promissory note to
Lender in the original principal amount of the Term Loan (the “Term Loan
Note”).  The Term Loan Note shall evidence Borrower’s unconditional obligation
to repay to Lender the Term Loan with interest as herein provided. The Term Loan
Note shall be in form and substance satisfactory to Lender.
 
c.        Beginning on November 2, 2009, and continuing on the first day of each
calendar month thereafter until the Term Loan Maturity Date, the principal
balance of the Term Loan shall be paid in thirty-six (36) equal and consecutive
monthly installments of principal of $65,000 each.  A final installment of all
unpaid principal and all accrued and unpaid interest outstanding under the Term
Loan shall be due and payable on the Term Loan Maturity Date.
 
2.2.        Payments.
 
a.        Except to the extent otherwise set forth in this Agreement (or in the
case of an Interest Hedging Instrument under the applicable agreements), all
payments of principal and of interest on the Term Loan and all Expenses, fees,
indemnification obligations and all other charges and any other Obligations of
Borrower, shall be made to Lender at its banking office, 2070 Chain Bridge
Road,  Suite 145, Vienna, Virginia 22182,  in United States dollars, in
immediately available funds.  Lender shall have the unconditional right and
discretion (and Borrower hereby authorizes Lender) to charge Borrower’s
operating and/or deposit account(s) for all of Borrower’s Obligations as they
become due from time to time under this Agreement including, without limitation,
interest, principal, fees, indemnification obligations and reimbursement of
Expenses.  Any payments received prior to 2:00 p.m. Eastern time on any Business
Day shall be deemed received on such Business Day.  Any payments (including any
payment in full of the Obligations), received after 2:00 p.m. Eastern time on
any Business Day shall be deemed received on the immediately following Business
Day.
 
18

--------------------------------------------------------------------------------


2.3.        Interest.
 
a.        The unpaid principal balance of the Term Loan shall bear interest at a
per  annum rate equal to the greater of (i) Adjusted LIBOR Rate plus the
Applicable Margin and (ii) the Minimum Interest Rate.
 
b.        Beginning on November 2, 2009, and continuing on the first Business
Day of each calendar month thereafter until the Term Loan Maturity Date,
Borrower shall pay interest on the Term Loan at the rate specified in Section
2.3(a).
 
c.        Interest shall begin to accrue on the Term Loan on the date on which
Lender deposits the proceeds thereof in escrow with the Title Company
 
2.4.        Additional Interest Provisions.
 
a.        Interest on the Term Loan shall be calculated on the basis of a year
of three hundred sixty (360) days but charged for the actual number of days
elapsed.
 
b.        After the occurrence and during the continuance of an Event of Default
hereunder, the per annum effective rate of interest on all outstanding principal
under the Term Loan, shall be increased by three hundred (300) basis
points.  All such increases may be applied retroactively to the date of the
occurrence of the Event of Default.  Borrower agrees that the default rate
payable to Lender is a reasonable estimate of Lender’s damages and is not a
penalty.
 
c.        All contractual rates of interest chargeable on outstanding principal
under the Term Loan shall continue to accrue and be paid even after Default, an
Event of Default, maturity, acceleration, judgment, bankruptcy, insolvency
proceedings of any kind or the happening of any event or occurrence similar or
dissimilar.
 
d.        In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such court determines Lender has charged or received
interest hereunder in excess of the highest applicable rate, Lender shall apply,
in its sole discretion, and set off such excess interest received by Lender
against other Obligations due or to become due and such rate shall automatically
be reduced to the maximum rate permitted by such law.
 
2.5.        Fees and Charges.
 
a.        At Closing, Lender shall have fully earned and Borrower shall
unconditionally pay to Lender a non-refundable fee with respect to the Term Loan
(“Term Loan Closing Fee”) of One Hundred Twenty Five Thousand Dollars
($125,000), less amounts previously paid thereon.
 
b.        Borrower shall unconditionally pay to Lender a late charge equal to
five percent (5%) of any and all payments of principal or interest on the Term
Loan that is not paid within fifteen (15) days of the due date.  Such late
charge shall be due and payable regardless of whether Lender has accelerated the
Obligations.  Borrower agrees that any late fee payable to Lender is a
reasonable estimate of Lender’s damages and is not a penalty.
 
19

--------------------------------------------------------------------------------


2.6.        Prepayments.
 
a.        Borrower may prepay the Term Loan in whole or in part at any time or
from time to time, without penalty or premium except as provided herein,
provided that (i) any such prepayments are in a minimum amount of $500,000 and
(ii) any prepayment shall be accompanied by all accrued and unpaid
interest.  Any partial prepayment of the Term Loan shall be applied to the Term
Loan in the inverse order of maturity.
 
b.        Notwithstanding the provisions of Section 2.6(a), any prepayment of
the Term Loan, shall, if such prepayment is the result of any refinancing of the
Term Loan by any lender or other party other than Lender, be accompanied by a
fee equal to: (i) the amount of principal prepaid, multiplied by 1.5% if such
prepayment is made within the first 12 months after the Closing Date; (ii) the
amount of principal prepaid, multiplied by 1% if such prepayment is made more
than 12 months after the Closing Date and less than 24 months after the Closing
Date; and (iii) the amount of principal prepaid, multiplied by 0.5%, if such
prepayment is made more than 24 months after the Closing Date and less than 30
months after the Closing Date.  Notwithstanding the foregoing, Borrower shall
have the right to prepay the Term Loan, in whole or in part, at any time and
from time to time, without payment of any amounts described in this subsection
(b) or any other penalty or premium: (1) if the rate of interest payable in
connection with this loan is converted from the Adjusted LIBOR Rate to the Base
Rate pursuant to this Article II, and for so long as the rate of interest
continues to be the Base Rate; and (2) in connection with any Partial Release.
 
c.        If the full and final disposition of the Mortgage Property Litigation
by a court of competent jurisdiction results in any Affected Property (i) being
released from the lien Deed of Trust and/or (ii) having to be conveyed by SPE
Owner to any third party, then Borrower shall repay the Term Loan in an amount
equal to the Mortgage Property Litigation Release Payment for each such Affected
Property.  In addition, if Lender determines that the final disposition of the
Mortgage Property Litigation by a court of competent jurisdiction has a Material
Adverse Effect on the ability of the DAG Entity to comply with its obligations
under or pursuant to the DAG Lease, and such Material Adverse Effect is
reasonable likely to cause an Event of Default under Section 7.2 of this
Agreement, Lender shall have the right to give written notice to Borrower
requiring prepayment of the Term Loan in full, and Borrower shall make such
prepayment in full, without premium or penalty, within 45 days after it receives
such notice.
 
2.7.           Use of Proceeds.  The proceeds of the Term Loan shall be used to
fund up to fifty (50%) of the costs of Borrower’s acquisition of the Mortgage
Properties.
 
2.8.           Capital Adequacy.  If there is a change in any present law,
governmental rule, regulation, policy, guideline, directive or similar
requirement (whether or not having the force of law) or any such law,
governmental rule, regulation, policy, guideline, directive or similar
requirement is enacted after the date hereof, that imposes, modifies, or deems
applicable any capital adequacy, capital maintenance or similar requirement
which affects the manner in which Lender allocates capital resources to its
commitments (including any commitments hereunder but excluding any requirement
reflected in the Adjusted LIBOR Rate), and as a result thereof, in the
reasonable opinion of Lender, the rate of return on Lender’s capital with regard
to the Term Loan is reduced to a level below that which Lender could have
achieved but for such circumstances, then in such case and upon written notice
from Lender to Borrower, from time to time, Borrower shall pay Lender such
additional amount or amounts as shall compensate Lender for such reduction in
Lender’s rate of return.  Such notice shall contain the statement of Lender with
regard to any such amount or amounts which shall, in the absence of manifest
error, be binding upon Borrower.  In determining such amount, Lender may use any
reasonable method of averaging and attribution that it deems applicable.
 
20

--------------------------------------------------------------------------------


2.9.           Funding Indemnity.  Borrower shall indemnify Lender, and hold
Lender harmless from any loss, damages, liability, or expense which Lender may
sustain or incur as a consequence of the making of a prepayment of the LIBOR
Rate Loan on a day which is not the last day of a LIBOR Interest Period with
respect thereto.  With respect to the LIBOR Rate Loan, such indemnification
shall equal the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid for the period from the date of such prepayment
until the end of the applicable LIBOR Interest Period at the applicable rate of
interest for the  LIBOR Rate Loan provided for herein over (ii) the amount of
interest (as reasonably determined by Lender) which would have accrued to Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the London interbank Eurodollar market. This covenant shall
survive the termination of this Agreement, and the payment of the Obligations.
 
2.10.           Inability to Determine Interest Rate. Notwithstanding any other
provision of this Agreement, if Lender shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that, (i)
by reason of circumstances affecting the relevant market, reasonable and
adequate means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR
Interest Period, or (ii) the Adjusted LIBOR Rate does not adequately and fairly
reflect the cost to Lender of funding or maintaining the LIBOR Rate Loan during
a LIBOR Interest Period, Lender shall notify Borrower and thereafter will have
no obligation to make, fund or maintain the LIBOR Rate Loan, and thereafter the
LIBOR Rate Loan shall bear interest at the Base Rate, with the interest rate
being adjusted simultaneously with any change in the Base Rate.
 
2.11.           Illegality.  Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof to Lender by the relevant Governmental
Authority shall make it unlawful for Lender to make or maintain the LIBOR Rate
Loan as contemplated by this Agreement, or to obtain in the interbank Eurodollar
market, the funds with which to make or maintain the Libor Rate Loan, (a) Lender
shall promptly notify Borrower thereof, (b) the commitment of Lender hereunder
to continue the LIBOR Rate Loan shall forthwith be suspended until Lender shall
give notice that the condition or situation which gave rise to the suspension
shall no longer exist, and (c) the LIBOR Rate Loan shall be converted on the
last day of the current LIBOR Interest Period, or within such earlier period as
required by law, to a Base Rate Loan.  Borrower hereby agrees promptly to pay
Lender, upon its demand, any additional amounts necessary to compensate Lender
for actual and direct costs (but not including anticipated profits) reasonably
incurred by Lender in connection with any repayment in accordance with this
Section 2.11, including but not limited to, any interest or fees payable by
Lender to lenders of funds obtained by it in order to make or maintain the LIBOR
Rate Loan hereunder. A certificate as to any additional amounts payable pursuant
to this Section 2.11 submitted by Lender, to Borrower shall be presumptive
evidence of such amounts owing.  Lender agrees to use reasonable efforts to
avoid or to minimize any amounts which may otherwise be payable pursuant to this
Section 2.11; provided however, that such efforts shall not cause the imposition
on Lender of any additional costs or legal or regulatory burdens deemed by
Lender in its reasonable discretion to be material.
 
21

--------------------------------------------------------------------------------


2.12.           Requirements of Law.
 
a.        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:
 
i.           shall subject Lender to any tax of any kind whatsoever with respect
to the LIBOR Rate Loan made by it, or change the basis of taxation of payments
to Lender in respect thereof (except for changes in the rate of tax on the
overall net income of Lender);
 
ii.           shall impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of Lender which is not otherwise included in
the determination of the LIBOR Rate hereunder; or
 
iii.           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to materially increase the cost to
Lender of making or maintaining the LIBOR Rate Loan, or to materially reduce any
amount receivable hereunder, or under the Term Loan or the Term Loan Note, then,
in any such case, Borrower shall promptly pay Lender, upon its demand, any
additional amounts necessary to compensate Lender for such additional costs or
reduced amount receivable which Lender reasonably deems to be material as
determined by Lender, with respect to the LIBOR Rate Loan.  A certificate as to
any additional amounts payable pursuant to this Section 2.12 submitted by Lender
to Borrower shall be presumptive evidence of such amounts owing.  Lender agrees
to use reasonable efforts to avoid, or to minimize, any amounts which might
otherwise be payable pursuant to this Section 2.12; provided however, that such
efforts shall not cause the imposition on Lender of any additional costs or
legal regulatory burdens deemed by Lender in good faith to be material.
 
The agreements in this Section 2.12 shall survive the termination of this
Agreement and payment of the Obligations.
 
2.13.           Taxes.
 
a.        Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then
 
i.        the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made,
 
22

--------------------------------------------------------------------------------


ii.        Borrower shall make such deductions, and
 
iii.        Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
b.        In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
c.        Borrower shall indemnify Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
Lender on or with respect to any payment by or on account of any obligation of
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, provided, that, as to penalties, interest or expenses relating to
Indemnified Taxes or Other Taxes, Lender has provided reasonably prompt notice
to Borrower after any officer of Lender first becomes aware of such Indemnified
Taxes or Other Taxes, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by Lender shall be conclusive absent manifest error.
 
d.        As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.
 
e.        If Lender determines, in its reasonable good faith discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.13, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 2.13 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that Borrower, upon the
request of Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority to the extent imposed due to any act or failure to act on the part of
Borrower) to Lender in the event Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to Borrower or any other Person.
 
SECTION  III
RECORDABLE DOCUMENTS; PARTIAL RELEASE.
 
3.1.           Recordation; Requirements after a Recording Event.  Upon the
occurrence and during the continuance of a Recording Event, Lender shall have
the right, in its sole discretion, to (A) order appraisals, at Borrower’s
expense, of each of the Mortgaged Properties, and (B) record the Deed of Trust
(if not already recorded by Borrower) in the appropriate land records.  In
addition, after a Recording Event, Borrower shall, within thirty (30) days after
a demand therefor, deliver to Lender:
 
23

--------------------------------------------------------------------------------


a.        to the extent not already delivered to Lender, one or more current
surveys of the Mortgaged Properties, prepared by a registered surveyor or
engineer and certified to Lender, Borrower and the Title Company, in form and
substance acceptable to Lender, showing all easements, building or setback
lines, rights of way and dedications affecting the Land and showing no state of
facts which would have an adverse effect on the value of the Mortgaged
Properties;
 
b.        evidence reasonably satisfactory to Lender showing the availability of
all necessary utilities at the boundary lines of the Land, including sanitary
and storm sewer facilities, potable water, telephone, electricity, gas and
municipal services;
 
c.        evidence that the current and proposed use of the Mortgage Properties
complies with all Legal Requirements, including but not limited to copies of any
and all (i) certificates of occupancy, (ii) special use permits, (iii)
beer/wine/liquor permits, and (iv) petroleum handling and other related permits;
 
d.        evidence, which shall include any zoning reports received by Borrower
with respect to the Mortgage Property and any zoning confirmation letters
received from the cities in which the Mortgage Property is located, that all
applicable zoning ordinances and restrictive covenants affecting the Land permit
the use for which the improvements thereon are intended and have been or will be
complied with;
 
e.        one or more Phase I Environmental Site Assessment Reports with respect
to the Mortgage Property prepared by a firm of engineers approved by Lender,
which report shall be satisfactory in form and substance to Lender, and if
required by Lender one or more Phase II Environmental Site Assessment Reports,
expanded Phase II Environmental Site Assessment Reports, a Phase II Site
Remediation Reports and copies of all testing results with respect to any of the
Mortgage Property and any and all other environmental due diligence received or
reviewed by Purchaser or Borrower in connection with its purchase of the
Mortgage Property;
 
f.        certificates or other evidence showing that Borrower has obtained the
insurance required by the Deed of Trust (or that the DAG Entity under the DAG
Lease has procured the insurance required thereby) and the other Loan Documents;
 
g.        copies of any and all Contracts in effect at the Mortgage Properties
including but not limited to any Contracts relating to maintenance and
landscaping, utilities, parking agreements, personal property leases, joint use
agreements, option agreements, or any other service or maintenance contracts;
 
h.        a full size, single sheet copy of all recorded subdivision or plat
maps of the Land approved (to the extent required by Legal Requirements) by all
Governmental Authorities, if applicable, and legible copies of all instruments
representing exceptions to the state of title to the Mortgage Properties;
 
24

--------------------------------------------------------------------------------


i.        the Title Insurance, which shall be at the sole expense of Borrower;
 
j.        payment of all of Lender’s attorneys’ fees, closing costs, taxes
(including, without limitation, recordation tax for filing of the Deed of Trust
and any financing statements perfecting the security interests created thereby)
and recordation costs.
 
If Borrower elects to record the Deed of Trust prior to a Recording Event, then,
notwithstanding anything contained herein to the contrary, SPE Owner shall have
the right, so long as no Recording Event has occurred and is continuing and the
Term Loan has not been converted to the Secured Loan, to request, in writing,
that Lender release the Deed of Trust on one or more of the Mortgage Properties
from the applicable land records, provided that such written request shall
contain a certification from a Principal Officer of SPE Owner that no Recording
Event has occurred and is continuing.  After receipt of the request and
certification described above, Lender agrees to release any such applicable Deed
of Trust and will use commercially reasonable efforts to cause such release to
be delivered to SPE Owner within 10 Business Days provided that (i) Borrower
pays all costs associated with such removal, and (ii) prior to such removal,
Borrower shall deliver to Lender as many additional fully executed and notarized
Deeds of Trust as may be required by Lender.
 
3.2.           Partial Release.  Lender shall consent to the sale or other
transfer one or more of the individual gas station sites which comprise the
Mortgage Properties together with the improvements thereon (hereinafter whether
one or more, a “Release Lot”), and if the Deed of Trust has been and continues
to be recorded in the applicable land records, a release of the Release Lot from
the lien of the Deed of Trust (each a “Partial Release”) upon the satisfaction
of each and every of the following conditions precedent (singularly and
collectively referred to as a “Partial Release Condition”):
 
a.        No Event of Default shall have occurred and be continuing;.
 
b.        Not more than ten (10) Partial Releases shall be permitted;
 
c.        The Partial Release shall only be permitted in conjunction with a sale
of the Release Lot to a third-party who is not an Affiliate or Subsidiary of
Borrower or Company and such sale shall be evidenced by a written agreement;
 
d.        Borrower shall, simultaneously with the completion of the Partial
Release of the Release Lot, make a mandatory prepayment of the Term Loan in an
amount equal to the applicable Release Payment for such Release Lot;
 
e.        Such Partial Release shall not constitute a Material Adverse Effect;
 
f.        Borrower shall sell or otherwise transfer the Release Lot to another
party such that Borrower retains no ownership interest in, or liabilities or
obligations with respect to, such Release Lot other than the customary post
closing obligations in a purchase and sale agreement;
 
g.        Borrower shall deliver to Lender a copy of any proposed sales contract
showing the sales price and the anticipated closing date, together with a
schedule (certified as true and complete by Borrower) setting forth all of
commissions and other closing costs.  If the Deed of Trust is recorded in the
applicable land records at the time of the Partial Release, Borrower also shall
deliver to Lender (at Borrower’s expense) (i) an updated title report or
commitment (issued by the Title Company) reflecting that no additional title
matters cover the portions of the Mortgage Property not released, other than the
title matters set forth in the title insurance policy (the “Title Policy”)
issued by such Title Company and delivered and accepted by Lender in conjunction
with the funding of the Term Loan and any other title matters that would not, in
the aggregate, have a Material Adverse Effect, and (ii) an endorsement to the
Title Policy bringing the date of the Title Policy to the date of the Partial
Release and evidencing the continued first lien priority of the Deed of Trust
(and with no such additional title matters);
 
25

--------------------------------------------------------------------------------


h.        Borrower shall submit a prepared partial release instrument (the
“Partial Release Instrument”) which must be deemed reasonably satisfactory to
Lender, and any information necessary for Lender to process the Partial Release
Instrument, including a lot and block or metes and bounds description of the
Release Lot, the name and address of the title insurance company, if any, to
whose attention the Partial Release Instrument should be directed, numbers that
reference the Partial Release Instrument (i.e., tax parcel numbers, title
company order numbers, release numbers, etc.), the date when the Partial Release
is to become effective, and such other documents and information as Lender may
reasonably request in order to process the Partial Release request.  The Partial
Release Instrument shall be delivered and recorded in accordance with Lender’s
escrow requirements, requiring delivery of the Release Payment to Lender prior
to delivery and (if the Deed of Trust is recorded in the applicable land records
at the time of the Partial Release) recordation of the Partial Release
Instrument and the satisfaction of all Partial Release Conditions.  In no event
shall the execution and delivery of a Partial Release Instrument affect any of
Lender’s obligations under the Loan Documents; and
 
i.        All reasonable costs and expenses incurred by Lender in connection
with the review, approval and execution of any Partial Release shall be paid by
Borrower prior to and as a condition of the execution of any Partial Release
Instrument, including (but not limited to), all costs incurred in connection
with the Release Payment, reasonable attorneys’ fees, all costs and expenses of
Lender incurred in connection with obtaining the endorsement to the Title
Policy.  All recording fees and taxes with respect to the Partial Release are to
be paid by Borrower or the applicable purchaser, as may be allocated in
accordance with the applicable purchase agreement.
 
3.3.           Conversion Option.  Subject to the conditions contained in this
Section 3.3, Borrower shall have the right, within 90 days from the Closing
Date, to convert the Term Loan into a secured term loan (the “Secured Loan”;
after the Conversion (as defined below) of the Term Loan to the Secured Loan,
each reference in this Agreement and the other Loan Documents to the term “Term
Loan” shall thereafter be deemed a reference to the “Secured Loan”).  The
conversion of the Term Loan into the Secured Loan (the “Conversion”) may only
occur if, as of the Conversion Date, (i) no Event of Default has occurred and is
continuing, (ii) Lender has ordered and received appraisals on each of the
Mortgage Properties which evidence, in the determination of Lender, that the
Conversion LTV has been satisfied, (iii) all of the requirements of Section 3.1
are satisfied, and (iv) Lender has received all resolutions, consents and
certificates it requires, in its sole but reasonable discretion, relating to the
Conversion ((i)-(iv) collectively, the “Conversion Conditions”).  If the
Conversion Conditions have been satisfied, the Conversion will be evidenced and
documented by amending or modifying this Agreement and any other Loan Document
as Lender may require (the “Conversion Documents”) to incorporate the following
terms and conditions in form and substance acceptable to Lender:
 
26

--------------------------------------------------------------------------------


a.        The maturity date of the Secured Loan shall be the Secured Loan
Maturity Date, as selected by Borrower prior to the Conversion Date;
 
b.        The unpaid principal balance of the Secured Loan shall bear interest
at a per  annum rate equal to the greater of (i) Adjusted LIBOR Rate plus the
Conversion Margin and (ii) the Minimum Interest Rate;
 
c.        The joint and several personal liability for repayment of the Secured
Loan by  Company and Getty Properties shall be limited to only the following (i)
repayment of principal up to $12,500,000, plus (ii) accrued and unpaid interest
thereon, and (iii) all costs of collection with respect thereto;
 
d.        Substitutions of Mortgage Properties for Property substituted pursuant
to the DAG Lease, provided that such substituted Property is acceptable to
Lender in its sole but reasonable discretion;
 
e.        The Secured Loan shall be secured by the Deed of Trust on each of the
Mortgage Properties and by a first priority security interest in (A) all the
assets of SPE Owner, and (B) a pledge of all of the stock of the SPE Owner by
Company; and
 
f.        The Title Company insures without exception for the Mortgage Property
Litigation, to the satisfaction of Lender in its reasonable discretion, the
first priority lien of the Deed of Trust encumbering each Mortgage Property
subject to the Mortgage Property Litigation.
 
SECTION  IV
CLOSING AND CONDITIONS PRECEDENT
 
Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):
 
4.1.           Resolutions, Opinions, and Other Documents.  SPE Owner and
Company, as applicable, shall have delivered, or caused to be delivered to
Lender the following:
 
a.        this Agreement, the Term Loan Note and each of the other Loan
Documents all properly executed, notarized or acknowledged as appropriate;
 
b.        (i) certified copies of resolutions of SPE Owner’s and Company’s 
board of directors’ or managing members (as applicable) authorizing the
execution, delivery and performance of this Agreement, the Term Loan Note and
each of the other Loan Documents to which each is a party required to be
delivered by any Section hereof, (ii) certified copies of the articles or
certificate of incorporation, bylaws, articles or certificate of organization
and operating agreement of SPE Owner and Company, (iii) a certificate of
incumbency for the officers of SPE Owner and Company executing the Loan
Documents or any certificates related thereto, (iv) a good standing certificate,
dated not more than 30 days prior to the Closing Date, from the appropriate
state official of any state in which SPE Owner and Company are incorporated or
qualified to do business (other than, with respect to the latter, for any
jurisdiction where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect), and (v) such additional
supporting documents as Lender or counsel for Lender reasonably may request.
 
27

--------------------------------------------------------------------------------


c.        a written opinion of Company’s in-house counsel addressed to Lender
and opinions of such other counsel as Lender deems reasonably necessary;
 
d.        such financial statements, reports, certifications and other
operational information of SPE Owner and Company as Lender may reasonably
require, satisfactory in all respects to Lender;
 
e.        certification by the Chief Financial Officer of Company that there has
not occurred any material adverse change in the operations and condition
(financial or otherwise) of Company since June 30, 2009;
 
f.        such  financing statement, judgment and tax lien searches reflecting
that there are no Liens outstanding against the Mortgage Properties and Lender
shall have received duly executed and enforceable payoff letters from the
holders of any Liens containing provisions for the termination of such Liens
acceptable to Lender;
 
g.        the final, duly executed Purchase and Sale Agreement, which shall be
acceptable to Lender in its sole discretion, and shall provide for a purchase
price of not more than $51,000,000;
 
h.        SPE Owner’s five (5) year operating projection (including income and
expenses) with respect to the Mortgage Properties, which shall be acceptable to
Lender in its sole discretion;
 
i.        evidence that there is no litigation pending with respect to SPE Owner
or Company that could reasonably be expected to have a Material Adverse Effect;
 
j.        the final, duly executed DAG Lease providing for annual rent, on a
triple net basis, of not less than $5,400,000;
 
k.        copies of all title reports, surveys, environmental reports,
remediation agreements, environmental insurance policies, zoning reports,
certificates of occupancy, permits, licenses, Contracts, dealer agreements,
supply agreements, distribution agreements and any other such certificates,
reports, studies or documents relating to the ownership, leasing and operation
of the Mortgage Property and/or SPE Owner’s acquisition thereof obtained by SPE
Owner or Company in connection with the purchase of the Mortgage Properties and
the leasing thereof to DAG;
 
l.        evidence of all insurance required to be maintained by Borrower
pursuant to the Loan Documents, which shall be acceptable to Lender in its sole
discretion;
 
m.        a copy of the final executed Klienfelder Agreement;
 
n.        evidence that environmental liability insurance providing insurance on
a “claims made basis” (as opposed to an “occurrence basis”) against liability
for third-party bodily injury and property damage for pre-existing and new
conditions on- and off-site and clean-up of unknown pre-existing conditions and
new conditions on- and off-site with respect to the Mortgage Properties, with
limits of liability no less than the amounts set forth in the environmental
insurance policy or certificates obtained by Borrower and approved by Lender as
of the date hereof, copies of which have been provided to Lender, has been
obtained; and
 
o.        such other documents reasonably required by Lender.
 
28

--------------------------------------------------------------------------------


4.2.           Absence of Certain Events.  At the Closing Date, no Default or
Event of Default hereunder shall have occurred and be continuing.
 
4.3.           Warranties and Representations at Closing.  The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all respects on the Closing Date with the
same effect as though made on and as of that date.  Company and/or SPE Owner
shall not have taken any action or permitted any condition to exist which would
have been prohibited by any Section hereof.
 
4.4.           Compliance with this Agreement.  Company and SPE Owner shall have
performed and complied with all agreements, covenants and conditions contained
herein including, without limitation, the provisions of Sections 6 and 7 hereof,
which are required to be performed or complied with by Company and SPE Owner
before or at the Closing Date.
 
4.5.           Officers’ Certificate.  Lender shall have received a certificate
dated the Closing Date and signed by the chief financial officer of Borrower
certifying that all of the conditions specified in this Section have been
fulfilled.
 
4.6.           Closing.  Subject to the conditions of this Section, the Term
Loan shall be made on the date hereof (the “Closing Date”) contemporaneously
with the execution hereof (“Closing”).
 
4.7.           Waiver of Rights.  Disbursement of the Term Loan shall be
evidence that all of the conditions to closing set forth above have been
satisfied or waived by Lender unless otherwise agreed in writing by Borrower and
Lender; provided, however, that by completing the Closing hereunder, Lender does
not thereby waive a breach of any warranty or representation made by Company or
SPE Owner hereunder or under any agreement, document, or instrument delivered to
Lender or otherwise referred to herein, and any claims and rights of Lender
resulting from any breach or misrepresentation by Company or SPE Owner are
specifically reserved by Lender.
 
4.8.           Fees and Expenses. Borrower shall have paid all fees including,
without limitation, the Term Loan Closing Fee, the cost of any and all appraisal
fees, environmental fees and the Expenses associated with the Tem Loan.
 
SECTION  V
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to complete the Closing and make the Term Loan to Borrower,
Company and Borrower warrant and represent to Lender that:
 
29

--------------------------------------------------------------------------------


5.1.           Organization; Powers.  Each of Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Borrower
represents and warrants that it has delivered to Lender true, correct and
complete copies of its articles or certificates of incorporation, and that such
articles or certificates have not been amended, modified, supplemented or
replaced since the date of delivery to Lender.
 
5.2.           Authorization; Enforceability.  The Transactions are within SPE
Owner’s and Company’s’ corporate powers, as applicable, and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by  SPE Owner and Company and
constitutes a legal, valid and binding obligation of Company and SPE Owner,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
5.3.           Governmental Approvals; No Conflicts.  The Transactions:
 
a.        do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect,
 
b.        will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Company or any of its Subsidiaries
or any order of any Governmental Authority,
 
c.        will not violate or result in a default under any indenture, agreement
or other instrument binding upon Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
Company or any of its Subsidiaries except for any such violation or default
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and
 
d.        will not result in the creation or imposition of any Lien on any asset
of Company or any of its Subsidiaries.
 
5.4.           Financial Condition; No Material Adverse Change.
 
a.        Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2008, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
 
b.         Since December 31, 2008, there has been no material adverse change in
the business, assets, prospects or condition, financial or otherwise, of Company
and its Subsidiaries, taken as a whole.
 
30

--------------------------------------------------------------------------------


5.5.           Properties.
 
a.        Each of Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such good title or valid leasehold
interest could not reasonably be expected to have a Material Adverse Effect.
 
b.        Each of Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the impairment of such ownership or
license is not reasonably expected to have a Material Adverse Effect, and the
use thereof by Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
5.6.           No Material Litigation.  Except for such litigation previously
disclosed by Company in its periodic filings made with the SEC or on Schedule
5.6, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Company, threatened by
or against Company or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to this Agreement, any of the
other documents or agreements executed and delivered in connection therewith, or
any of the transactions contemplated hereby, or which could reasonably be
expected to have a Material Adverse Effect.
 
5.7.           Compliance with Laws and Agreements.  Each of Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
 
5.8.           Investment and Holding Company Status.  Neither Company nor any
of its Subsidiaries is
 
a.        an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or
 
b.        a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
 
5.9.           Taxes.  Each of Company and its Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------


5.10.           ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount which could reasonably be expected to result in a Material
Adverse Effect.
 
5.11.           Federal Regulations.  Neither the making of the Term Loan nor
the use of the proceeds thereof will be used for any purpose which violates or
is inconsistent with the provisions of Regulation U of the Board.
 
5.12.           Environmental Matters.  Except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
have been previously disclosed by Company in its periodic filings made with the
SEC or have been otherwise disclosed by Company or SPE Owner to Lender:
 
a.        The Properties do not contain any Materials of Environmental Concern
in amounts or concentrations which constitute a violation of, or could
reasonably give rise to liability under, Environmental Laws;
 
b.        The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Properties;
 
c.        Neither Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties that (except for sites in pre-delineation phase)
has not been or is not currently the subject of a remedial action work plan the
applicable governmental authority, nor does Company have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
d.        Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably give rise to liability under, Environmental Laws, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws.
 
e.        Except for such actions previously disclosed by Company  in its
periodic filings made with the SEC, no judicial proceeding or governmental or
administrative action is pending, or, to the knowledge of Company, threatened,
under any Environmental Law to which Company or any of its Subsidiaries is or,
to the knowledge of Company, will be named as a party with respect to the
Properties, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative of judicial
requirements outstanding under any Environmental Law with respect to the
Properties.
 
32

--------------------------------------------------------------------------------


f.        There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Company and its Subsidiaries in connection with the Properties
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
 
5.13.           Insurance.  Company and each of its Subsidiary maintains with
insurance companies rated at least A- by A.M. Best & Co., with premiums at all
times currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, business interruption insurance, and
all insurance required by law, all in form and amounts required by law and
customary to the respective natures of their businesses and properties, except
in cases where failure to maintain such insurance will not have or potentially
have a Material Adverse Effect.
 
5.14.           Condition of Properties.  Each of the following representations
and warranties is true and correct except to the extent disclosed on Schedule
5.6 or that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
 
a.        All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.
 
b.        No material portion of any of the Properties, nor any improvements
located on said Properties that are material to the operation, use or value
thereof, have been damaged in any respect as a result of any fire, explosion,
accident, flood or other casualty.
 
c.        No condemnation or eminent domain proceeding has been commenced or to
the knowledge of Company is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.
 
d.        No notices of violation of any federal, state or local law or
ordinance or order or requirement have been issued with respect to any
Properties.
 
5.15.           REIT Status.  Company is a real estate investment trust under
Sections 856 through 860 of the Code.
 
5.16.           Disclosure.  Company has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of Company to Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Company represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.
 
33

--------------------------------------------------------------------------------


5.17.           Anti-Terrorism Laws.
 
a.        General.  Neither Company nor any of its Subsidiaries is in violation
of any Anti-Terrorism Law or intentionally engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
 
b.        Executive Order No. 13224.   Neither Company nor any of its
Subsidiaries is any of the following (each a “Blocked Person”):
 
i.           a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;
 
ii.           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
iii.           a Person with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
iv.           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
v.           a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
 
vi.           a Person who is affiliated with a Person listed above.
 
5.18.           DAG Lease.  To Borrower’s knowledge, the DAG Lease is in full
force and effect, has not been amended, modified, supplemented or replaced, and
there are no defaults or events of default under the DAG Lease.
 
SECTION  VI
AFFIRMATIVE COVENANTS
 
Until all of the Obligations are paid and satisfied in full, Company and SPE
Owner covenant and agree with Lender:
 
34

--------------------------------------------------------------------------------


6.1.           Financial Statements and Other Information.  Company and SPE
Owner will furnish to Lender:
 
a.        as soon as available, but in any event, on or before the tenth day
following the date on which the following are required to be filed with the SEC,
Company’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Company and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied. The report
on Form 10K filed with the SEC shall satisfy the requirement of this clause (a)
and shall be deemed delivered to Lender so long as the same is posted on
Company’s Web site;
 
b.        as soon as available, but in any event, on or before the tenth day
following the date on which the following are required to be filed with the SEC,
Company’s consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes. The report on Form 10-Q filed with the SEC shall satisfy
the requirement of this clause (b) and shall be deemed delivered to Lender so
long as the same is posted on Company’s website;
 
c.        concurrently with any delivery of financial statements under clause
(a) or (b) above (or, if such physical delivery is not required, within the time
provided therein), a certificate of a Principal Officer of Company
 
i.           certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto,
 
ii.           setting forth reasonably detailed calculations demonstrating
compliance with Section 7.1 and
 
iii.           stating whether any material change in the application of GAAP
has occurred since the date of the audited financial statements referred to in
Section 5.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
d.        as soon as available and, in any event, within 120 days after the end
of each fiscal year of SPE Owner, SPE Owner shall deliver unaudited financial
statements consisting of the balance sheet of SPE Owner as of the end of such
fiscal year, and the related statements of profit and loss, stockholder’s equity
and cash flow for such fiscal year, all in reasonable detail and all prepared in
accordance with GAAP. Such financial statements shall be certified to be
accurate in all material respects to the knowledge of the SPE Owner (exclusive
of footnote disclosures);
 
35

--------------------------------------------------------------------------------


e.        as soon as available and in any event within 60 days of the last month
of each fiscal quarter of SPE Owner, SPE Owner shall deliver unaudited financial
statements consisting of the balance sheet of SPE Owner as of the end of such
fiscal quarter, and the related statements of profit and loss, stockholder’s
equity and cash flow for such fiscal quarter for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter, all in reasonable detail and all prepared in accordance with
GAAP.  Such financial statements shall be certified to be accurate in all
material respects to the knowledge of SPE Owner (subject to year-end adjustments
and exclusive of footnote disclosures);
 
f.        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other required filings filed by
Company or any Subsidiary with the SEC or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by Company to its share-holders generally, as the case
may be, provided that in lieu of delivery of such information, Company may send
a notice to Lender referencing that Company’s website contains copies of such
materials;
 
g.        prompt written notice to Lender of the delivery or receipt by SPE
Owner of a written notice of default with respect to the DAG Lease; and
 
h.        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Company or
any of its Subsidiaries, or compliance with the terms of this Agreement, as
Lender may reasonably request, so long as disclosure of such information could
not result in a violation of, or expose Company or its Subsidiaries to any
material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on Company, or any
of its Subsidiaries or on any Property of any of them, provided that in lieu of
delivery of such information, Company may send a notice to Lender referencing
that Company ‘s website contains such information.
 
6.2.           Notices of Material Events.  Company will furnish to Lender
prompt written notice of the following:
 
a.        the occurrence of any Default, upon the Company obtaining knowledge of
such Default;
 
b.        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Company,
any Subsidiary of Company  or any Affiliate thereof that in either case, if not
cured or if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
 
c.        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
 
36

--------------------------------------------------------------------------------


d.        any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect so long as disclosure of such
information could not result in a violation of, or expose Company or its
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
Company, or any of its Subsidiaries or on any Property of any of them.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Principal Officer or other executive officer of Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
6.3.           Existence; Conduct of Business; REIT Status.  Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to so preserve, renew
or keep in force and effect could not reasonably be expected to have a Material
Adverse Effect.  Company shall do all things necessary to preserve, renew and
keep in full force and effect its status as a real estate investment trust under
Sections 856 through 860 of the Code.
 
6.4.           Payment of Obligations.  Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where
 
a.        the validity or amount thereof is being contested in good faith by
appropriate proceedings,
 
b.        Company or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and
 
c.        the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect.
 
6.5.           Maintenance of Properties; Insurance.  Company will, and will
cause each of its Subsidiaries to:
 
a.        use commercially reasonable efforts to cause its tenants to keep and
maintain all property material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to so maintain and repair could not reasonably be expected to have a Material
Adverse Effect; and
 
b.        maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
 
6.6.           Books and Records; Inspection Rights.  Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. Company will, and will cause each of
its Subsidiaries to, permit any representatives designated by Lender, upon
reasonable prior notice during normal business hours, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
37

--------------------------------------------------------------------------------


6.7.           Compliance with Laws.  Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
6.8.           Environmental Laws.
 
a.        Company will, and will cause each of its Subsidiaries to comply with,
and use commercially reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.
 
b.        Company will, or will cause its Subsidiaries to conduct and complete,
or use commercially reasonable efforts to ensure that its tenants conduct and
complete (provided that if such tenants fail to do so, Company shall conduct and
complete) all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent
that:
 
i.           the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or
 
ii.           Company has determined in good faith that contesting the same or
complying with such requirement is not in the best interests of Company and its
Subsidiaries and the failure to contest or comply with the same could not be
reasonably expected to have a Material Adverse Effect.
 
c.        Defend, indemnify and hold harmless Lender, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses (whether
arising pre-judgment or post-judgment) of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of Company, its Subsidiaries or the Properties, or
any orders, requirements or demands of Governmental Authorities related thereto,
including attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the fraud, gross negligence or willful
misconduct of any party indemnified hereunder. Notwithstanding anything to the
contrary in this Agreement, this indemnity shall continue in full force and
effect regardless of the termination of this Agreement.
 
38

--------------------------------------------------------------------------------


SECTION  VII
NEGATIVE COVENANTS
 
Until all of the Obligations are paid and satisfied in full, Company and SPE
Owner covenant and agree with Lender:
 
7.1.           Financial Covenants of Company.  Company shall not:
 
a.        Total Liabilities to Total Asset Value.  Permit, at the last day of
any fiscal quarter, the ratio of (i) Total Liabilities to (ii) Total Asset Value
to be greater than 0.50:1.00.
 
b.        Total Secured Indebtedness to Total Asset Value.  Permit, at the last
day of any fiscal quarter, the ratio of (i) Total Secured Indebtedness to (ii)
Total Asset Value to be greater than 0.20:1.00.
 
c.        Fixed Charge Coverage Ratio.  Permit, at the last day of any fiscal
quarter, the Fixed Charge Coverage Ratio to be less than 2.00:1.00.
 
d.        Tangible Net Worth.  Permit Tangible Net Worth to be less than
$180,120,000 plus 80% of the net equity proceeds received, if any, by Company
from any equity offering, occurring after the Closing Date.
 
e.        Total Unsecured Indebtedness to Unencumbered Asset Value.  Permit, as
of the last day of any fiscal quarter, the ratio of (i) Total Unsecured
Indebtedness to (ii) Unencumbered Asset Value to be greater than 0.55:1.00.
 
f.        Unsecured Debt Service Coverage Ratio.  Permit, at the last day of any
fiscal quarter, the Unsecured Debt Service Coverage Ratio to be less than
2.00:1.00.
 
g.        Unencumbered Asset Value.  Permit, as of the last day of any fiscal
quarter, the Unencumbered Asset Value to be less than $200,000,000.
 
h.        Unencumbered Asset Value for a Single Asset. Permit any single asset
to comprise more that fifteen percent (15%) of the total Unencumbered Asset
Value.
 
For purposes of calculating compliance with this Section 7.1, and
notwithstanding how any terms may have been defined elsewhere in this Agreement,
all of the foregoing tests shall be measured on a consolidated basis for Company
and its Subsidiaries.
 
7.2.           NOI to Debt Service Ratio.  SPE Owner shall not permit, at the
last day of any fiscal quarter of SPE Owner, the NOI to Debt Service Ratio of
the SPE Owner to be less than 2.00:1.00.
 
7.3.           Indebtedness.  Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness
except:
 
a.        Indebtedness created hereunder;
 
39

--------------------------------------------------------------------------------


b.        Indebtedness under the Company Credit Agreement and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;
 
c.        Indebtedness existing on the date hereof and set forth in Schedule 7.2
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
d.        Indebtedness of Company to any of its Subsidiaries and of any
Subsidiary of Company to Company or any other Subsidiary of Company;
 
e.        Guarantees by Company of Indebtedness of any of its Subsidiaries and
by any Subsidiary of Company of Indebtedness of Company or any other Subsidiary
of Company; and
 
f.        Indebtedness which, after giving effect thereto, may be incurred or
may remain outstanding without giving rise to an Event of Default under Section
7.1.
 
7.4.           Liens.  Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
a.        Liens securing the Obligations;
 
b.        Permitted Encumbrances;
 
c.        any Lien on any property or asset of Company or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 7.4; provided
that
 
i.           such Lien shall not apply to any other property or asset of Company
or any of its Subsidiaries and
 
ii.           such Lien shall secure only those obligations which it secures on
the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; and
 
d.        any Lien existing on any property or asset prior to the acquisition
thereof by  Company or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of Company after the date hereof
prior to the time such Person becomes a Subsidiary of Company; provided that
 
i.           such Lien is not created in contemplation of or in connection with
such acquisition or such Person becoming a Subsidiary of Company, as the case
may be,
 
ii.           such Lien shall not apply to any other property or assets of
Company or any Subsidiary of Company, and
 
iii.           such Lien shall secure only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Subsidiary of
Company, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof.
 
40

--------------------------------------------------------------------------------


e.        Liens created by any tenant to secure its obligations to a third
party.
 
7.5.           Limitation on Certain Fundamental Changes.  Company will not, and
will not permit any Subsidiary of Company to:
 
a.        enter into any merger, consolidation or amalgamation,
 
b.        liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or
 
c.        convey, sell, lease, assign, transfer or otherwise dispose of, all or
a substantial portion of its property, business or assets,
 
(each such transaction referred to in the preceding clauses (a), (b) and (c), a
“Capital Transaction”), unless
 
i.           such Capital Transaction as described in clauses (b) and (c) does
not involve all or a substantial portion of the property, business or assets
owned or leased by Company and its Subsidiaries determined on a consolidated
basis with respect to Company and its Subsidiaries taken as a whole,
 
ii.           there is no Default or Event of Default, before and after giving
effect to such Capital Transaction, and
 
iii.            without limiting the foregoing, Company is in compliance with
all covenants under Section 7.1 after giving effect to such Capital Transaction,
and would have been in compliance therewith for the most recent fiscal quarter
if such Capital Transaction had been given effect during such fiscal quarter.
 
Notwithstanding the foregoing, (a) any Subsidiary of Company may merge with and
into Company or any other Subsidiary of Company, and (b) any other Person may
merge with and into Company or a Subsidiary of Company so long as (i) Company
shall notify Lender not less than thirty (30) days prior to such event, (ii) no
Default or Event of Default (including, without limitation, an Event of Default
under Section 7.1 hereof) shall have occurred and is then outstanding or would
occur as result of such merger, and (iii) the surviving entity shall, if not
Company or a Subsidiary of Company prior to such merger, execute such documents
and agreements as may be reasonably required by Lender.
 
7.6.           Limitation on Restricted Payments.  Unless otherwise required (as
estimated) in order to maintain Company’s status as a real estate investment
trust, Company shall not declare or pay any dividend (other than dividends
payable solely in the same class of Capital Stock) or other distribution
(whether in cash, securities or other property) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, cancellation, termination, retirement or other
acquisition of, any shares of any class of Capital Stock of Company or any
warrants or options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Company or any
Subsidiary of Company (collectively, “Restricted Payments”); provided that
notwithstanding the foregoing,
 
41

--------------------------------------------------------------------------------


i.           during any fiscal year of Company, Company may make Restricted
Payments in an aggregate amount not to exceed the greater of (a) 105% of FFO for
such period and (b) the amount of estimated dividends required to be paid by
Company in order to maintain its status as a real estate investment trust under
the Code, and
 
ii.           dividends and distributions may be paid by any Subsidiary of
Company to Company.
 
Solely for the purpose of this Section 7.5, all references to shares in the
definition of “Capital Stock” shall be to common shares only.
 
7.7.           Limitation on Investments, Loans and Advances.  Except as
otherwise expressly permitted in this Agreement, Company will not, and will not
permit any Subsidiary of Company to make any advance, loan, extension of credit
or capital contribution to any Person, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or otherwise make any investment in, any Person, or acquire or otherwise make
any investment in any real property other than Permitted Investments, provided
that the aggregate amount of all Permitted Investments described in clauses (b)
through (f) of the definition thereof of Company and its Subsidiaries shall not
exceed twenty percent (20%) of the Total Asset Value.
 
7.8.           Limitation on Transactions with Affiliates.  Company will not,
and will not permit any Subsidiary of Company to enter into any transaction,
including any purchase, sale, lease or exchange of property or the rendering of
any service, with any Affiliate unless:
 
a.        no Default or Event of Default would occur as a result thereof and
 
b.        either (x) such transaction is (i) in the ordinary course of the
business of Company or any of its Subsidiaries that is a party thereto and (ii)
upon fair and reasonable terms no less favorable to Company or any of its
Subsidiaries that is a party thereto or is affected thereby than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, or (y) such transaction is a lease from a Subsidiary of Company
holding title to Property to Getty Properties Corp. or (z) such transaction is
between or among any of SPE Owner, Getty Properties Corp. and Company.
 
7.9.           Limitation on Changes in Fiscal Year.  Company shall not permit
its fiscal year to end on a day other than December 31, unless otherwise
required by any applicable law, rule or regulation.
 
7.10.           Limitation on Lines of Business; Creation of Subsidiaries;
Negative Pledges.  Company will not, and will not permit any Subsidiary of
Company to, except for Permitted Investments, engage in activities other than
real estate business and real estate related business activities, and in
activities permitted for real estate investment trusts under the Code, either
directly or through taxable REIT subsidiaries.
 
42

--------------------------------------------------------------------------------


7.11.           Hedging Agreements. Company will not, and will not permit any of
its Subsidiaries to, enter into any Hedging Agreement, except
 
a.        Hedging Agreements entered into to hedge or mitigate risks to which
Company or any Subsidiary of Company has actual or anticipated exposure (other
than those in respect of Equity Interests of Company or any of its
Subsidiaries), and
 
b.        Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Company or any Subsidiary of Company.
 
7.12.           Secured Recourse Indebtedness. Neither Company nor any
Subsidiary of Company shall incur any Secured Recourse Indebtedness which
exceeds five percent (5%) of Total Asset Value.
 
7.13.           DAG Lease.  The DAG Lease will not be amended, modified,
supplemented or replaced (each, a “Lease Modification”) without the express
written consent of Lender which shall not be unreasonably withheld; provided,
however, that Lender consent shall not be required if a Lease Modification will
not have a Material Adverse Effect on SPE Owner.  If any Lease Modification
requires the consent of Lender, then (w) SPE Owner shall send prompt written
notice to Lender which shall contain a reasonably detailed description of the
Lease Modification; (x) Lender shall have a period of 10 Business Days from the
date it receives such notice within which to approve or reject the Lease
Modification; (y) if Lender fails to respond in such 10 Business Day period,
Borrower shall send a second written notice (which shall contain the same
description of the proposed Lease Modification as Borrower’s first written
notice) to Lender stating, in bold 14 point type, that Lender’s failure to
respond to such second notice within 10 Business Days from the date of Lender’s
receipt thereof will result in the Lease Modification being deemed approved by
Lender; and (z) if Lender fails to timely respond to the second written notice
delivered by Borrower, than the Lease Modification shall be deemed approved by
Lender.
 
7.14.           Single Purpose Entity.  Notwithstanding anything contained
herein to the contrary, SPE Owner has not since the date of its formation and
shall not:
 
a.        fail to be organized solely for the purpose of (i) acquiring,
developing, owning, leasing, financing, managing or otherwise operating the
Mortgage Property, and (ii) engaging in any activity that is incidental,
necessary or appropriate to accomplish the foregoing;
 
b.        engage in any business or activity other than the ownership,
development, leasing, financing, management, operation and maintenance of the
Mortgage Property;
 
c.        acquire or own any material assets other than (i) the Mortgage
Property, and (ii) such incidental personal property as may be necessary for the
operation of the Mortgaged Property;
 
d.        merge into or consolidate with any Person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure (except as
otherwise permitted in this Agreement);
 
43

--------------------------------------------------------------------------------


e.        fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, and qualification to do business in the states
or districts where the Mortgage Property is located, if applicable, or without
the prior written consent of Lender, take any action that would cause SPE Owner
to limit, amend, modify, terminate or fail to comply with the provisions of this
Section 7.14;
 
f.        commingle its assets with the assets of any of its members, general
partners, Affiliates, principals or of any other Person or entity nor fail to
hold all of its assets in its own name; or
 
g.        incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Obligations, except for
trade payables in the ordinary course of its business of owning and operating
the Mortgage Property, provided that such Indebtedness is not evidenced by a
note and is paid when due, and except as otherwise permitted in this Agreement.
 
SECTION  VIII
DEFAULT
 
8.1.           Events of Default.  Each of the following events shall constitute
an event of default (“Event of Default”):
 
a.        Borrower shall fail to pay any principal due on the Term Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise, and such failure shall
continue unremedied for a period of five Business Days;
 
b.        Borrower shall fail to pay any interest on the Term Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
 
c.        any representation or warranty made or deemed made by or on behalf of
Company or any Subsidiary of Company in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder or any other Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Loan Document, shall prove
to have been incorrect in any material respect when made or deemed made;
 
d.        Company or SPE Owner, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in Section 6.1, 6.2, or 6.3 or in
Section VII;
 
e.        Company or SPE Owner, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Section) and such failure shall continue unremedied for a period of 30 days
after notice thereof from Lender;
 
44

--------------------------------------------------------------------------------


f.        Company or any Subsidiary of Company shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and any
applicable notice and cure period with respect thereto shall have expired;
 
g.        a default, beyond any applicable grace or cure period, occurs with
respect to any Material Indebtedness that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, and or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer, or
transfer by eminent domain, of the property or assets securing such
Indebtedness;
 
h.        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking
 
i.           liquidation, reorganization or other relief in respect of Company
or any Subsidiary of Company or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or
 
ii.           the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Company or any Subsidiary of Company or for
a substantial part of its assets,
 
and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
i.        Company or any Subsidiary of Company shall
 
i.           voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
 
ii.           consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section,
 
iii.           apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Company or any
Subsidiary of Company or for a substantial part of its assets,
 
iv.           file an answer admitting the material allegations of a petition
filed against it in any such proceeding, or
 
v.           make a general assignment for the benefit of creditors;
 
45

--------------------------------------------------------------------------------


j.        Company or any Subsidiary of Company shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
k.        one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 shall be rendered against Company, any Subsidiary of
Company or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Company or any Subsidiary of Company to enforce any such
judgment;
 
l.        an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;
 
m.        Company shall cease, for any reason, to maintain its status as a real
estate investment trust under Sections 856 through 860 of the Code;
 
n.        at any time Company or any of its Subsidiaries shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges with
respect to which, in the reasonable judgment of Lender, could reasonably be
expected to exceed $2,500,000, in any fiscal year of Company, or $5,000,000, in
the aggregate, during the term of this Agreement; provided that for purposes of
determining compliance with this subsection (n) such amounts shall not include
the expenses, fines, penalties and other charges that Company estimates will be
due in connection with those environmental remediation and/or environmental
compliance procedures and actions in existence as of the Closing Date and
described on Schedule 8.1 attached hereto and provided further that, any such
remediation or compliance shall not be taken into consideration for the purposes
of determining whether an Event of Default has occurred pursuant to this
subsection (n) if:
 
i.           such remediation or compliance is being contested by Company or the
applicable Subsidiary in good faith by appropriate proceedings or
 
ii.           such remediation or compliance is satisfactorily completed within
90 days from the date on which Company or the applicable Subsidiary receives
notice that such remediation or compliance is required, unless such remediation
or compliance cannot reasonably be completed within such 90 day period in which
case such time period shall be extended for a period of time reasonably
necessary to perform such compliance or remediation using diligent efforts (but
not to exceed 180 days, if the continuance of such remediation or compliance
beyond such 180 day period, in the reasonable judgment of Lender, could
reasonably be expected to have a Material Adverse Effect);
 
o.        a Change in Control shall occur; or
 
p.        The occurrence of an event of default under the Company Credit
Agreement or any other Loan Document and the expiration of all applicable notice
and cure periods with respect thereto:
 
46

--------------------------------------------------------------------------------


then, and in every such event (other than an event with respect to Company or
SPE Owner described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, Lender shall, by notice to
Company and SPE Owner, declare the Term Loan and all other Obligations to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Term Loan and all other Obligations so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower; and in case of any event with
respect to Company or Borrower described in clause (h) or (i) of this Section,
the principal of the Term Loan and the other Obligations then outstanding,
together with accrued interest thereon and all fees and other obligations of
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived Borrower.  In addition to the rights set forth above, Lender shall
have all rights available to it under Section 3 hereof.
 
SECTION  IX
MISCELLANEOUS
 
9.1.           Governing Law.  THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF MARYLAND.   THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.
 
9.2.           Integrated Agreement.  The Term Loan Note, the other Loan
Documents, all related agreements, and this Agreement shall be construed as
integrated and complementary of each other, and as augmenting and not
restricting Lender’s rights and remedies.  If, after applying the foregoing, an
inconsistency still exists, the provisions of this Agreement shall constitute an
amendment thereto and shall control.
 
9.3.           Waiver.  No omission or delay by Lender in exercising any right
or power under this Agreement or any related agreements and documents will
impair such right or power or be construed to be a waiver of any Default, or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or power will not preclude other or further exercise thereof
or the exercise of any other right, and as to Borrower no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.
 
9.4.           Indemnity.
 
a.           Borrower releases and shall indemnify, defend and hold harmless
Lender and its respective officers, employees and agents, of and from any
claims, demands, liabilities, obligations, judgments, injuries, losses, damages
and costs and expenses (including, without limitation, reasonable, out-of-pocket
legal fees) resulting from (i) acts or conduct of Company or SPE Owner under,
pursuant or related to this Agreement and the other Loan Documents, (ii)
Company’s or SPE Owner’s breach or violation of any representation, warranty,
covenant or undertaking contained in this Agreement or the other Loan Documents,
(iii) Company’s or SPE Owner’s failure to comply with any or all applicable
laws, statutes, ordinances, governmental rules, regulations or standards,
whether federal, state or local, or court or administrative orders or decrees,
(including without limitation Environmental Laws, etc.), and (iv) any claim by
any other creditor of Company or SPE Owner against Lender arising out of any
transaction whether hereunder or in any way related to the Loan Documents and
all reasonable, out-of-pocket costs, expenses, fines, penalties or other damages
resulting therefrom, unless resulting solely from acts or conduct of Lender
constituting fraud, willful misconduct or gross negligence by Lender or any of
Lender’s affiliates.
 
47

--------------------------------------------------------------------------------


b.        Promptly after receipt by an indemnified party under subsection (a)
above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof.  The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify.  In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnified party), and, after notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.
 
9.5.           Time.  Whenever Company or SPE Owner shall be required to make
any payment, or perform any act, on a day which is not a Business Day, such
payment may be made, or such act may be performed, on the next succeeding
Business Day.  Time is of the essence in each party’s performance under all
provisions of this Agreement and all related agreements and documents.
 
9.6.           Expenses of Lender.  At Closing and from time to time thereafter,
Borrower will pay upon demand of Lender all reasonable out-of-pocket costs, fees
and expenses of Lender in connection with (i) the negotiation, preparation,
execution, delivery and termination of this Agreement, and other Loan Documents
and the documents and instruments referred to herein and therein, and any
amendment, amendment and restatement, supplement, waiver or consent relating
hereto or thereto, whether or not any such amendment, amendment and restatement,
supplement, waiver or consent is executed or becomes effective, search costs,
the reasonable out-of-pocket fees, expenses and disbursements of counsel for
Lender, (ii) any costs or expenses related to a Recordation Event or Conversion
of the Term Loan to the Secured Loan including, without limitation, appraisals,
surveys, title insurance, environmental assessments and recording taxes, (iii)
the enforcement of Lender’s rights hereunder, or the collection of any payments
owing from, Company or SPE Owner under this Agreement and/or the other Loan
Documents or the protection, preservation or defense of the rights of Lender
hereunder and under the other Loan Documents, and (iv) any refinancing or
restructuring of the credit arrangements provided under this Agreement and other
Loan Documents in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings, or otherwise (including the reasonable fees and disbursements of
counsel for Lender (collectively, the “Expenses”).
 
48

--------------------------------------------------------------------------------


9.7.           Brokerage.  This transaction was brought about and entered into
by Lender, Company and SPE Owner acting as principals and without any brokers,
agents or finders being the effective procuring cause hereof.  Company and SPE
Owner represent that they have not committed Lender to the payment of any
brokerage fee, commission or charge in connection with this transaction.  If any
such claim is made on Lender by any broker, finder or agent or other person,
Borrower hereby indemnifies, defends and saves such party harmless against such
claim and further will defend, with counsel satisfactory to Lender, any action
or actions to recover on such claim, at Borrower’s own cost and expense,
including such party’s reasonable counsel fees.  Borrower further agrees that
until any such claim or demand is adjudicated in such party’s favor, the amount
demanded shall be deemed an Obligation of Borrower under this Agreement.
 
9.8.           Notices.
 
a.        Any notices or consents required or permitted by this Agreement shall
be in writing and shall be deemed given if delivered in person to the person
listed below or if sent by telecopy or by nationally recognized overnight
courier, as follows, unless such address is changed by written notice hereunder:
 

 
If to Lender to:
 
TD Bank, N.A.
 
2070 Chain Bridge Road,
 
Suite 145
 
Vienna, VA 22182
 
Attention: Brian Haggerty
 
Telecopy No.: 703-663-4373
     
If to SPE Owner or Company
 
to:
 
Getty Realty Corp.
 
125 Jericho Turnpike, Suite 103
 
Jericho, New York 11753-1016
 
Attention: Kevin Shea and Joshua Dicker
 
Telecopy No.: (516) 478-5490
     
With copies of Default Notices  to Borrower’s Counsel:
     
Arent Fox LLP
 
1050 Connecticut Avenue, NW
 
Washington, DC  20036-5339
 
Attention: Thomas Castiello, Esq.
 
202.857.6395 FAX



49

--------------------------------------------------------------------------------


 
b.        Any notice sent by Lender, Company or SPE Owner by any of the above
methods shall be deemed to be given when so received.
 
c.        Lender shall be fully entitled to rely upon any telecopy transmission
or other writing purported to be sent by any Principal Officer as being genuine
and authorized.
 
9.9.           Headings.  The headings of any paragraph or Section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.
 
9.10.           Survival.  All warranties, representations, and covenants made
by Company and SPE Owner herein, or in any agreement referred to herein or on
any certificate, document or other instrument delivered by it or on its behalf
under this Agreement, shall be considered to have been relied upon by Lender,
and shall survive the delivery to Lender of the Term Loan Note and the other
Loan Documents, regardless of any investigation made by Lender or on its
behalf.  Except as otherwise expressly provided herein, all covenants made by
Company and its Subsidiaries hereunder or under any other agreement or
instrument shall be deemed continuing until all Obligations are satisfied in
full.  All indemnification obligations under this Agreement, including, but not
limited to, those under Section 10.4 and 10.7, shall survive the termination of
this Agreement and payment of the Obligations for a period of two (2) years.
 
9.11.           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.  Neither Company nor SPE Owner may transfer, assign or delegate any of
its duties or obligations hereunder.  Company and SPE Owner acknowledge and
agree that Lender may at any time, and from time to time, (a) sell participating
interests in the Term Loan, and Lender’s rights hereunder to other financial
institutions, and (b) sell, transfer, or assign the Term Loan and Lender’s
rights hereunder, to any one or more additional banks or financial institutions,
subject (as to Lender’s rights under this clause (b)) to Borrower’s written
consent, which consent shall not be unreasonably withheld; provided that, no
consent under this clause (b) shall be required if an Event of Default exists at
the time of such sale, transfer or assignment.
 
9.12.           Duplicate Originals.  Two or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
9.13.           Modification.  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed by
Company, SPE Owner and Lender.
 
9.14.           Signatories.  Each party to this Agreement represents and
warrants that the individual executing this Agreement on behalf of such party is
duly authorized to execute this Agreement on behalf of such party and that he
executes the Agreement in such capacity and not as a party to the Agreement.
 
50

--------------------------------------------------------------------------------


9.15.           Third Parties.  No rights are intended to be created hereunder,
or under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Company or SPE Owner.  Nothing
contained in this Agreement shall be construed as a delegation to Lender of
Company’s or SPE Owner’s duty of performance, including, without limitation,
Company’s or SPE Owner’s duties under any account or contract with any other
Person.
 
9.16.           Discharge of Taxes, Borrower’s Obligations, Etc.  Lender, in its
sole discretion, shall have the right at any time, and from time to time, during
the continuance of an Event of Default, and after at least ten (10) days prior
written notice to Company and SPE Owner if Company or SPE Owner, as applicable,
shall fail to do so, to: (a) pay for the performance of any of Company’s or SPE
Owner’s obligations hereunder, and (b) discharge Taxes or Liens, at any time
levied or placed on Company’s or SPE Owner’s Property (including, in the case of
SPE Owner, the Mortgage Property) in violation of this Agreement unless Company
or SPE Owner is in good faith with due diligence by appropriate proceedings
contesting such Taxes or Liens and maintaining proper reserves therefor in
accordance with GAAP.  Such payments and advances made by Lender shall not be
construed as a waiver by Lender of a Default or Event of Default under this
Agreement.
 
9.17.           Withholding and Other Tax Liabilities.  During the continuation
of an Event of Default, and in the event that any Lien, assessment or Tax
liability against Company or SPE Owner shall arise in favor of any taxing
authority, whether or not notice thereof shall be filed or recorded as may be
required by law, Lender shall have the right (but shall not be obligated, nor
shall Lender hereby assume the duty), after prior written consent to Company and
SPE Owner, to pay any such Lien, assessment or tax liability by virtue of which
such charge shall have arisen; provided, however, that Lender shall not pay any
such tax, assessment or Lien if the amount, applicability or validity thereof is
being contested in good faith and by appropriate proceedings by Company or SPE
Owner.  In order to pay any such Lien, assessment or Tax liability, Lender shall
not be obliged to wait until such lien, assessment or tax liability is filed
before taking such action as hereinabove set forth.  Any sum or sums which
Lender shall have paid for the discharge of any such Lien shall be added to the
Obligations and shall be paid by SPE Owner to Lender with interest thereon at
the rate applicable to the Term Loan, upon demand, and Lender shall be
subrogated to all rights of such taxing authority against Company or SPE Owner.
 
9.18.           Consent to Jurisdiction.  Company, SPE Owner and Lender each
hereby irrevocably consent to the non-exclusive jurisdiction of the Courts of
the State of Maryland or the United States District Court for the District of
Maryland in any and all actions and proceedings whether arising hereunder or
under any other agreement or undertaking.  Each party hereto waives any
objection which such party may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens.  Each party hereto irrevocably agrees to
service of process by certified mail, return receipt requested to the address of
the appropriate party set forth herein.
 
9.19.           Additional Documentation.  Company and SPE Owner shall execute
and/or re-execute, and cause any or other Person party to any Loan Document, to
execute and/or re-execute and to deliver to Lender or Lender’s counsel, as may
be deemed appropriate, any document or instrument signed in connection with this
Agreement which was incorrectly drafted and/or signed, as well as any document
or instrument which should have been signed at or prior to the Closing, but
which was not so signed and delivered.  Company and SPE Owner agree to comply
with any written request by Lender within ten (10) days after receipt by Company
or SPE Owner of such request.
 
51

--------------------------------------------------------------------------------


9.20.           Advertisement.
 
a.         With Borrower’s prior written approval, which shall not be
unreasonably withheld, Lender shall have the right to announce and publicize the
financing established hereunder, as it deems appropriate, by means and media
selected by Lender.  Such publication shall include all pertinent information
relating to such financing, including without limitation, the term, purpose,
pricing, loan amount, name of Borrower and location of any Mortgage Property,
provided, however, that Borrower shall have the right to approve, in its
reasonable discretion, any such information before it is published by Lender.
 
b.         Subject to Section 9.20, the form and content of the published
information shall be in the sole discretion of Lender and shall be considered
the sole and exclusive property of Lender.  All expenses related to publicizing
the financing shall be the sole responsibility of Lender.
 
9.21.           Waiver of Jury Trial.  COMPANY, SPE OWNER AND LENDER EACH HEREBY
WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 
9.22.           Consequential Damages.  Neither Lender nor agent or attorney of
Lender, shall be liable for any consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.
 
9.23.           Confidentiality.  Lender agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
 
(a)           to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors actively
involved in the administration or enforcement of the Term Loan or in any current
or prospective relationship with the Company and its Subsidiaries or in
connection with an internal purposes related to credit review, portfolio
analysis or otherwise (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),
 
(b)           to the extent requested by any regulatory authority
 
(c)           to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; provided, however, that in the event Lender
receives a subpoena or other legal process to disclose confidential information
to any party, Lender shall, if legally permitted, endeavor to notify Borrower
thereof as soon as possible after receipt of such request, summons or subpoena,
provided, however, that in the event that Lender receives a subpoena or other
legal process to disclose confidential information to any party, Lender shall,
if legally permitted, endeavor to notify the Borrower thereof as soon as
possible after receipt of such request, summons or subpoena so that the Borrower
may seek protective order or other appropriate remedy, provided that no such
notification shall be required in respect of any disclosure to regulatory
authorities having jurisdiction over Lender,
 
52

--------------------------------------------------------------------------------


(d)           to any other party to this Agreement,
 
(e)           in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder,
 
(f)           subject to an agreement or electronic acknowledgment (i.e.,
Intralinks) containing provisions substantially the same as those of this
Section and provided that Borrower’s written consent is obtained before
disclosure, to:

 
(i)           any actual or prospective assignee, or
 
(ii)           any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,

 
(g)          with the consent of the Borrower, or
 
(h)          to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Lender on a nonconfidential basis from a source other than the Borrower.

 
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
[SIGNATURES TO FOLLOW ON SEPARATE PAGE]


53

--------------------------------------------------------------------------------


 
WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.
 

 
GTY MD LEASING, INC.,
 
a Delaware corporation
 
By: /s/ Leo Liebowitz
 
Name: Leo Liebowitz
 
Title: CEO
     
GETTY PROPERTIES CORP.,
 
a Delaware corporation
 
By: /s/ Leo Liebowitz
 
Name: Leo Liebowitz
 
Title: CEO
     
GETTY REALTY CORP.,
 
a Maryland corporation
 
By: /s/ Leo Liebowitz
 
Name: Leo Liebowitz
 
Title: CEO
         
TD BANK, N.A.
 
By: /s/ Brian Haggerty
 
Name: Brian Haggerty
 
Title: Vice President
   



(Signature Page to Loan and Security Agreement)


S-1

--------------------------------------------------------------------------------


 
EXHIBIT A
Land
 
 



--------------------------------------------------------------------------------


 
NTS # 08335678 - SS # 25068
 
 
BEGINNING FOR THE SAME AT AN IRON PIPE AT THE INTERSECTION OF THE WESTERLY LINE
OF BALTIMORE AVENUE (50.00 FEET FROM CENTER LINE) AND THE SOUTHERLY LINE OF
PARCEL A, AS SHOWN ON A PLAT ENTITLED PARCELS "A", "B", "C", & "D", LORD CALVERT
MANOR, COLLEGE PARK, PRINCE GEORGE'S COUNTY, MARYLAND, WHICH PLAT IS RECORDED
AMONG THE PLAT RECORDS OF PRINCE GEORGE'S COUNTY IN PLAT BOOK B.B. NO. 12, FOLIO
47, AND RUNNING THENCE WITH THE WESTERLY LINE OF BALTIMORE AVENUE, NORTH 0
DEGREES 06 MINUTES 50 SECONDS EAST 154.77 FEET TO A POINT, SAID POINT BEING THE
P.C. OF A CURVE DEFLECTING TO THE LEFT HAVING A RADIUS OF 20.00 FEET, AN ARC OF
30.23 FEET, A CHORD BEARING AND DISTANCE OF NORTH 43 DEGREES 11 MINUTES 45
SECONDS WEST 27.44 FEET TO A POINT, SAID POINT BEING ON THE P.T. OF A CURVE AND
ALSO ON THE SOUTH LINE OF GUILFORD DRIVE; THENCE ALONG THE SOUTH LINE OF SAID
DRIVE NORTH 86 DEGREES 30 MINUTES 20 SECONDS WEST 53.91 FEET TO A P.C. OF A
CURVE; THENCE WITH SAID CURVE DEFLECTING TO THE LEfT HAVING A RADIUS OF 50.00
FEET, AN ARC OF 47.12 FEET, AND A CHORD BEARING AND DISTANCE OF SOUTH 65 DEGREES
29 MINUTES
 
55 SECONDS WEST 45.14 FEET TO A P.T. OF CURVE SAID P.T. BEING ON THE EAST LINE
OF OAKRIDGE DRIVE; THENCE ALONG THE EAST LINE OF SAID DRIVE, SOUTH 39 DEGREES 30
MINUTES 10 SECONDS WEST 82.56 FEET TO A POINT; THENCE LEAVING SAID DRIVE AND
RUNNING SOUTH 59 DEGREES 57 MINUTES 24 SECONDS EAST 192.26 FEET TO A POINT, SAID
POINT BEING ON THE WEST SIDE OF BALTIMORE AVENUE AND ALSO THE PLACE OF
BEGINNING. CONTAINING 18,658.00 SQUARE FEET OF LAND.
 
BEING KNOWN AND DESIGNATED AS PARCEL A, AS SHOWN UPON A PLAT ENTITLED PARCELS
"A", "B", "C" & "D", LORD CALVERT MANOR, COLLEGE PARK, PRINCE GEORGE'S COUNTY,
MARYLAND, WHICH PLAT IS RECORDED AMONG THE PLAT RECORDS IN PRINCE GEORGE'S
COUNTY IN PLAT BOOK B.B. NO. 12, FOLIO 47.
 
BEING THE SAME LOT OF GROUND DESCRIBED IN DEED FROM WALTER L. GREENE, ET AL, TO
G. ALBERT GUDE, DATED AUGUST 25, 1949, AND RECORDED AMONG THE LAND RECORDS OF
PRINCE GEORGE'S COUNTY IN LIBER NO. 1153, FOLIO 214.


 

--------------------------------------------------------------------------------


NTS # 08335739 - SS # 25623
 
 
BEGINNING for the same at a point marking the intersection of the southerly line
of Maryland Boulevard with the northwesterly line of George N. Palmer Highway
(Maryland Route 704), as shown on State Roads Commission of Maryland Plat No.
14137, AND said point of beginning being the same as the beginning point as
described in a Deed recorded among the Land Records of Prince George's County in
Liber 1764, Folio 152, and running thence reversely with the fifth or North 57
degrees 45 minutes East 1495.25 feet line in said deed, South 49 degrees 58
minutes 46 seconds West 301.74 feet to a pipe (set) at the southeast
 
corner of Parcel "A", Jack Coopersmith's Addition to Columbia Park, as per plat
recorded in Plat Book WWW. 49, Folio Plat No. 42; thence reversely with the
easterly line of said Parcel "A", North 15 degrees 15 minutes 37 seconds West
252.05 feet to a pipe (set) in the southerly line of Maryland Blvd., as shown on
the aforesaid State Roads Commission of Maryland Plat; thence with part of said
southerly line, South 80 degrees 37 minutes 22 seconds East 301.44 feet to the
point of beginning. Containing 0.7927 acres of land, more or less.
 
LESS AND EXCEPT that portion conveyed for Highway Taking in Deed recorded in
Liber 3748 at folio 742.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Commencing for the same at a point marking the intersection of the southerly
line of Columbia Park Road with the northwesterly line of Martin Luther King
Highway, thence South 49°54'23" West 119.63 feet to the Point of Beginning;
thence South 50°01'39" West 182.11 feet to a point; thence North 15°15'37" West
252.05 feet to a point; thence South 80°37'22" East 143.07 feet to a point;
thence South 32°10'43" East 121.39 feet to the TRUE POINT OF BEGINNING.
 
Containing 27,354 square feet or 0.6280 acres of land, more or less.
 

--------------------------------------------------------------------------------


NTS # 08335732 - SS # 28268
 
 

ALL that land situate, lying and being in the 6th Election District of Prince
George's County, Maryland, and described as follows:
 
Description of a portion of Lot Numbered Seven (7), in the subdivision known
Records of Prince and described asas "SUITLAND", as per plat thereof recorded
among the Land George's County, Maryland, in Plat Book BDS 1, at Plat 97,
follows:
 
BEGINNING at a point, said point being an iron pipe set in the easterly line of
Silver Hill Road, State Route No. 458, said point also being the southwesterly
corner of the land herein described and a corner with Lot 6-D, Suitland
Subdivision; thence from the point of beginning, running with said line of
Silver Hill Road, State Route No. 458, N. 35 deg. 40 min. 50 sec. E. 154.49 feet
to a P.K. nail set; and with a curve to the right of radius 40.00 feet (having a
chord of 54.48 feet,
bearing N. 78 deg. 35 min. 57 sec. E.) an arc length of 59.93 feet to an iron
pipe set in the southerly line of Suitland Road; thence with said Suitland Road
the following courses and distances; S 58 deg. 28 min. 55 sec. E 84.98 feet to
an iron pipe set; N. 32 deg. 11 min. 03 sec. E. 7.42 feet to a point set in a
power pole; and S. 59 deg. 04 min. 44 sec. E. 73.78 feet to an iron pipe set in
the aforesaid southerly line of Suitland Road, said point also being the
northerly corner of another portion of Lot 7, Suitland; thence with said line of
another portion of Lot 7, Suitland, S. 35 deg. 45 min. 06 sec. W. 216.36 feet to
an iron pipe set, said pipe also being a point on line of aforesaid Lot 6-D,
Suitland; thence with said line of Lot 6-D, Suitland; N. 53 deg. 38 min. 50 sec.
W. 194.67 feet to the point and place of beginning, containing 39,224 square
feet of land, more or less
 
LESS AND EXCEPT that portion taken for public street use in Deed recorded in
Liber 13888 at folio 588.


 

--------------------------------------------------------------------------------


NTS # 08335721 - SS # 27578
 
 
PROPERTY 1:
 
BEGINNING FOR THE OUTLINE OF THE SUBJECT RESIDUE AT A 1-1/2' IRON PIPE FOUND AT
A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF BRANCH AVENUE (MARYLAND ROUTE NO.
5) AS THE SAME IS DEFINED ON STATE ROADS COMMISSION OF MARYLAND RIGHT-OF-WAY
PLAT NO. 7797 SAID PIPE ALSO LYING AT THE SOUTHEASTERLY END OF THE NORTH 31° 13'
28" WEST, 230.14 FEET DEED LINE OF THE LANDS DESCRIBED IN THE AFOREMENTIONED
DEED; THENCE RUNNING WITH A PORTION OF SAID LINE ALONG SAID EASTERLY LINE OF
BRANCH AVENUE
 
1) NORTH 31° 13' 28" WEST, 88.62 FEET (RECORD AND MEASURED) TO 1' O.D. IRON PIPE
SET IN THE GROUND BEARING A PLASTIC CAP INSCRIBED "080, PROP MARK" AT THE
SOUTHWESTERLY END OF THE 2ND OR SOUTH 35° 49' 00" WEST, 171.86 FEET DEED LINE OF
THE LANDS CONVEYED BY GULF OIL CORPORATION TO JACK COOPERSMITH AND ESTHER L.
COOPERSMITH BY DEED DATED MARCH 14, 1962; THENCE DEPARTING BRANCH AVENUE AND
RUNNING WITH SAID LINE, RESERVED, THROUGH THE LAND DESCRIBED IN SAID LIBER 2603
AT FOLIO 1
 
2) NORTH 35° 48' 37" EAST, 171.88 FEET (FORMER SOUTH 35° 49' 00" WEST, 171.86
FEET DEED LINE) TO A P.K. NAIL SET IN THE PAVEMENT ON THE SOUTHWESTERLY SIDE OF
OLD SILVER HILL ROAD AT A POINT LYING ON THE 1ST OR SOUTH 48° 25' 40" EAST,
148.44 FEET DEED LINE OF THE LANDS DESCRIBED IN SAID LIBER 2603 AT FOLIO 1,
118.65 FEET IN A SOUTHEASTERLY DIRECTION FROM THE NORTHWESTERLY END THEREOF:
THENCE RUNNING WITH THE REMAINDER OF SAID LINE AND THE SOUTHWESTERLY LINE OF OLD
SILVER HILL ROAD
 
3) SOUTH 48° 25' 40' EAST 29.79 FEET (RECORDED AND MEASURED) TO A P.K. NAIL SET
IN THE SAID PAVEMENT; THENCE RUNNING WITH THE LINES OF THE LAND DESCRIBED IN
SAID LIBER 2603 AT FOLIO 1, THE FOLLOWING THREE (3) {CURSES AND DISTANCES
 
4) SOUTH 46° 14' 40" EAST, 100.21 FEET (RECORDED AND MEASURED) TO A P.K. NAIL
SET IN SAID PAVEMENT ON THE NORTHWESTERLY RIGHT-OF-WAY LINE OF COLEBROOKE DRIVE
(60 FEET WIDE) AS THE SAME IS DEDICATED ON A PLAT ENTITLED COLEBROOKE, SECTION
1; THENCE RUNNING WITH SAID RIGHT-OF-WAY LINE
 
5) SOUTH 41° 15' 20" WEST, 175.16 FEET TO A 1' O.D. IRON PIPE SET IN THE GROUND
BEARING A PLASTIC CAP INSCRIBED "080, PROP MARK"; THENCE
 
6) NORTH 80° 37' 20" WEST, 34.25 FEET TO THE POINT OF BEGINNING.
 
AND BEING recorded in Deed Book 8863 at Page 204.
 
AND
 
PROPERTY 2:
 
18861 Square Foot Parcel of Land, Surveyed for Exxon Corporation located in
Prince George's County, Maryland
 
BEGINNING for the same at a point on the southwesterly side of Maryland Route
972-A -Old Silver Hill Road at the beginning of that tract or parcel of land
conveyed by Meyers Liquors Limited to William V. Meyers and Karen A. Meyers,



--------------------------------------------------------------------------------


 
his wife, by a deed dated September 4, 1990 and recorded among the land records
of Prince George's County in Liber NLP 7756, folio 961, said point of beginning
bears coordinates referenced to the Maryland Coordinate System (NAD83/91) of
North 428431.5650 and East 1327005.1192. Thence from the point of beginning,
binding on the first course of the conveyance unto Meyers and on the
southwesterly side of Old Silver Hill Road, as now surveyed,
 
1) South 48° 28' 18" East 118.65 feet to a P.K. nail heretofore set at the end
of the second course of that tract or parcel of land conveyed by Chevron U.S.A.,
Inc. to Exxon Corporation by a deed dated June 17, 1993 and recorded among the
land records of Prince George's County in Liber NLP 8863, folio 204. Thence
binding reversely on the second course of the conveyance unto Exxon Corporation
and on the second
 
course of the conveyance unto Meyers,
 
2) South 35° 45' 59" West 171.88 feet to intersect the northeasterly right of
way line of Maryland Route 5 - Branch Avenue as shown on State Roads Commission
Plat No. 7797 and conveyed to the State Roads Commission of Maryland by a deed
dated October 27, 1950 and recorded among the aforesaid land records in Liber
WWW 1297, folio 74. Thence leaving the parcel conveyed to Exxon Corporation and
binding on the northeasterly right of way line of Branch Avenue,
 
3) North 31° 16' 06" West 141.52 feet. Thence leaving Branch Avenue, binding on
the third course of the conveyance unto Meyers and binding on the forth course
of that tract of parcel of land conveyed by Alice V. Meyers, widow to William V.
Meyers by a deed dated October 31, 1979 as recorded among the aforesaid land
records in Liber NLP 5206, folio 74,
 
4) North 41° 12' 42" East 129.16 feet to the point of beginning hereof.
CONTAINING 18861 square feet (0.4330 acre) of land more or less.
 
TOGETHER WITH a right of way for ingress and egress to be used in common with
others as described in Liber NLP 7756, folio 961.
 
AND BEING recorded in Deed Book 15353 at Page 158.
 
CONTAINING 41,094 SQUARE FEET, MORE OR LESS

--------------------------------------------------------------------------------


NTS # 08335720 - 55 # 27575
 
 
Being all that tract or parcel of land situate, lying and being Prince George's
County, Maryland, a portion of which is known as "Lot 16, Block 39, Section One,
a Resubdivision of Part of Lots 1, 2 & 3, Block 39" of a subdivision of land
known as Riverdale Park as shown on Plat recorded in Plat Book No. 31, Folio 42
among the Land Records of Prince George's County, and a portion of which is
known as "Rear 50' of Lot 3, Block 39" and "Part of Lots 1 & 2, Block 39", said
tract or parcel of land being more particularly described as follows:
 
Beginning at an iron pipe found at the southeasterly corner of parcel two as
described in Liber No. 7118, Folio 260, said pipe being on the northerly line of
Riverdale Road (50' R/W) and running thence with said northerly line of
Riverdale Road.
 
(1) North 76 degrees 31 minutes 30 seconds West 150.00 feet to a cross cut made;
thence with the easterly line of Baltimore Avenue (also known as U.S. Route 1)
 
(2) North 10 degrees 00 minutes 00 seconds East 187.50 feet to a cross cut made;
thence
 
(3) South 80 degrees 00 minutes 00 seconds East 4.00 feet to a cross cut made in
the concrete sidewalk, thence
 
(4) 17.71 feet along the arc of a curve to the right, having a radius of 25.00
feet and a chord bearing and distance of North 63 degrees 09 minutes 20 seconds
East 17.34 feet to a cross cut made in the concrete sidewalk; thence
 
(5) North 13 degrees 28 minutes 30 seconds East 1.58 feet to a cross cut made in
the concrete sidewalk said point being on the southerly line of Queensbury Road
(50' R/W), thence with said southerly line of Queensbury Road
 
(6) South 76 degrees 31 minutes 30 seconds East 132.00 feet to an iron pipe
found at the northeast corner of parcel one as recorded in Liber No. 7118, Folio
260, previously mentioned; thence
 
(7) South 10 degrees 00 minutes 00 seconds West 200.50 feet to the point of
beginning.
 
Being the same property conveyed to Gulf Oil Company, now known as Chevron USA
Inc., the Grantor herein, by virtue of the following:
 
(1) Rear 50' of Lot 3, Block 39 (Tax I.D. #19-26 551-01-005) and Part of Lots 1
& 2, Block 39 (Tax I.D. # 19-26551-00-001) was conveyed to the grantor herein by
virtue of a Deed dated September 26, 1988 and recorded in Liber No. 7118, Folio
260.
 
(2) Part of lots 1 & 2, Block 39, now known as part of Lot 16, Bock 39 Section
One Riverdale Park (Tax I.D. # 19-27226-01-006) was conveyed to the



--------------------------------------------------------------------------------


 
grantor herein by virtue of a Deed dated February 27, 1957 and recorded in Liber
No. 2081, Folio 283.
 
(3) Remaining portion of Lot 16, Block 39 Section One Riverdale Park (Tax I.D. #
19-27226-01-006 same as above) was conveyed to the grantor herein by virtue of
{1) Deed dated December 12, 1955 and recorded in Liber No. 1941, Folio 371; (2)
Deed dated April 29, 1936 and recorded in Liber No. 444, Folio 484, and (3) Deed
dated January 31, 1936 and recorded in Liber No. 775, Folio 43.



--------------------------------------------------------------------------------


 
NTS # 08335713 - 55 # 27346
 
 
Parcel A-2, in the subdivision known as "East Pines, Parcel A-2, Section 5", as
per Plat thereof recorded among the land records of Prince George's County,
Maryland in Plat Book NLP 114 at plat 53; and being more particularly described
as follows:
 
BEGINNING FOR THE SAME at an iron pipe set on the Southeasterly side of
Riverdale Road, said pipe being at the P.R.C. of the Southerly fillet curve of
Riverdale Road and 67th Avenue; running thence along said fillet curve, as now
surveyed with bearings referred to the Washington Suburban Sanitary Commission,
with a curve to the right having a radius of 21.48 feet for a distance of 32.21
feet subtended by a chord bearing North 89° 49' 16" East 29.28 feet to an iron
pipe set; thence along the Southwesterly side of 67th Avenue 47° 13' 13" East
13.33 feet to an "x"-cut set; thence with a curve to the right having a radius
of 277.22 feet for a distance of 220.41 feet subtended by a chord bearing South
24° 26' 35" East 214.65 feet to an iron pipe set at the division line between
Parcel A and Parcel B as shown on the "Eastpines" Section 5 subdivision plat
recorded among the Land Records of Prince George's County in Plat Book 14 Folio
96; thence along said division line South 88° 20' 00" West 41.00 feet to an iron
pipe set; thence South 51° 27' 40" West 47.76 feet to a PK set; thence North 37°
28' 48" West 214.30 feet to an "x"-cut set along the Southeasterly side of
Riverdale Road; thence along the Southeasterly side of Riverdale Road with a
curve to the left having a radius of 704.04 feet for a distance of 104.00 feet
subtended by a chord bearing North 51° 05' 40" East 103.91 feet to the Point of
Beginning.
 
Containing in all 27,179 square feet or 0.624 acres more or less.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Parcel A-2, in the subdivision known as "East Pines, Parcel A-2, Section 5", as
per Plat thereof recorded among the land records of Prince George's County,
Maryland in Plat Book NLP 114 at plat 53.
 
Beginning at a 1" Pipe at the Northeast of the property described as Parcel A-2,
recorded in Plat Book NLP 114, plat 53, said point also on the Southern Right of
Way of 67th Avenue; thence South 47°13'13" East 13.33 feet to a point; thence
along a curve to the right with a radius of 277.22 feet and a chord bearing
South 24°26'35" East 214.65 feet to a point; thence South 88°20'00" West 41.00
feet to a point; thence South 51°27'40" West 47.76 feet to a point; thence North
37°28'48" West 214.30 feet to a point; thence along a curve to the left with a
radius of 704.04 feet and a chord bearing North 51°05'40" East 103.91 feet to a
point; thence along a curve to the right with a
radius of 21.48 feet and a chord bearing North 89°49'16" East 29.28 feet to the
TRUE POINT OF BEGINNING.
 
Containing 27,180 square feet or 0.6240 acres of land, more or less.



--------------------------------------------------------------------------------


 
NTS # 08335712 - SS# 27196
 
 
Being all of Parcel B, as shown on a Plat of Subdivision entitled "Parcels B &
C, Silver Hill Plaza," and recorded among the land records of Prince George's
County, Maryland in Plat Book WWW 85, at Plat 12, and being more particularly
described, as follows:
 
BEGINNING at the end of the South 01 degrees 28 minutes 37 seconds West 61.67
foot line as shown on the aforesaid plat, said point lying 60 feet from Station
9 + 50 of the base line of Silver Hill Road, as shown on State Roads Commission
Right of Way Plat No. 19818; thence running with the Northwesterly right of way
line of Silver Hill Road,
 
1.  139.88 feet along the arc of a curve to the right having a radius of 3412.47
feet and a chord bearing South 39 degrees 05 minutes 52.5 seconds West 139.87
feet to a point; thence continuing between the Parcel C so designated in the
above mentioned Plat of Subdivision, and the herein described Parcel, the
following courses and distances,
 
2. North 48 degrees 32 minutes 35 seconds West 153.61 feet to a point; thence,
 
3. North 41 degrees 27 minutes 25 seconds East 150.00 feet to a point; thence,
 
4. North 48 degrees 32 minutes 35 seconds West 50. feet to a point; thence,
 
5. North 41 degrees 27 minutes 25 seconds East 27.51 feet to a point; thence
running with the Southeasterly right of way line of Marlboro Pike, 54 feet from
the base line of right of way shown on State Roads Commission Right of Way Plats
Nos. 24376 and 24377.
 
6. South 51 degrees 58 minutes 35 seconds East 158.53 feet to a point; thence
running with the transition lien to Silver Hill Road,
 
7. South 01 degrees 28 minutes 37 seconds West 61.67 feet to the point of
beginning.
 
Containing 28,283 square feet or 0.6493 of an acre of land.
 
Being the same property described as follows:
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Being all of Parcel B, as shown on a Plat of Subdivision entitled "Parcels B &
C, Silver Hill Plaza," and recorded among the land records of Prince George's
County, Maryland in Plat Book WWW 85, at Plat 12.
 
Beginning at the Southernmost corner of Parcel B, as recorded in Plat Book WWW
85, at Plat 12, thence North 48°32'35" West 153.61 feet to a point; thence North
41°27'25" East 150.00 feet to a point; thence North 48°32'35" West 50.00 feet to
a point; thence North 41°27'25" East 27.51 feet to a point; thence South
51°58'35" East 158.53 feet to a point; thence South 01°28'37" West 61.67 feet to
a point; thence along a curve to the right with a radius of 3412.47 feet and a
chord bearing South
 
39°05'52" West 139.87 feet to the TRUE POINT OF BEGINNING.
 

--------------------------------------------------------------------------------


Containing 28,281 square feet or 0.6493 acres of land, more or less.
 




--------------------------------------------------------------------------------


 
NTS # 08335710 - SS # 26661
 
 
Being part of Parcel "A", Barnabas Road Partnership addition to Kerr's
Subdivision, 12th Election District, Prince George's County, Maryland.
 
Beginning at a point on the southeasterly right of way line of St. Barnabas
Road, Maryland State Route #414, as shown on the subdivision plat for Parcels A
& B, Barnabas Road Partnership Addition to Kerr's Subdivision, as recorded among
the land records of Prince George's County, Maryland in plat book 71, plat 79,
said point being at base line station 111 + 78 of said State Route #414 as shown
on SRC right of way plats #8077 & #8078, said point also being the westerly
corner of Parcel "A" of said subdivision and online of land now or formerly of
 
George F. Perkins; thence along the said southeasterly right of way line of St.
Barnabas Road N 39° 48' 54" E a distance of 213.38 feet to a point; thence
through said Parcel "A" the following two (2) courses and distances: S 54° 41'
20" E a distance of 211.97 feet to a point; thence N 35° 18' 40" E a distance of
25.00 feet to the dividing line of Parcels "A" & "B"; thence along said dividing
line S 54° 41' 20" E a distance of 121.59 feet to the easterly corner of said
Parcel "A"; thence along line of land of the aforesaid George F. Perkins, the
following two (2) courses and distances: S 27° 23' 00" W a distance of 240.00
feet to a point; thence N 54° 41' 20" W a distance of 383.41 feet to the point
of beginning. Containing 1.8297 acres of land more or less.


 

--------------------------------------------------------------------------------


NTS # 08335709 - SS # 26549
 
 
BEGINNING for the same at an iron bar on the southernmost right of way line of
Maryland Route No. 198 as shown on State Roads Commission of Maryland Plat No.
14299 said point of beginning also being at the end of the Fourth (Last) or
North 01° 05' 00" West 463.55 feet line of that parcel of land which by deed
dated January 16, 1964 and recorded among the Land Records of Prince George's
County, Maryland in Liber 2928 at Folio 430 was granted and conveyed by James G.
Boss and Sylvan Friedman to Maurice W. Griffith, et al., and running thence
binding along the southernmost right of way line of said Route No. 198 as shown
on State Roads Commission of Maryland Plats Nos. 14299 and 35116 the three (3)
following courses and distances, as now surveyed, via;
 
(1) 221.49 feet in an easterly direction by the arc of a curve to the right
having a radius of 1,391.01 feet and a long chord bearing South 86° 53' 40" East
221.26 feet,
 
(2) South 73° 00' 58" East 48.32 feet to an iron bar, and
 
(3) South 75° 46' 06" East 47.73 feet to an iron bar at the beginning of the
right of way line of Through Highway said point being at the beginning of a
fillet leading into the Relocated Contee Road, thence binding along said fillet
being along said right of way line Through Highway as shown on the
abovementioned Plat No. 35116 as now surveyed.
 
South 40° 54' 29" East 38.92 feet to an iron bar on the westernmost right of way
line of said Relocated Contee Road, thence binding along said westernmost right
of way line being along said right of way line of Through Highway as shown on
State Roads Commission of Maryland Plats Nos. 35116 and 35115, as now surveyed
 
South 08° 57' 52" West 135.00 feet to an iron bar at the beginning of a fillet
leading in Relocated Maryland No. 198, thence binding along said fillet being
along said right of way of Through Highway as shown on said Plat No. 35115
 
South 51° 10' 48" West 85.85 feet to an iron bar on the northernmost right of
way line of said Relocated Maryland Route No. 198, thence binding along said
northernmost right of way line being along said right of way line of Through
Highway as shown on State Roads Commission of Maryland Plat No. 35114 as now
surveyed 216.20 feet in a westerly direction by the arc of a curve to the left
having a radius of 2,999.79 feet and a long chord bearing South 85° 38' 51" West
216.16 feet to an iron bar on the abovementioned Fourth (Last) line, thence
binding along
 
part of said Fourth line of the end thereof as now surveyed
 
North 07° 27' 13" West 273.14 feet to the point of beginning, containing 1.717
acres of land more or less.
 
LESS AND EXCEPT that portion conveyed in Deed Book 5070 at Page 195.
 

--------------------------------------------------------------------------------


NTS # 08335706 - SS # 26150
 
 
BEGINNING FOR THE SAME at an iron pipe heretofore set on the westerly
right-of-way line of Kent Village Drive (formerly known as 76th street) a
60-foot wide right-of-way heretofore laid out and shown on and dedicated to
public use by a Plat entitled, "Parcel 'A' and Street Dedication, Kentwood", as
recorded among the Land Records of Prince George's County in Plat Book WWW 17,
Plat 36. Said point of beginning also being the beginning of that tract or
parcel of land described in a
 
Lease Agreement dated May 19, 1950 by and between Kentland, Inc. and Esso
Standard Oil Company (now Exxon Corporation) and recorded among the Land Records
of Prince George's County in Liber WWW 1253, Folio 161. Thence from the point of
beginning and binding on the outlines of the aforesaid lease and on the westerly
right-of-way line of Kent Village Drive.
 
1) North 10 degrees 29 minutes 40 seconds West 145.00 feet to a P.K. Nail
heretofore set at a point of curvature of an intersection fillet curve
connecting Kent Village Drive and Maryland Route 202, Landover Road as shown on
a Plat entitled "Parcel 'A', Kentland", as recorded in Plat Book WWW 17, Plat 73
and as shown on State Highway Administration Plat No. 33019. Thence binding
thereon
 
2) by a fillet curve to the left in a northwesterly direction of radius 20.00
feet an arc distance of 31.42 feet and subtended by a chord North 55 degrees 29
minutes 40 seconds West, 28.28 feet to an iron pipe found at a point of tangency
 
3) South 79 degrees 30 minutes 20 seconds West 120.00 feet to a 'X'-cut
heretofore set. Thence leaving Maryland Route 202, continuing to bind on the
outlines of the aforesaid Lease Agreement and running through and across Parcel
'A' as shown on the aforesaid Plat entitled, Parcel 'A', Kentland", as recorded
in Plat Book 17, Plat 73, two courses
 
4) South 10 degrees 29 minutes 40 seconds East 165.00 feet to a rebar now set
 
5) North 79 degrees 30 minutes 20 seconds East 140.00 feet to the point of
beginning hereof.
 
Containing 23,014 square feet (0.5283 acre) of land, more of less.



--------------------------------------------------------------------------------


 
NTS # 08335704 - SS # 26045
 
 
0.994 acre parcel of land surveyed for Exxon Company, U.S.A., located on Campus
Way South at Maryland Route 202, 10th District, Prince George's County,
Maryland.
 
BEGINNING for the same at an iron pipe heretofore set at the beginning of that
tract or parcel of land conveyed by Central Avenue Associates Limited
Partnership to Commercial Equities, Inc., by a deed dated February 24, 1986, as
recorded among the land records of Prince George's County in Liber 6279, Folio
200. Said point of beginning lying on the northwesterly right-of-way line of
Campus Way South, a 120 foot wide right-of-way, heretofore laid out as shown on
a plat entitled "Parcels B, C, and D, Northhampton", as recorded among the
aforesaid land records in Plat Book WWW 72, Folio 52. Thence from the point of
beginning and binding on the northwesterly right-of-way line of Campus Way South
(bearings herein being referred to the Maryland State Plans Coordinate System);
 
1) South 400 32' 31" West 198.05 feet to a point of curvature.
 
2)  By a curve to the right in a southwesterly direction of radius 560.00 feet,
an arc distance of 128.20 feet, and subtended by a chord, south 47° 06' 00" West
127.92 feet to a point on the northeasterly side of a proposed 60 foot wide
right-of-way. Thence running for new lines of division through and across the
land of Commercial Equities, Inc., and on the aforesaid right-of-way line;
 
3) By a fillet curve to the right in a northwesterly direction of radius 30.00
feet, an arc distance of 53.56 feet and subtended by a chord North 75° 11' 50"
West 46.72 feet to a point of tangency. Thence continuing to bind on said
right-of-way;
 
4) North 24° 03' 09" West 126.32 feet and intersecting the 6th line of the
aforesaid conveyance unto Commercial Equities, Inc., Thence binding on a part of
the 6th line and on the division line between the herein described parcel and
that tract or parcel of land conveyed to Leo J. Leonnig, et al, to H&A
Construction Company Inc., by deed dated November 14, 1986, as recorded among
the Land Records of Prince George's County in Liber 6480, Folio 600;
 
5) North 57° 48' 21" East 329.63 feet to a point on the southwesterly
right-of-way line of Maryland Route 202. Thence leaving the land of H&A
Construction Co., Inc., and binding on said right-of-way line of Maryland Route
202;
 
6) By a curve to the left in a southeasterly direction of radius 5829.58 feet an
arc distance of 47.13 feet and subtended by a chord South 51° 12' 06" East 47.13
feet to a point;
 
7) South 050 27' 24" East 35.97 feet to the point of beginning hereof.
 
CONTAINING 0.994 acres (43,305 square feet) of land, more or less.
 

--------------------------------------------------------------------------------


 
NTS # 08335697 - SS # 25547
 
 
BEGINNING for the same at the point of intersection of the easterly line of the
Baltimore-Washington Boulevard, 60 feet wide, with the Northerly line of
Sunnyside Avenue, 60 feet wide, said point being the beginning of said
conveyance; thence in the meridian of the Washington Suburban Sanitary
Commission, with said Northerly line, being a part of the first line of said
conveyance as resurveyed (1) South 65 degrees 02 minutes 30 seconds East 183.95
feet; thence leaving said line and crossing said conveyance (2) North 48 degrees
16 minutes 10 seconds East 132.22 feet to intersect the seventh line thereof;
thence with the remainder of said seventh line and with the eighth or last line
of said conveyance as resurveyed (3) North 55 degrees 27 minutes 40 seconds West
173.91 feet to intersect the aforesaid Easterly line of said Boulevard; thence
with said line (4) South 48 degrees 16 minutes 10 seconds West 163.74 feet to
the place of beginning. Containing 25,000 square feet of land, more or less.
 
The hereinabove described parcel of land being all of Parcel B and all of that
land immediately adjacent thereto marked "Area of Dedication", containing a
total of 25,000 square feet of land as shown on a Plat entitled "Plat of
Correction, Parcel B, Sunnyside", which said Plat is recorded among the Land
Records of Prince George's County in Plat Book W.W.W. No. 62 folio 60.


 

--------------------------------------------------------------------------------


NTS # 08335696 - 55 # 25493
 
 
BEGINNING for the same at an iron pipe set at an iron pipe set at the southerly
end of curve No. 2 on the westerly right of way line of Fifty-Seventh Avenue
(100 feet wide) as shown on a plat entitled "Parcel A, Gateway Center" recorded
among the aforementioned Land Records in Plat Book W.W.W. No. 40 as Plat No. 11;
and running thence with said westerly right of way line (1) South 20 degrees 33
minutes 00 seconds West 106.15 feet to an iron pipe set at the beginning of a
curve to the right having a radius of 30.00 feet; thence (2) 32.66 feet along
the arc of said curve, having a chord bearing and length of South 51 degrees 44
minutes 30 seconds West 31.07 feet to an iron pipe set at a point on the future
northerly right of way line of
 
Annapolis Road, Maryland No. 450 (100 feet wide) said point being 60 feet from
the center line of said road as shown on the Maryland State Roads Commission
Right of Way Plat No. 27414; thence running with said future northerly right of
way line and parallel to said center line (3) South 82 degrees 56 minutes 00
seconds West 170.14 feet; running into and across the former Blenheim Place (now
abandoned) to an iron pipe set at a point on the former center line thereof;
thence running with the said former center line (4) North 06 degrees 58 minutes
00 seconds West 135.99 feet to an iron pipe set thereon; thence leaving said
former center line and running across said Blenheim Place (now abandoned) and
across parts of Lots 2, 14 and 13, of aforesaid Block E-2 (5) North 83 degrees
02 minutes 00 seconds East 258.72 feet to an iron pipe set on the aforementioned
westerly right of way line of Fifty-seventh Avenue; thence running with said
line along the arc of a curve to the right having a radius of 1984.89 feet (6)
28.54 feet along the arc of
 
said curve having a chord bearing and length of South 20 degrees 08 minutes 17
seconds West 28.54 feet to the place of beginning. Containing a computed area of
30,312 square feet of land, more or less.
 
Being and intended to convey all that lot or parcel of land being known and
designated as Parcel A, Block E-2, on the Plat entitled "Parcel A, Block E-2,
Section One, Blenheim" which Plat is recorded among the Plat Records of Prince
George's County in Liber W.W.W. No. 60, folio 68, recorded July 11, 1966.


 

--------------------------------------------------------------------------------


NTS # 08335691 - SS # 25416
 
 
Beginning for the same at an iron pipe set in the third line of Liber 2479 at
folio 631, north 53 degrees 06 minutes 30 seconds east 15 feet from the end of
said third line, said pipe being on the northeast side of Cherry Hill Road as
widened by virtue of the dedication shown on said plat recorded in Plat Book WWW
42 at Plat 39, thence running with said side of Cherry Hill Road as widened, (1)
north 36 degrees 53 minutes 30 seconds west 150.00 feet to a pipe set, thence
leaving Cherry Hill Road and running across the land of the grantor herein, the
following two courses and distances (2) north 53 degrees 06 minutes 30 seconds
east 200.80 feet to a pipe set and (3) south 36 degrees 53 minutes 30 seconds
east 86.65 feet to a pipe found at the end of the first line of Liber 2479 at
folio 631, thence running with the second and part of the third lines thereof,
(4) south 36 degrees 53 minutes 30 seconds east 63.35 feet to a pipe and (5)
south 53 degrees 06 minutes 30 seconds west 200.80 feet to the beginning of the
parcel herein conveyed. Containing 30,120 square feet of land, more or less.
 
Also shown as Parcel A, Timberlake Property as shown on Plat recorded in Plat
Book 42 at Plat 39.
 
Together with any and all rights of ingress and egress over the area shown on
recorded plat recorded in Plat Book 42 at Page 39 this is dedicated to public
use.



--------------------------------------------------------------------------------


 
NTS # 08335688 - SS # 25395
 
 
All that parcel of ground situate in Prince George's County, in the State of
Maryland, being known as Lot 64, Block P, Seabrook, per plat recorded in Plat
Book 43, Page 73, among the land records of Prince George's County, Maryland.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
All that parcel of ground situate in Prince George's County, in the State of
Maryland, being known as Lot 64, Block P, Seabrook, per plat recorded in Plat
Book 43, page 73, among the land records of Prince George's County, Maryland.
 
Beginning at a cap pin at the West corner of land known as Lot 64 Block P,
Seabrook, recorded in Plat Book 43, page 73, thence North 67°32'44" East 156.34
feet to a point; thence North 03°25'16" East 4.22 feet to a point; thence North
56°12'15" East 15.21 feet to a point; thence South 33°47'45" East 152.45 feet to
a point; thence South 56°19'30" West 170.50 feet to a point; thence along a
curve to the right with a radius of 30.00 feet and a chord bearing North
73°03'23" West 46.37 feet to a point; thence North 22°27'16" West 146.43 feet to
the TRUE POINT OF BEGINNING.
 
Containing 30,811 square feet or 0.7073 acres of land, more or less.



--------------------------------------------------------------------------------


 
NTS # 08335686 - SS # 25380
 
 
Lot 42, containing 25,307 square feet, Block C, Addison Heights, as shown on
Plat recorded in Plat Book NLP-139 at Plat 85, among the Land Records of Prince
George's County, Maryland.
 
AND BEING a portion of the property recorded in Deed Book 2429 at Page 158 and a
portion recorded in Deed Book 5533 at Page 316.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Being Lot 42, containing 25,307 square feet. Block C, Addison Heights, as shown
on Plat recorded in Plat Book NLP-139 at Plat 85, among the Land Records of
Prince George's County, Maryland.
 
Beginning at a post at the intersection of the Eastern Right of Way line of
Addison Road and the Southern Right of Way line of a 20' alley described in Plat
Book WWW 21, plat 75, thence North 80°46'20" East 111.73 feet to a point; thence
North 10°36'40" West 4.11 feet to a point; thence North 78°26'00" East 99.20
feet to a point; thence South 10°29'55" East 127.50 feet to a point; thence
South 81°30'19" West 183.58 feet to a point; thence along a curve to the right
with a radius of 50.00 feet and a chord bearing North 42°08'40" West 52.81 feet
to a point; thence North 10°15'54" West 72.64 feet to the TRUE POINT OF
BEGINNING.
 
Containing 25,174 square feet or 0.5779 acres of land, more or less.


 

--------------------------------------------------------------------------------


 
NTS # 08335680 - SS # 25343
 
 
ALL THAT PARCEL SITUATE IN SPAULDINGS ELECTION DISTRICT OF PRINCE GEORGE'S
COUNTY, IN THE STATE OF MARYLAND, AT THE NORTHWESTERLY CORNER OF BRANCH AVENUE
AND CURTIS DRIVE, BEING A PART OF BLOCK 14, HILLCREST GARDENS AS PER PLAT
RECORDED AMONG THE LAND RECORDS OF PRINCE GEORGE'S COUNTY, MARYLAND IN PLAT BOOK
W.W.W. NO. 20, PLAT NO. 65 AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF BRANCH AVENUE, SAID POINT
BEING NORTH 31 DEGREES 13 MINUTES 10 SECONDS WEST 143.50 FEET FROM THE NORTHERLY
POINT OF CURVATURE OF CURVE NO. 1 AS SHOWN ON THE AFORESAID PLAT OF HILLCREST
GARDENS; THENCE WITH SAID SOUTHWESTERLY LINE OF BRANCH AVENUE (1) SOUTH 31
DEGREES 13 MINUTES 10 SECONDS EAST 130.00 FEET TO THE NORTHWESTERLY SIDE OF
CURTIS DRIVE AS NOW WIDENED; THENCE LEAVING SAID SOUTHWESTERLY LINE OF BRANCH
AVENUE AND RUNNING ALONG WIDENED CURTIS DRIVE AND THE ARC OF A CURVE DEFLECTING
TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 20.00 FEET AND A LONG CHORD BEARING
AND DISTANCE OF SOUTH 13 DEGREES 46 MINUTES 50 SECONDS WEST 28.28 FEET; (2) AN
ARC DISTANCE OF 31.42 FEET TO A POINT IN THE NEW NORTHWESTERLY LINE OF WIDENED
CURTIS DRIVE; THENCE WITH SAID NEW LINE AND ALONG THE ARC OF A CURVE DEFLECTING
TO THE LEFT; SAID CURVE HAVING A RADIUS OF 399.00 FEET AND A LONG CHORD BEARING
AND DISTANCE OF SOUTH 48 DEGREES 23 MINUTES 25 SECONDS WEST 143.92 FEET; (3) AN
ARC DISTANCE OF 144.71 FEET TO A POINT THENCE (4) SOUTH 38 DEGREES 00 MINUTES 00
SECONDS WEST 67.36 FEET TO A POINT; THENCE LEAVING SAID NEW LINE OF CURTIS DRIVE
AND RUNNING ACROSS PART OF BLOCK 14, HILLCREST GARDENS; (5) NORTH 31 DEGREES 13
MINUTES 10 SECONDS WEST 150.00 FEET TO A POINT; THENCE (6) NORTH 46 DEGREES 15
MINUTES 50 SECONDS EAST 230.00 FEET TO THE PLACE OF BEGINNING, CONTAINING 31,593
SQUARE FEET OF LAND, AS SURVEYED BY BEN DYER ASSOCIATES, INC. IN NOVEMBER, 1957.
 
LESS AND EXCEPT THAT PORTION CONVEYED TO JACK COOPERSMITH AND ESTHER L.
COOPERSMITH IN DEED BOOK 3115 AT PAGE 10.



--------------------------------------------------------------------------------


 
NTS # 08335673 - SS # 24742
 
 
ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN ANNE ARUNDEL COUNTY,
MARYLAND BEING KNOWN AND DESIGNATED AS LOT NUMBERED 3 AS SHOWN ON A CERTAIN PLAT
ENTITLED "A COMMERCIAL SUBDIVISION OF RESIDUE PARCEL, PARKWAY CROSSING, INC.
PREVIOUSLY RECORDED IN PLAT BOOK 106, PAGE 33", WHICH PLAT IS RECORDED AMONG THE
LAND RECORDS OF ANNE ARUNDEL COUNTY, MARYLAND IN PLAT BOOK 140, PAGES 26 THROUGH
28, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING, at the Southeast corner of Lot 4 of the Parkway Crossing Commercial
Subdivision recorded in plat 106 page 33 on the North right-of-way line of new
Laurel Fort Meade Road Maryland Route 198 said point being an iron rod set
 
THENCE, North 16 degrees 27 minutes 01 seconds East, 176.20 Feet to a rod set
 
THENCE, North 82 degrees 31 minutes 12 seconds East, 212.02 Feet to a rod set
 
THENCE, with a curve to the right having a radius of 200.00 Feet, a delta of 23
degrees 53 minutes 52 seconds, an arc length of 83.42 Feet, a chord bearing of
South 85 degrees 31 minutes and 52 seconds East and a chord length of 82.82 Feet
to a rod set
 
THENCE, South 73 degrees 34 minutes 56 seconds East, 6.10 Feet to a rod set at
the Northwest corner of Lot 2
 
THENCE, with and along the West line of Lot 2 South 16 degrees 25 minutes 04
seconds West, 260.35 Feet to a rod set on the Northern right-of-way line of New
Laurel Fort Mead Road Maryland Route 198
 
THENCE, with and along said right-of-way North 73 degrees 34 minutes 17 seconds
West, 85.18 feet to a rod set
 
THENCE, South 16 degrees 25 minutes 43 seconds West 20.18 Feet to a rod set on
said right-of-way
 
THENCE, with a curve to the left having a radius of 3771.30 Feet, a delta of 01
degrees 25 minutes 38 seconds, an arc length of 93.94 feet, a chord length of
93.94 Feet and a chord bearing of North 72 degrees 50 minutes and 22 seconds
East, to a rod set on said right-of-way
 
THENCE, North 73 degrees 32 minutes 59 seconds West, 101.95 Feet to the rod set
at the beginning as shown by plat of survey dated January 6, 1993 by Charles H.
Fleet and Associates, P.C.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN ANNE ARUNDEL COUNTY,
MARYLAND BEING KNOWN AND DESIGNATED AS LOT NUMBERED 3 AS SHOWN ON A CERTAIN PLAT
ENTITLED "A COMMERCIAL SUBDIVISION OF RESIDUE PARCEL, PARKWAY CROSSING, INC.
PREVIOUSLY RECORDED IN PLAT BOOK 106, PAGE 33", WHICH PLAT IS RECORDED AMONG THE
LAND RECORDS OF ANNE ARUNDEL COUNTY, MARYLAND IN PLAT BOOK 140, PAGES 26 THROUGH
28.
 

--------------------------------------------------------------------------------


 
Beginning at a 1" Iron Pipe at the Southeast corner of Lot 3 shown on Plat Book
140, pages 26 through 28, said point being on the Northern Right of Way line of
Fort Meade Road, thence North 73°34'17" West 85.18 feet to a point; thence South
16°25'43" West 20.18 feet to a point; thence along a curve to the left with a
radius of 3771.30 feet and a chord bearing and distance North 72°50'22" West
93.94 feet to a point; thence North 73°32'59" West 101.95 feet to a point;
thence North 16°27'01" East 176.20 feet to a point; thence North 82°31'12" East
212.02 feet to a point; thence along a curve to the right with a radius of
200.00 feet and a chord bearing and distance South 85°31'52" East 82.82 feet to
a point; thence South 73°34'56" East 6.10 feet to a point; thence South
16°25'04" West 260.35 feet to the TRUE POINT OF BEGINNING.
 
Containing 64,799 square feet or 1.4876 acres of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335671 - SS # 24640
 
 
All that parcel of ground situate in Prince George's County, State of Maryland,
being known and designated as Parcel E, as shown on the subdivision plat
entitled "Parcel E, Ole Longfield," which said plat is recorded among the Land
Records of Prince George's County in Plat Book NLP No. 95, folio 58, said Parcel
E, being comprised of Parcel No. 1 and Parcel No. 2 as more particularly
described in Deed dated July 25, 1977 and recorded among the aforesaid Land
Records in Liber 4794, folio 508, from Mary A. Mitchell and Joseph H. Mitchell,
and as described in Deed dated July 25, 1977, and recorded among the aforesaid
Land Records in Liber 4794, folio 515.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
All that parcel of ground situate in Prince George's County, State of Maryland,
being known and designated as Parcel E, as shown on the subdivision plat
entitled "Parcel E, Ole Longfield," which said plat is recorded among the Land
Records of Prince George's County in Plat Book NLP No. 95, folio 58, said Parcel
E, being comprised of Parcel No. 1 and Parcel No. 2 as more particularly
described in Deed dated July 25, 1977 and recorded among the aforesaid Land
Records in Liber 4794, folio 508, from Mary A. Mitchell and Joseph H. Mitchell,
and as described in Deed dated July 25, 1977, and recorded among the foresaid
Land Records in Liber 4794, folio 515.
 
Beginning at the Northern most corner of Parcel E, as recorded in Plat Book NLP
95, folio 58, thence South 44°22'30" East 124.66 feet to a point; thence along a
curve to the right with a radius of 100.00 feet and a chord bearing South
39°32'09" East 16.87 to a point; thence along a curve to the right with a radius
of 100.00 feet and a chord bearing South 16°18'54" East 63.07 feet to a point;
thence South 02°04'00" West 166.47 feet to a point; thence South 08°24'13" West
21.78 feet to a point; thence North 44°35'47" West 167.89 feet to a point;
thence South 34°32'02" West 25.46 feet to a point; thence North 44°35'47" West
161.60 feet to a point; thence North 45°30'00" East 195.32 feet to the TRUE
POINT OF BEGINNING.
 
Containing 45,808 square feet or 1.0516 acres of land, more or less.
 

--------------------------------------------------------------------------------


NTS # 08335670 -SS # 24617
 
 
0.5284 acres of land surveyed for ExxonMobil Oil Corporation located at 10815
Indian Head Highway, Silesia, 5th Election District, Prince George's County,
Maryland.
 
BEGINNING for the same at a 1" pinched iron pipe found lying on the Westerly
Right of Way Line of Maryland Route 210, Indian Head Highway, as shown on State
Roads Commission of Maryland Plat Number 30397, at a computed station of
285+45.77 offset 113.35 feet right from the base line of Right of Way, said pipe
also lying at the beginning of the first of South 69° 03' 20" West, 219.26 foot
line of Parcel C described in a Deed dated November 25, 1964 by and between
Oronco Corp. and Richard T. Ziegler and Manson Buchner, Trustees as recorded
among the Land Records of Prince George's County, Maryland in Liber 3077, Folio
155, said point also bears coordinates referenced to Maryland State Plain
Coordinate System of North 392,124.91 and East 1,314,504.49; thence running with
the said Westerly Right of Way line of Maryland Route 210;
 
1) South 03°43'37" East, 107.78 feet to a point; at the end of eighth or North
64°33'50" E 175.4 foot line of a Deed dated June 28, 1945 between the United
States of America and Franz Walzel, Jr. et al. as recorded among the Land
Records of Prince George's County in Liber 777, Folio 400; said point also being
distant westerly 115.0 feet at right angles from the base line of Right of Way
located at Station 286+53.00 as shown on aforesaid State Roads Commission Plat;
thence leaving the said Westerly Right of Way of Maryland Route 210, and running
reversely with the eighth and part of the seventh lines respectively of the said
Deed, the following two (2) courses and distances viz;
 
2) South 64°28'52" West, 175.05 feet to a 5/8" rebar with FWA 4 cap found; and
 
3) North 86°38'50" West, 29.75 feet to a 5/8" rebar with FWA 4 cap found; said
rebar with cap being at the end of the sixth or South 12°58'50" East, 105.00
foot line of Parcel B, of the aforesaid Deed between Oronco Corp. and Richard T.
Ziegler and Manson Buchner, Trustees; thence running reversely with the said
sixth line,
 
4) North 13°07'19" West, 105.10 feet to a 1" pinched iron pipe found; said pipe
lying at the end of the fifth or South 40°32'20" East, 551.03 foot line of
Parcel B of the aforesaid Deed between Oronco Corp. and Richard T. Ziegler and
Mason Buchner, Trustees, thence leaving the outline of said Parcel B, and
running reversely with the first or South 69°03'20" West, 219.26 foot line of
Parcel C of the aforesaid Deed between Oronco Corp. and Richard T. Ziegler and
Manson Buchner, Trustees.
 
5) North 68°54'39" East, 219.21 feet to the Point of Beginning hereof.
 
Containing 0.5284 acres (23,016 square feet) of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335664 - SS # 23607
 
Beginning at a concrete monument with iron bar found in the Southwesterly
right-of-way limits of Gorman Avenue (a right-of-way 50 foot in width), said
point of beginning marking the point of intersection of said Southwesterly
right-of-way limits with the division line between the lands of VLI Holding
 
Limited Partnership (Liber 9899, Folio 70), on the East and the lands of Fish of
Laurel, Inc. (Liber 7111, Folio 685), on the West, thence with said
Southwesterly right-of-way limits of Gorman Avenue, the following two courses
and distances:
 
1. South 50 degrees-31 minutes-02 seconds East, 160.51 feet to a point, thence;
 
2. Continuing South 10 degrees-47 minutes-40 seconds East 47.86 feet to a point
in the Northwesterly right-of-way limits of Washington Boulevard, US Rte. 1 (a
variable width right-of-way), thence with said Northwesterly right-of-way
limits:
 
3. South 40 degrees-12 minutes-05 seconds West 144.34 feet to a point, thence
leaving said Northwesterly right-of-way limits and with the Southerly and
Westerly boundary of the said lands of VLI HOLDING Limited Partnership, the
following two courses and distances;
 
4. North 50 degrees-31 minutes-02 seconds West, 146.03 feet to an iron pipe with
cap found, thence;
 
5. Continuing South 39 degrees-39 minutes-08 seconds West, 280.55 feet to a
point in the Northerly boundary of the lands of Federal Realty Investment Trust
(Liber 6397, Folio 450), thence with said Northerly boundary;
 
6. North 57 degrees-56 minutes-17 seconds West, 50.44 feet to a point in the
Northeasterly boundary of the lands of Gorman Professional Building Condominium
(Plat Book 107, Page 1), the lands of Allan L. Baggott and Margaret T. Baggott
(Liber 14353, Folio 666), thence with said Northeasterly boundary of the Gorman
Professional Building Condominium and the Northeasterly boundary of the lands of
Kwok Shing Chung and Sau Lin Chung (Liber 6875, Folio 201) and the lands of Fish
of Laurel, Inc. (Liber 7111, Folio 685);
 
7. North 39 degrees-39 minutes-08 seconds East, 462.07 feet to the place of
beginning.
 
Containing 48,056 square feet, more or less.



--------------------------------------------------------------------------------


 
NTS # 08335662 - SS # 23076
 
 
Property 1:
 
10739 Square Foot Parcel of Land, surveyed for Exxon Corporation, located at
6725 Riggs Road, Seventeenth (Chillum) Elections District, Prince George's
County Maryland.
 
BEGINNING FOR THE SAME at a point on the westerly right of way line of Maryland
Route 410, East-West Highway as shown on State Highway Administration Plat No.
15704 and on State Highway Administration Plat No. 26248 where said right of way
line is intersected by the first course of that tract or parcel of land conveyed
by James H. Carpenter and Margaret P. Carpenter to James H. Carpenter and
Margaret P. Carpenter, Trustees by a Deed dated December 19, 1991 and recorded
among the Land Records of Prince George's County in Liber NLP No. 8344, folio
001. Said point of beginning bears coordinates referenced to the Washington
Suburban Sanitary Commission Datum of North 29865.5461 and East 8443.7757.
Thence from the point of beginning, leaving East-West Highway binding on a part
of the first course of the last mentioned conveyance and on the outlines of the
said State Highway Administration Plat No. 26248 as now surveyed
 
1)  by a curve to the left in a southwesterly direction of radius 899.81 feet an
arc distance of 125.20 feet and subtended by a chord South 52 degrees 00 minutes
37 seconds West 125.10 feet. Thence leaving the outline of the State Highway
Administration Plat No. 26248 and binding on the second course of the conveyance
by Carpenter and on the third course of that tract or parcel of land conveyed by
Enrique Baez and Marta Baez to Exxon Corporation by a Deed dated October 24,
1985 and recorded among the Land Records of Prince George's County in Liber NLP
No. 6203, folio 252.
 
2)  South 41 degrees 58 minutes 36 seconds East 81.48 feet to the end of said
courses. Thence leaving the conveyance unto Exxon Corporation, binding on the
third courses of the conveyance unto Carpenter and binding on the outlines of
Lot 8 as shown on a Plat entitled "Lots 8, 9 & Outlot, Block 2, A Resubdivision
of Lot 6, Green Meadows", as recorded among the Land Records of Prince George's
County in Plat Book WWW 33, Plat 86,
 
3) North 56 degrees 18 minutes 04 seconds East 117.80 feet to intersect the
westerly right of way line of East-West Highway as aforesaid. Thence binding
thereon
 
4) North 33 degrees 41 minutes 56 seconds West 80.71 feet to an 'X' cut
heretofore set,
 
5) South 59 degrees 22 minutes 04 seconds West 4.83 feet
 
6) North 30 degrees 37 minutes 56 seconds West 3.01 feet to a point of curvature
by a tangent curve to the left in a northwesterly direction of radius 41.00 feet
an arc distance of 6.03 feet and subtended by a chord North 34 degrees 50
minutes 35 seconds West 6.02 feet to the point of beginning hereof.


 

--------------------------------------------------------------------------------


CONTAINING 10739 square feet (0.2465 acre) of land, more or less.
 
TOGETHER WITH AND SUBJECT TO two easements for ingress and egress as set forth
in Deed recorded in Liber WWW No. 1496, folio 152.
 
AND
 
Property 2:
 
2848 Square Foot Parcel of Land, survey for Exxon Corporation, located at 6725
Riggs Road, Seventeenth (Chillum) Election District, Prince George's County,
Maryland.
 
BEGINNING FOR THE SAME at an 'X' cut heretofore set at the northernmost Lorne r
of Lot 9 as shown on a Plat entitled "Lots 8, 9 and Outlot, Block 2, Green
Meadows" as recorded among the Land Records of Prince George's County in Plat
Book WWW 33, Plat 86 and at the easternmost corner of Parcel 'B' as shown on the
Plat entitled "Parcel '8' Exxon Company, U.S.A." recorded among the aforesaid
Land Records in Plat Book NLP No. 125, folio 62. Said point of beginning lies on
the westerly right of way line of Maryland Route 410, East-West Highway as shown
on the State Highway Administration Plats No. 15704 and 15705 and bears
coordinates referenced to the Washington Suburban Sanitary Commission Datum of
North 29776.1061 and East 8509.1706. Thence from a point of beginning, leaving
East-West Highway and binding on the outline of Lot 9 and on the outline of
Parcel 'B' as shown on the aforesaid Plats, as now surveyed,
 
1)  South 56 degrees 18 minutes 04 seconds West 120.00 feet. Thence leaving Lot
9, crossing Lot 8 as shown on the Plat recorded in Plat Book WWW 33, Plat 86 and
binding reversely on the third course of that tract or parcel of land conveyed
by James H. Carpenter and Margaret P. Carpenter to N. S. Dhillon by a Deed dated
August 6, 1986 and recorded among the land records of Prince George's County,
Maryland in Liber NLP No. 6397, folio 277.
 
2)  South 57 degrees 40 minutes 54 seconds West 37.26 feet. Thence leaving the
conveyance unto Dhillon, binding on the outlines of the aforesaid Lot 8 and
binding reversely on the fourth course of that tract or parcel of land conveyed
by Enrique Baez and Marta Baez to Exxon Corporation by a Deed dated October 24,
1985 and recorded among the Land Records of Prince George's County in Liber NLP
No. 6203, folio 252
 
3) North 29 degrees 38 minutes 44 seconds East 44.14 feet to the beginning of
the third course of that tract or parcel of land conveyed by James H. Carpenter
and Margaret P. Carpenter to James H. Carpenter and Margaret P. Carpenter,
Trustees by a Deed dated December 19, 1991 and recorded among the aforesaid land
records in Liber NLP No. 8344, folio 001. Thence leaving the conveyance unto
Exxon and binding on said third course
 
4) North 56 degrees 18 minutes 04 seconds East 117.80 feet to intersect the
westerly right of way line of East-West Highway as aforesaid. Thence binding
thereon
 
5) South 33 degrees 41 minutes 56 seconds East 20.70 feet to the point of
beginning thereof.



--------------------------------------------------------------------------------


 
CONTAINING 2848 square feet (0.0654 acre) of land, more or less.
 
TOGETHER WITH AND SUBJECT TO two easements for ingress and egress as set forth
in Deed recorded in Liber WWW No. 1496, folio 152.
 
AND
 
Property 3:
 
3853 Square Foot Parcel of Land, Surveyed for Exxon Corporation, located at 6725
Riggs Road, Seventeenth (Chillum) Election District, Prince George's County,
Maryland
 
BEGINNING FOR THE SAME at a point on the westerly right of way line of Maryland
Route 410, East-West Highway as shown on State Highway Administration Plat No.
15704 and on State Highway Administration Plat No. 26248 where said right of way
line is intersected by the first course of that tract or parcel of land conveyed
by James H. Carpenter and Margaret P. Carpenter to James H. Carpenter and
Margaret P. Carpenter, Trustees by a Deed dated December 19, 1991 and recorded
among the Land Records of Prince George's County in Liber NLP No. 8344, folio
001. Said point of beginning bears coordinates referenced to the Washington
Suburban Sanitary Commission Datum of North 29865.5461 and East 8443.7757.
Thence from the point of beginning, leaving East-West Highway binding on part of
the first course of the last mentioned conveyance and on the outlines of the
said State Highway Administration Plat No. 26248 as now surveyed.
 
1) by a curve to the left in a southwesterly direction of radius 899.81 feet an
arc distance of 125.20 feet and subtended by a chord South 52 degrees 00 minutes
37 seconds West 125.10 feet. Thence leaving the conveyance by Carpenter recorded
in Liber NLP No. 8344, folio 001.
 
2) North 41 degrees 58 minutes 36 seconds West 21.78 feet to intersect the
southeasterly right of way line of Riggs Road as shown on State Highway
Administration Plat No. 26248. Thence binding thereon
 
3) North 37 degrees 03 minutes 24 seconds East 42.52 feet
 
4) North 40 degrees 59 minutes 24 seconds East 31.24 feet
 
5) North 43 degrees 52 minutes 24 seconds fast 8.16 feet to a point of curvature
 
6) by a tangent curve to the right in an easterly direction of radius 41.00 feet
an arc distance of 69.46 feet and subtended by a chord South 87 degrees 35
minutes 25 seconds East 61.45 feet to the point of beginning hereof.
 
CONTAINING 3853 Square feet (0.0885 acre) of land more or less.
 
AND BEING recorded in Deed Book 9911 at Page 179.
 
AND
 
Property 4:



--------------------------------------------------------------------------------


 
Being part of Parcel lettered "A" in Block numbered Two (2) as shown on plat of
subdivision entitled "GREEN MEADOWS", and recorded among the Land Records of
Prince George's County, Maryland in Plat Book 8 at plat 33.
 
AND BEING recorded in Deed Book 6203 at Page 254.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
BEGINNING FOR THE SAME at an "X" cut heretofore set at the northernmost Corner
of Lot 9 as shown on a Plat entitled "Lots 8, 9 and Outlot, Block 2, Green
Meadows" as recorded among the Land Records of Prince
 
George's County in Plat WWW 33, Plat 8 6 and at the easternmost corner of Parcel
`B' as shown on the Plat entitled "Parcel `B' Exxon Company, U.S.A. recorded
among the aforesaid Land Records in Plat Book NLP No. 125,folio 62. Said point
of beginning lies on the westerly right of way line of Maryland Route 410,
East-West Highway as shown on the State Highway Administration Plats No. 15704
and 15705 and bears coordinates referenced to the Washington Suburban Sanitary
Commission Datum of North 39776.1061 and fast 8509.1706. Thence from a point of
beginning, leaving East-West Highway and binding on the outline of Lot 9 and on
the outline of Parcel `B' as shown on the aforesaid Plats, as now surveyed,
 
South 56°18'04" West 120.00 feet to a point; thence South 57°40'54" West 37.26
feet to a point; thence South 46°30'25" West 79.92 feet to a point; thence along
a curve to the left with a radius of 434.66 feet and a chord bearing North
38°29'42" West 74.90 feet to a point; thence North 43°29'39" West 5.00 feet to a
point; thence along a curve to the right with a radius of 15.00 and a chord
bearing and distance North 01°30'24" East 23.56 to a point; thence North
43°29'35" West 5.40 feet to a point; thence North 37°39'22" East 104.46 feet to
a point; thence North 37°03'24" East 42.52 feet to a point; thence North
40°59'24" East 31.24 feet to a point; thence North 43°52'24" East 8.16 feet to a
point; thence along a curve to the right with a radius of 41.00 feet and a chord
bearing and distance of South 87°35'25" East 61.45 feet to a point; thence along
a curve to the right with a radius of 41.00 feet and a chord bearing and
distance of South 34°50'35" East 6.02 feet to a point; thence South 30°37'56"
East 3.01 feet to a point; thence North 59°22'04" East 4.83 feet to a point;
thence South 33°41'56" East 101.41 feet to the TRUE POINT OF BEGINNING.
 
Containing 29,687 square feet or 0.6815 acres of land, more or less.
 
ALSO KNOWN AND DESCRIBED AS FOLLOWS:
 
BEGINNING FOR THE SAME at an "X" cut heretofore set at the northernmost Corner
of Lot 9 as shown on a Plat entitled "Lots 8, 9 and Outlot, Block 2, Green
Meadows" as recorded among the Land Records of Prince George's County in Plat
WWW 33, Plat 8 6 and at the easternmost corner of Parcel `B' as shown on the
Plat entitled "Parcel `B' Exxon Company, U.S.A. recorded among the aforesaid
Land Records in Plat Book NLP No. 125,folio 62. Said point of beginning lies
 

--------------------------------------------------------------------------------


 
on the westerly right of way line of Maryland Route 410, East-West Highway as
shown on the State Highway Administration Plats No. 15704 and 15705 and bears
coordinates referenced to the Washington Suburban Sanitary Commission Datum of
North 39776.1061 and East 8509.1706. Thence from a point of beginning, leaving
East-West Highway and binding on the outline of Lot 9 and on the outline of
Parcel `B' as shown on the aforesaid Plats, as now surveyed,
 
South 56°18'04" West 120.00 feet to a point; thence South 57°40'54" West 37.26
feet to a point; thence South 46°30'25" West 79.92 feet to a point; thence along
a curve to the left with a radius of 434.66 feet and a chord bearing North
38°29'42" West 74.90 feet to a point; thence North 43°29'39" West 5.00 feet to a
point; thence along a curve to the right with a radius of 15.00 and a chord
bearing and distance North 01°30'24" East 23.56 to a point; thence North
43°29'35" West 5.40 feet to a point; thence North 37°39'22" East 104.46 feet to
a point; thence North 37°03'24" East 42.52 feet to a point; thence North
40°59'24" East 31.24 feet to a point; thence North 43°52'24" East 8.16 feet to a
point; thence along a curve to the right with a radius of 41.00 feet and a chord
bearing and distance of South 87°35'25" East 61.45 feet to a point; thence along
a curve to the right with a radius of 41.00 feet and a chord bearing and
distance of South 34°50'35" East 6.02 feet to a point; thence South 30°37'56"
East 3.01 feet to a point; thence North 59°22'04" East 4.83 feet to a point;
thence South 33°41'56" East 101.41 feet to the TRUE POINT OF BEGINNING.
 
Containing 29,687 square feet or 0.6815 acres of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335658 - SS # 22530
 
 
PARCEL I:
 
BEGINNING for the same at a pin and cap heretofore set on the southeasterly
right-of-way line of U.S. Route 1, Baltimore Avenue at the westernmost corner of
Parcel "A" as shown on a Plat entitled "Plat of Correction for Parcel "A", Keith
G. Gosman's Addition to Beltsville" as recorded among the Land Records of Prince
George's County in Plat Book NLP 105, Plat 31. Said point of beginning also
being along the first course of that tract or parcel of land conveyed by Sarah
A. Herlihy to Keith G. Gosman and Michael T. Gosman by Deed dated October 23,
1968 and recorded among the Land Records of Prince George's
 
County in Liber WWW 3658, folio 247. Said point also being and along the second
course of that tract or parcel of land conveyed by American Security Bank, N.A.
to Joseph Nazarion by a Deed dated November 20, 1978 and recorded among the
aforesaid Land Records in Liber NLP 5192, folio 420. Thence leaving U.S. Route
1, binding on a part of the first course of the conveyance unto Gosman and
binding on a part of the second course of the conveyance unto Nazarion (the
bearings herein referenced to the aforesaid Plat recorded in Plat Book NLP 105,
Plat 31)
 
1) South 41 degrees 48 minutes 00 seconds East 101.30 feet to a rebar now set.
Thence leaving the land of Nazarion, binding on the second course of the land of
Gosman and binding on the first course of that tract or parcel of land conveyed
by Floyd E. Devers and Betty A. Devers to Exxon Company, U.S.A. by a Deed dated
August 7, 1989 and recorded among the aforesaid Land Records in Liber NLP 7398,
folio 687,
 
2) North 48 degrees 12 minutes 00 seconds East 210.00 feet to a P.K. Nail now
set. Thence on part of the third course of the conveyance unto Gosman and on the
second course of the conveyance unto Exxon Company, U.S.A.
 
3) North 83 degrees 29 minutes 45 seconds West 69.61 feet to a pin and cap
heretofore set. Thence leaving the outlines of the land of Exxon Company, U.S.A.
and binding on the third course of that tract or parcel of land conveyed by
Keith G. Gosman and Katherine E. Gosman to Michael T. Gosman, Keith G. Gosman
and Katherine E. Gosman by a Deed dated October 14, 1983 as recorded among the
aforesaid Land Records in Liber NLP 5780, folio 865
 
4) South 69 degrees 49 minutes 22 seconds West 133.85 feet to intersect the
southeasterly right-of-way line of U.S. Route 1 as shown on the State Highway
Administration Plat No. 46473 and the northeasterly outline of Parcel "A" as
shown on the aforesaid Plat recorded in Plat Book NLP 105, folio 31. Thence
binding thereon
 
5) South 48 degrees 12 minutes 00 seconds West 39.27 feet to the point of
beginning hereof.
 
Containing 14717 square feet (0.33786 acre) of land more or less.


PARCEL II:
 

--------------------------------------------------------------------------------


 
BEGINNING for the same at a point on the southeasterly right-of-way line of U.S.
Route 1, Baltimore Avenue as shown on State Highway Administration Plat No.
46473 at the beginning of that tract or parcel of land conveyed by Keith G.
Gosman and Katherine E. Gosman to Michael T. Gosman, Keith G. Gosman and
Katherine E. Gosman by Deed dated October 14, 1983 as recorded among the Land
Records of Prince George's County in Liber NLP 5780, folio 865. Said point of
beginning also being on the northwestern outline of Parcel "A" as shown on a
Plat entitled "Plat of Correction for Parcel "A", Keith G. Gosman's Addition to
Beltsville" as recorded among the Land Records of Prince George's County in Plat
Book NLP 105, Plat 31. Thence from the point of beginning, binding along the
southeasterly right-of-way line of U.S. Route 1 and on the first and second
courses of the last mentioned conveyance (the bearings herein referenced to the
aforesaid Plat recorded in Plat Book NLP 105, Plat 31)
 
1) North 48 degrees 12 minutes and 00 seconds East 80.49 feet to a pin and cap
heretofore set
 
2) South 83 degrees 29 minutes 45 seconds East 66.06 feet to a pin and cap
heretofore set to intersect the southerly right-of-way line of Maryland Route
212, Powder Mill Road as shown on State Highway Administration Plat No. 1961.
Thence binding thereon and on the third course of the conveyance recorded in
Liber NLP 5780, folio 865,
 
3) South 69 degrees 49 minutes 22 seconds West 133.85 feet to the point of
beginning hereof.
 
CONTAINING 1985 square feet (0.04557 acre) of land more or less.
 
PARCELS I AND II HEREIN BEING KNOWN AND DESIGNATED as Parcel "A" as shown on the
Plat entitled, "Plat of Correction for Parcel "A", Keith G. Gosman's Addition to
Beltsville", which Plat is recorded among the Land Records of Prince George's
County in Plat Book 105, folio 31.
 
TOGETHER WITH a right of way as set forth in Deed dated July 17, 1967 and
recorded among the Land Records of Prince George's County in Liber 3711, folio 8
by and between John E. Eichman and Thelma L. Eichman, his wife, et al. and Keith
G. Gosman and Katherine E. Gosman, his wife.
 
AND BEING recorded in Deed Book 9913 at Page 651.
 
AND
 
Being all of the residue of the property of Floyd E. and Betty A. Devers as
recorded in a conveyance to Floyd E. and Betty A. Devers in Liber 5466 at Folio
1, among the land records of Prince George's County, Maryland, this is also the
residue of the property acquired by Floyd E. and Betty A. Devers from Charles P.
and Betty A. Dishl as described in a deed recorded in Liber 4673 at folio 785
among the land records of Prince George's County, Maryland.
 
Beginning for the same at a point said point being the end of the first or South
38° 38' East 125 foot deed line of the property described in a deed dated
September 16, 1946 in Liber 865 at Folio 251, among the land records of Prince
George's County, Maryland said deed being a transfer from Cecelia Z.



--------------------------------------------------------------------------------


 
Oshinksy and Herman Oshinsky to Keith G. Gosman and Katherine E. Gosman, said
point also being the end of the second or South 34° 30' East 128 foot line of
the property conveyed to Joseph Nazarion in Liber 5192 at Folio 420, said point
also being the point of beginning of the property conveyed to Floyd E. Devers
and Betty A. Devers as described in a deed dated September 21, 1976 in Liber
4673 at Folio 785 said point also being the southerly most corner of Parcel "A"
as shown on a "Plat of Correction for Parcel "A" Keith G. Gosman's Addition to
Beltsville" dated October 1979 and recorded in Plat Book 105 as Plat Number 11;
thence with the second line of the property described in Liber 865 at Folio 251
and also with the first line of the property described in Liber 4673 at Folio
785 and the outline of Parcel "A"
 
1. North 48° 11' 07' East 210.00 feet; thence wit the third line of Liber 865 at
Folio 251 (in part) and the second line of the property described in Liber 4673
at Folio 785 in part and the outline of Parcel "A"
 
2. North 83° 30' 38" West 69.62 feet to the southerly right-of-way line of
Powder Mill Road as shown on State Roads Commission Plat Number 1961, thence
departing the outline of Parcel "A" and with the southerly right-of-way line of
Powder Mill Road the following two courses and distances,
 
3) North 69° 46' 29" East 62.23 feet to a point said point being 30 feet from
and at right angles to Station 6 37.00 in the base line of said State Roads
Commission plat Number 1961, and
 
4) South 83° 30' 38" East 146.94 feet to a point, said point being the end of
the second or North 48° 12' 00" East 278.33 foot deed line of the property
conveyed to Frank T. Hauser, Jr., and Lee Ganey, Jr., in Liber 5466 at folio 4;
thence with the line of Hauser and Ganey reversed
 
5) South 48° 11' 07" West 270.33 feet to a point being the end of the first or
South 72° 57' 00" East 93.48 foot deed line of the property described in Liber
5466 at folio 1, thence with said first line reversed
 
6) North 72° 57' 53" West 93.48 feet to the point and place of beginning and
containing 22,227 square feet or 0.5105 of an acre of land, more or less.
 
AND BEING recorded in Deed Book 7398 at Page 687.
 

--------------------------------------------------------------------------------


NTS # 08335648 - SS # 20395
 
 
BEGINNING FOR THE SAME at a point along the first or South 52 degrees 44 minutes
East 157 foot line of conveyance from Elizabeth Frieda Rose to B. Earl Wenger by
Deed dated June 16, 1954 and recorded among the land records of Prince George's
County at Liber 1742, folio 394, 12.31 feet from a 1 inch pipe found at the
beginning thereof. Thence, leaving said line and running and binding along the
easterly line of that parcel of land dedicated to public use, as shown on plat
entitled, "Parcel A, Block 20, Landover Estates" and recorded among the
aforesaid land records at Plat Book WWW 75, Plat 43, with all courses of this
description referenced to the meridian established in the Washington Suburban
Sanitary Commission Coordinate System (Stations 19192 and 19193), as now
surveyed,
 
1) along a curve to the left in a northeasterly direction having a radius of
2,898.78 feet, an arc distance of 181.94 feet and subtended by a chord North 40
degrees 14 minutes 16 seconds East 181.91 feet to a point of reverse curvature.
Thence, continuing along said line of public dedication,
 
2) along a curve to the right in a northeasterly direction having a radius of
50.00 feet, an arc distance of 77.54 feet and subtended by a chord North 82
degrees 52 minutes 33 seconds East 70.00 feet to a point of tangency along the
southwesterly line of Cooper Lane (80 feet wide). Said point is south 52 degrees
41 minutes 49 seconds East 31. 67 feet, from a 1 inch pipe found. Thence,
running and binding along said southwesterly line,
 
3) South 52 degrees 41 minutes 49 seconds East 134.34 feet to a pinched pipe
found. Thence, leaving said southwesterly line of Cooper Lane and running and
binding along The South 37 degrees 14 minutes 00 seconds West 203.22 line of
said Plat entitled, "Parcel A, Block 20, Landover Estates",
 
4) South 37 degrees 18 minutes 11 seconds West 203.22 feet. Thence, continuing
with a portion of the outlines of said Plat and also running and binding
reversely with the second or South 52 degrees 44 minutes East 185.7 foot line of
conveyance from Charles H. Warner et ux to Murray L. Ball by a deed dated June
15, 1937 and recorded among the aforesaid land records in Liber 479, folio 389.
 
5) North 60 degrees 45 minutes 59 seconds West 195.58 feet to the point of
beginning hereof.
 
Containing 39,999 square feet (0.9182 acres) of land, more or less.
 
MORE PARTICULARLY being all of Parcel "A" as shown on a Plat entitled "Parcel A,
Block 20, Landover Estates" and recorded among the land records of Prince
George's County in Plat Book WWW 75, Plat 43.



--------------------------------------------------------------------------------


 
NTS # 08335643 - SS # 20340
 
 
2.3813 Acres of land surveyed for Exxon Corporation located at the
Baltimore-Washington Boulevard (U.S. Route 1) and Gorman Road (Relocated) in the
Sixth Election District of Howard County, Maryland.
 
BEGINNING FOR THE SAME at a concrete monument heretofore set at the
northwesterly outline of the land dedicated to public use for the purpose of a
public road and the northeasterly right of way line of Relocated Gorman Road as
shown on a Plat entitled "Freestate, parcel A, B, C and D, Lots 1 and 2 and
Outlot 3", dated November 20, 1991 and recorded among the land records of Howard
County as Plat MDR Number 10569. Said concrete monument is number 35 on said
plat. Thence binding on Relocated Gorman Road the following three courses and
now surveyed.
 
1) North 55 degrees 45 minutes 00 seconds West 212.55 feet to an iron pin with
cap -stamped "LAI 161" heretofore set at the point of curvature numbered 34 on
said Plat, thence
 
2) by a tangent curve to the right in a northwesterly direction of radius 649.00
feet, an arc of 42.05 feet and subtended by a chord North 53 degrees 53 minutes
38 seconds West 42.05 feet to an iron pin with cap stamped "LAI 161" heretofore
set at a point of compound curvature numbered 33 on said Plat, thence

3) by a tangent curve to the right in a northwesterly direction of radius 885.00
feet, an arc of 37.35 feet and subtended by a chord North 50 degrees 49 minutes
44 seconds West 37.35 feet to a point at the division line of Outlot 3 and
Parcel D as shown on said plat. Thence leaving said right of way line of
Relocated Gorman Road and binding on Outlot 3 the following three courses:
 
4) North 42 degrees 34 minutes 57 seconds East 224.20 feet to a point of
curvature;
 
5) by a tangent curve to the right in a northeasterly direction of radius 285.00
feet, an arc of 152.21 feet and subtended by a chord North 57 degrees 52 minutes
57 seconds East 150.41 feet to a point of tangency,
 
6) North 73 degrees 10 minutes 56 seconds East 73.51 feet to intersect at a
point on the South 16 degrees 49 minutes 04 seconds East 393.73 foot line
between points numbered 27 and 37 as shown on said plat. Thence binding on part
of the seventh course of that lot or parcel of land conveyed by The Bank of
Baltimore to Rockville Air Conditioning Supply, Inc., by a Special Warranty Deed
dated September 10, 1992 and recorded among the said Land Records in Liber 2635,
Folio 0007. Also binding on part of the northwesterly right of way line of
Baltimore Washington Boulevard U.S. Route 1 as shown on said plat and as shown
on State Roads Commission of Maryland Plat No. 12887 which was conveyed by Leon
Manekin to the State of Maryland, to the use of the State Roads Commission of
Maryland by a Deed dated January 13, 1955 and recorded among the said Land
Records in Liber 264, folio 386.
 
7) South 16 degrees 49 minutes 04 seconds East 235.52 feet to a point numbered
37 and on said northwesterly outline of the land dedicated to public
 

--------------------------------------------------------------------------------


 
use for the purpose of a public road as shown on said Plat entitled "Freestate,
Parcels A, B, C and D, Lots 1 and 2 and Outlot 3". Thence leaving
Baltimore-Washington Boulevard and binding on said northwesterly outline of the
land dedicated to public use the following two courses:
 
8) South 34 degrees 20 minutes 08 seconds West 243.37 feet to an iron pin with
cap stamped "LAI 161" heretofore set at point numbered 36 as shown on said Plat,
 
9) South 79 degrees 17 minutes 34 seconds West 42.46 feet to the point of
beginning.
 
CONTAINING 2.3813 acres of land, more or less.
 
BEING KNOWN AND DESIGNATED as Parcel D as shown on the Plats entitled
"Freestate, Parcel A, B, C and D, Lots 1 and 2 and Outlot 3", which plats are
recorded among the land records of Howard County as Plat Nos. 10568 and 10569.
 
TOGETHER WITH the use of "Outlot 3" for ingress and egress as stated on said
Plat entitled "Freestate, Parcels A, B, C and D, Lots 1 and 2 and Outlot 3" and
also TOGETHER WITH the easement rights for ingress and egress as set forth in
the Easement, Use and Maintenance Agreement (Outlot 3, Freestate Subdivision)
dated April 29, 1997 and recorded among the land records of Howard County in
Liber 3969, Folio 321 by and between Freestate Associates Limited Partnership,
Exxon Corporation and Davco Restaurants, Inc., and also TOGETHER WITH the
benefit of restrictive covenants as set forth in Declaration of Covenants and
Restrictions dated April 29, 1997 and recorded among the land records of Howard
County in Liber 3969, Folio 334 by Freestate Associates Limited Partnership.
 
 

--------------------------------------------------------------------------------


 
NTS # 08335734 - SS # 28299
 
 
Parcel H, Laurel Business Center Property on Plat recorded in Plat Book NLP 105
as Plat Number 94, said tract being more particularly described as follows:
 
Beginning at the northeasterly corner of the tract herein described, said point
being a corner to the R&F corporation property as acquired by Deed from Hope G.
Halter and Margaret S. Halter dated November 23, 1959 in Liber 2401 at folio 426
and a point on the southeasterly right-of-way line of Baltimore Avenue, U.S.
Route 1, said Right of Way being 120 feet wide; thence departing said Baltimore
Avenue and running with the southeasterly lines of the aforementioned R & F
Corporation property
 
1. South 05° 31' 14" West, 214.49 feet to a point; thence continuing with the
said R & F Corporation property and continuing with the line of the David H.
DeVilliers, et al property as recorded in Liber 2339 at folio 72
 
2. South 24° 09' 49" East, 155.64 feet to a point in the northeasterly
right-of-way line of Cherry Lane 120 feet wide; thence with said northeasterly
line of Cherry Lane the following two courses and distances
 
3. An arc distance of 210.03 feet along a curve to the left having a radius of
1,019.93 feet, a central angle of 11° 47' 56" and a chord which bears North 49°
54' 11" West, 209.66 feet to a point, and
 
4. North 08° 02' 49" West, 77.71 feet to a point on the southeasterly line of
Baltimore Avenue; thence with the said southeasterly Right of Way of Baltimore
Avenue
 
5. North 41°46' 23" East, 192.42 feet to the place of beginning containing
22,290 square feet
 
Together with a road 25-feet wide centered on the first course of the property
herein described as established by Deed from Hope G. Halter and Margaret 5.
Halter to R & F Corporation recorded in Liber 2401 at Folio 426.



--------------------------------------------------------------------------------


 
NTS # 08335731 - SS # 28261
 
 
Parcel C, in the subdivision known as "Parcels C, D & E of LAUREL EMPLOYMENT
PARK", as per plat recorded in Plat Book NLP 119, at Plat 22, among the land
records of Prince George's County, Maryland.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Being Parcel C, in subdivision known as "Parcels C, D & E of LAUREL EMPLOYMENT
PARK", as per plat recorded in Plat Book NLP 119, at Plat 22, among the land
records of Prince George's County, Maryland.
 
Beginning at a Capped Pin at the Southwestern corner of Parcels C, D & E shown
on Plat Book NLP 119, plat 22, said point also on the Eastern Right of Way line
of Sweitzer Lane, thence along a curve to the right with a radius of 914.93 feet
and a chord bearing North 21°29'33" West 199.60 feet to a point; thence North
58°38'59" East 50.87 feet to a point; thence South 81°55'13" East 200.00 feet to
a point; thence South 00°37'57" East 184.09 feet to a point; thence North
90°00'00" West 170.36 feet to the TRUE POINT OF BEGINNING.
 
Containing 42,000 square feet or .9642 acres of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335730 - SS # 28242
 
 
Parcel lettered "E" in a subdivision entitled "Parcels 'D' and 'E', Greenbelt
East", recorded among the land records of Prince George's County, Maryland in
Plat Book NLP 109 at Plat 49, and being more particularly described as follows:
 
BEGINNING for the same at a point on the westerly right of way line of Hanover
Parkway, variable width, said point also being the southeasterly corner of
Parcel "E", as shown on the aforesaid plat, and running thence with the outline
of said Parcel "E"
 
1. North 65° 44' 23" West, 89.06 feet to a point of curvature;
 
2. 37.91 feet along the arc of a curve, deflecting to the left, having a radius
of 240.00 feet and a chord bearing North 70° 15' 54" West, 37.87 feet to the
southwesterly corner of said Parcel "E"; and
 
3. North 06° 39' 20" East, 249.76 feet to the northwesterly corner of said
Parcel "E", said point also being on the southerly right of way line of
Greenbelt Road, Md. Rte. 193, as shown on said plat; thence with said right of
way line and continuing with the outline of said Parcel "E"
 
4. 85.12 feet along the arc of a curve, deflecting to the right, having a radius
of 648.49 feet and a chord bearing South 85° 02' 22" East, 85.06 feet to a point
of compound curvature;
 
5. 152.18 feet along the arc of a curve, deflecting to the right, having a
radius of 86.00 feet and a chord bearing South 30° 35' 12" East, 133.09 feet to
a point of tangency on said westerly right of way line of Hanover Parkway;
thence with said westerly right of way line and continuing with outline of said
Parcel "E";
 
6. South 20° 06' 22" West, 167.02 feet to a point of curvature; and
 
7. 20.02 feet along the arc of a curve, deflecting to the right, having a radius
of 690.00 feet and a chord bearing South 20° 56' 15" West, 20.02 feet to the
place of beginning, containing 40,000 square feet or 0.9193 of an acre of land.
 
Together with an easement for ingress and egress and being more particularly
described as follows:
 
BEGINNING for the same at the southeasterly corner of Parcel "D", as shown on
the aforesaid plat, and running thence with the outline of said Parcel "D"
 
1. 12.60 feet along the arc of a curve, deflecting to the left, having a radius
of 240.00 feet and a chord bearing North 76° 17' 29" West, 12.60 feet to a
point; thence crossing said Parcel "D"
 
2. North 06° 39' 20" East, 121.12 feet to a point; and
 

--------------------------------------------------------------------------------


3. North 83° 20' 40" West, 178.93 feet to a point on the easterly or North 06°
08' 20" West, 158.53 foot line of said Parcel "D"; thence with part of said
line, and continuing with the outline of said Parcel "D"
 
4. North 06° 08' 20" West, 78.36 feet to the northwesterly corner of said Parcel
"D", said corner also being on the southerly right of way line of Greenbelt
Road, Maryland Route 193; thence with said right of way line
 
5. North 79° 16' 59" East, 63.00 feet to a point; thence crossing said Parcel
"D" the following four (4) courses
 
6. South 06° 08' 20" East, 72.01 feet to a point;
 
7. South 83° 20' 40" East, 120.21 feet to a point;
 
8. North 06° 39' 20" East, 90.71 feet to a point; and
 
9. 12.57 feet along the arc of a curve, deflecting to the right, having a radius
of 638.49 feet and a chord bearing South 89° 27' 01" East, 12.57 feet to a point
on the easterly or South 06° 39' 20" West, 349.76 foot line of said Parcel
"D"; thence
 
10. South 06° 39' 20" West, 239.71 feet to the place of beginning, containing
11,439 square feet or 0.2626 of an acre of land.
 
SUBJECT TO an easement for ingress and egress and being more particularly
described as follows:
 
BEGINNING for the same at the southwesterly corner of aforesaid Parcel "E", and
running thence with the outline of said Parcel "E";
 
1. North 06° 39' 20" East, 239.71 feet to a point; thence crossing said Parcel
"E"
 
2. 12.55 feet along the arc of a curve, deflecting to the right, having a radius
of 638.49 feet and a chord bearing South 88° 19' 23" East, 12.55 feet to a
point; and
 
3. South 06° 39' 20" West, 243.02 feet to a point on the 2nd or 37.91 foot
curved line, described above; thence with a part of said curved line,
 
4. 12.70 feet along the arc of a curve, deflecting to the left, having a radius
of 240.00 feet and a chord bearing North 73° 16' 32" West, 12.70 feet to the
place of beginning, containing 3,017 square feet or 0.0693 of an acre of land.
 
Also subject to a ten (10) food wide easement for utilities shown of said plat.



--------------------------------------------------------------------------------


 
NTS # 08335729 - SS # 28044
 
 
Parcel Lettered "D", in the subdivision known as "CLINTON EMPLOYMENT CENTER", as
per plat recorded in Plat Book NLP 103, Plat No. 86, among the land records of
Prince George's County, Maryland.
 
LESS AND EXCEPT that portion conveyed unto the State of Maryland to the use of
the State Highway Administration of the Department of Transportation recorded in
Deed Book 12662 at Page 677.
 
AS-SURVEYED LEGAL DESCRIPTION
 
All that certain plot, piece or parcel of land situate, lying and being in
Prince George's County, Maryland and being known as part of Parcel Lettered "D",
in the subdivision known as "CLINTON EMPLOYMENT CENTER", as per plat recorded in
Plat Book NLP 103, Plat No. 86, among the land records of Prince George's
County, Maryland, being more particularly bounded and described as follows:
 
Beginning at a point on the Southwest right-of-way line of Branch Avenue (200'
wide), said point also being the easternmost corner of the property herein
described;
 
Thence, along said Southwest right-of-way line, North 43°05'56" West 145.53 feet
to a point;
 
Thence along a line connecting said Southwest right-of-way line of Branch Avenue
and the Southwest right-of-way line of Coventry Way (Variable Width), the
following two (2) courses and distances:
 
1) North 82°22'40" West 25.13 feet to a point;
 
2) South 73°26'51" West 33.54 feet to a point on the aforementioned Southeast
right-of-way line of Coventry Way;
 
Thence along the Southeast right-of-way line of Coventry Way, South 46°52'57"
West 38.40 feet to a point of curvature;
 
Thence along the arc of a curve to the right having a radius of 560.00 feet, a
chord bearing and distance of South 53°16'37" West 124.73 feet, a total arc
length of 124.99 feet to a point;
 
Thence along a line connecting said Southeast right-of-way line of Coventry Way
with the Northeast right-of-way line of Branch Avenue (width varies), South
22°43'40" West 32.28 feet to a point on said Northeast right-of-way line of
Branch Avenue;
 
Thence along said right-of-way line the following eight (8) courses and
distances:
 
1) South 25°48'22" East 20.51 feet to a point;
 
2) South 50°32'16" East 96.22 feet to a point;



--------------------------------------------------------------------------------


 
3) North 87°39'26" East 37.65 feet to a point;
 
4) North 58°10'18" East 84.40 feet to a point;
 
5) North 64°11'38" East 26.27 feet to a point;
 
6) North 64°50'31" East 49.64 feet to a point;
 
7) North 64°50'31" East 4.67 feet to a point;
 
8) North 46°52'56" East 43.32 feet to the Point of Beginning.
 
Containing 37,393 square feet, or 0.8584 acres of land, more or less.



--------------------------------------------------------------------------------


 
NTS # 08335719 - SS # 27568
 
 
BEING ALL THAT TRACT OR PARCEL OF LAND SITUATE, LYING AND BEING IN PRINCE
GEORGE'S COUNTY, MARYLAND DESIGNATED AS PARCEL "B" IN THE SUBDIVISION KNOWN AS
"OAKMONT CENTER" AS PER PLAT RECORDED IN PLAT BOOK WWW 68 AT PLAT 86, AMONG THE
AFORESAID LAND RECORDS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A 1" O.D. IRON PIPE SET IN THE GROUND BEARING A PLASTIC CAP
INSCRIBED "D&D PROP MARX" (HEREINAFTER REFERRED TO AS A STANDARD MARKER SET),
SAID PIPE BEING ON THE SOUTHEASTERLY RIGHT OF WAY LINE OF TANOW PLACE (70' WIDE)
AT THE CORNER COMMON TO PARCELS "B" AND "C" AS SHOWN ON SAID PLAT OF OAKMONT
CENTER AND RUNNING THENCE WITH THE LINE BETWEEN SAID PARCELS "B" AND "C"
 
(1) SOUTH 43° 17' 42" EAST, 175.75 FEET TO A STANDARD MARKER SET AT THE
NORTHEASTERLY CORNER COMMON TO PARCELS "A" AND "B" AS SHOWN ON SAID PLAT OF
OAKMONT CENTER AND RUNNING THENCE WITH THE LINE BETWEEN SAID PARCELS "A" AND "B"
 
(2) SOUTH 46° 42' 18" WEST, 140.00 FEET TO A CROSSCUT MADE ON THE CONCRETE CURB
AT THE SOUTHWESTERLY CORNER COMMON TO SAID PARCELS "A" AND "B", SAID POINT BEING
ALSO ON THE NORTHEASTERLY RIGHT OF WAY LINE OF MARLBORO PIKE (MARYLAND ROUTE
#4); RUNNING THENCE WITH SAID RIGHT OF WAY LINE
 
(3) NORTH 43° 17' 42" WEST, 145.75 FEET TO A STANDARD MARKER SET; THENCE
 
(4) 47.12 FEET ALONG THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 30.80
FEET AND A CHORD BEARING AND DISTANCE OF NORTH 01° 42' 18" EAST, 42.43 FEET TO A
STANDARD MARKER SET ON THE PREVIOUSLY MENTIONED SOUTHEASTERLY RIGHT OF WAY LINE
OF TANOW PLACE; THENCE WITH SAID RIGHT OF WAY LINE
 
(5) NORTH 46° 42' 18" EAST, 110.00 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------


 
NTS # 08335711 - SS # 27183
 
Parcel "C" containing 34,962 square feet or 0.80262 acres, more or less, a S
shown on a plat entitled "Parcel C, a Resubdivision of part of Parcel B, Block
EE, Section 4, CALVERTON", recorded among the land records of Prince George's
County, Maryland, in Plat Book WWW No. 77 at Plat No. 90.
 
AND BEING the same property conveyed in Deed recorded April 20, 1972 in Liber
4064 at Folio 508, as re-recorded in Liber 4066 at Folio 554.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Being Parcel "C" containing 34,962 square feet or 0.80262 acres, more or less,
as shown on a plat entitled "Parcel C, a Resubdivision of part of Parcel B,
Block EE, Section 4, CALVERTON", recorded among the land records of Prince
George's County, Maryland, in Plat Book WWW No. 77 at Plat No. 90, being more
particularly described as follows:
 
Beginning at a Capped Pin on the Northwesterly Right of Way line of Powder Mill
Road, thence South 52°52'20" West 122.50 feet to a point; thence along a curve
to the right with a radius of 50.00 feet and a chord bearing North 82°07'40"
West 70.71 feet to a point; thence North 37°07'40" West 172.50 feet to a point;
thence North 52°52'20" East 112.47 feet to a point; thence South 69°07'59" East
113.26 feet to a point; thence South 37°07'40" East 126.45 feet to the TRUE
POINT OF BEGINNING.
 
Containing 34,961 square feet or 0.8026 acres or land, more or less.
 

--------------------------------------------------------------------------------


 
NTS # 08335707 - SS # 26189
 
 
Lot 4, as shown on plat titled "Lots 2 through 4, Block D " A Resubdivision of
Lot 1, Block "D" P.B. 114 P. No. 78, Plat No. 8 City of Capitals, Queen Anne
(7th) Election District, Prince George's County, Maryland", recorded among the
land records of Prince George's County, Maryland in Plat Book VJ 167, Plat No.
39.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Being Lot 4, as recorded among the land records of Prince George's County,
Maryland in Plat Book VJ 167, Plat No. 39, and more particularly described as
follows:
 
Beginning at the intersection of the North Right of Way line of Harbour Way and
the West Right of Way line of Robert Crain Highway, thence North 88°53'28" West
77.38 feet to a point; thence along a curve to the right with a radius of 352.50
feet and a chord bearing North 79°53'53" West 110.20 feet to a point; thence
along a curve to the left with a radius of 300.00 feet
 
and a chord bearing North 08°53'06" East 35.14 feet to a point; thence North
05°31'39" East 208.42 feet to a point; thence South 84°28'21" East 223.32 feet
to a point; thence South 23°47'54" West 50.64 feet to a point; thence South
12°00'12" West 199.51 feet to the TRUE POINT OF BEGINNING.
 
Containing 50,000 square feet or 1.1479 acres of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335705 - SS # 26105
 
 
Being part of the land conveyed by Robert W. Ammann and Sherman H.
Hollingsworth, Joint Tenants, to Northampton Corporation, by deed dated August
20, 1964 and recorded September 4, 1964 among the land records of Prince
George's County, Maryland in Liber 3028 at Folio 457 and more particularly
described as follows:
 
BEGINNING for the same at a point in the 13th or arc distant 671.65 foot line of
Tract No. 1 of the aforesaid deed, distant 206.23 feet from the easterly end
thereof and running thence across the lands of Northampton Corporation,
 
1. South 21° 23' 14" East 200.00 feet to a point; and
 
2. South 78° 06' 19" West 174.99 feet to a point in the 4th or South 21° 23' 14"
East 327.20 foot line of the Easement for Ingress and Egress to the 0.5136 Acre
Exception to the aforesaid Tract 1; thence reversely with part of said 4th line,
 
3. North 21° 23' 14" West 200.00 feet to a point in the aforesaid 13th line
thence with part of said 13th line and with the southerly line of
Central Avenue, as shown on State Roads Commission of Maryland Plat No. 27175,
and along the arc of a curve deflecting to the left, said curve having a radius
of 4467.37 feet and along chord bearing and distance of North 78° 06' 19" East
174.99 feet,
 
4. An arc distance of 175.00 feet to the place of beginning, containing 34,419
square feet or 0.7901 acres of land.
 
ALSO KNOWN AS:
 
Parcel "C" Hampton Mall, on Plat by Thomas B. McNeill, L.S., dated March 1969
and recorded in Plat Book A, Plat No. 7157, among the land records of Prince
George's County, Maryland.



--------------------------------------------------------------------------------


 
NTS # 08335692 - SS # 25417
 
 
Parcel C in the subdivision known as "Humble Oil and Refining Company", as per
plat thereof recorded at Plat Book WWW 50 at Plat 35 and in addition thereto all
of the grantors rights in a certain deed of Easement recorded in Liber 2965,
folio 593, among the land records of Prince George's County, Maryland.
 
AS-SURVEYED LEGAL DESCRIPTION:
 
Parcel C in the subdivision known as "Humble Oil & Refining Company", as per
plat thereof recorded at Plat Book WWW 50 at Plat 35 and in addition thereto all
of the grantors rights in a certain deed of Easement recorded in Liber 2965,
folio 593, among the land records of Prince George's County, Maryland.
 
Beginning at the Southernmost corner of Parcel C, as recorded in Plat Book WWW
50 at Plat 35, thence along the Northern Right of Way line of Landover Road,
North 61°37'50" West 138.82 feet to a point; thence leaving said Right of Way
line, North 25°37'00" East 101.09 feet to a point; thence South 58°33'30" East
139.37 feet to a point; thence South 25°37'00" West 93.61 feet to the TRUE POINT
OF BEGINNING.
 
Containing 13,498 square feet or 0.3099 acres of land, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335687 - SS # 25385
 
 
Known as Lots Numbered 18, 19, 20 and 21, in Block No. 11, in a subdivision
known as "Addition to Berwyn" as per plat recorded in Plat Book DBS 1 at Plat
30, among the land records of Prince George's County Maryland and described by
metes and bounds as follows:
 
BEGINNING at a P.K. nail in a concrete drive at the intersection of the North
line of Pontiac Street and the easterly line of Washington-Baltimore Boulevard
and proceeding thence with the easterly line of said Boulevard
 
(1) North 23° 10' 30" East 102.88 feet to a P.K. nail, thence leaving the
easterly line of Washington-Baltimore Boulevard and proceeding (2) South 80° 30'
East 145.70 feet to an iron pipe on the West line of a 15' alley, thence with
the West line of said alley (3) South 9° 30' West 100 feet to an iron pipe on
the North line of Pontiac Street, thence with the North line of Pontiac Street
(4) North 80° 30' West 170.02 feet to the point of beginning, containing 15,786
square feet, more or less.


 

--------------------------------------------------------------------------------


NTS # 08335675 - SS # 24980
 
 
BEING PART OF THE LANDS CONVEYED BY MARY L. MILLER, ET VIR, ET AL, TO EDWARD
VOLLAND, BY DEED DATED JULY 19, 1939 AND RECORDED AMONG THE LAND RECORDS OF
PRINCE GEORGE'S COUNTY, MARYLAND IN LIBER 532 AT FOLIO 472, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING FOR THE SAME AT A P.K. NAIL SET IN THE NORTHERLY LINE OF CHILLUM ROAD
(MARYLAND ROUTE # 501) AS SHOWN ON STATE ROADS COMMISSION OF MARYLAND PLAT NO.
15718, SAID POINT ALS0 BEING THE SOUTHEASTERLY CORNER OF PARCEL A-12 AS SHOWN ON
A PLAT OF SUBDIVISION ENTITLED "PARCEL A-12, MARYLAND CITY CENTRE", RECORDED
AMONG THE AFORESAID LAND RECORDS IN PLAT BOOK WWW 32 AT PLAT NO. 36, AND RUNNING
THENCE WITH THE EASTERLY LINE OF SAID PARCEL A-12
 
1. NORTH 74°45'03" EAST 21.98 FEET TO AN IRON PIN FOUND; AND
 
2. NORTH 34°04'03" EAST 132.00 FEET TO AN IRON PIN FOUND; THENCE CROSSING THE
LANDS OF EDWARD VOLLAND
 
3. SOUTH 65° 25'57" EAST 104.22 FEET TO A DRILL HOLE SET IN THE WESTERLY LINE OF
QUEENS CHAPEL ROAD (MARYLAND ROUTE # 500) AS SHOWN ON THE AFORESAID PLAT NO.
15718; THENCE WITH SAID WESTERLY LINE
 
4. SOUTH 18°23'03" WEST 89.77 FEET TO A DRILL HOLE SET AT A POINT OF CURVATURE
IN THE AFORESAID NORTHERLY LINE OF CHILLUM ROAD; THENCE WITH SAID NORTHERLY
LINE, THE FOLLOWING SIX COURSES AND DISTANCES.
 
5. 126.34 FEET WITH THE ARC OF A CURVE DEFLECTING TO THE RIGHT, HAVING A RADIUS
OF 75.00 FEET AND A CHORD BEARING SOUTH 66°38'33" WEST 111.92 FEET TO A PIPE SET
AT A POINT OF TANGENCY;
 
6. NORTH 65°05'56" WEST 55.95 FEET TO A PIPE SET;
 
7. NORTH 49°42'05" EAST 6.50 FEET TO A PIPE SET;
 
8. NORTH 65°27'10" WEST 5.97 FEET TO A PIPE SET;
 
9. NORTH 24°32'50" EAST 21.86 FEET TO A P.K. NAIL SET; AND
 
10. NORTH 65°27'10" WEST 18.39 FEET TO THE PLACE OF BEGINNING, CONTAINING 20,398
SQUARE FEET OR 0.4683 ACRES OF LAND.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 1
Eligible Leasehold Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-1

--------------------------------------------------------------------------------


 
Location
Number
  Address Town State Zip Code  40008   13236 POWAY ROAD  POWAY  CA 92064  6151  
105 WEST STREET  BRISTOL  CT 06010  6811   774 FARMINGTON AVE  BRISTOL  CT 
06010  6155   368 WEST HIGH STREET  COBALT  CT  06414  6872   339 OLD HARTFORD
ROAD  COLCHESTER  CT  06415  6851   241 WHITE STREET  DANBURY  CT  06810  6156  
384 MAIN STREET  DURHAM  CT  06422  6158   56 ENFIELD STREET  ENFIELD  CT 
06082  6853   126 SOUTH ROAD  ENFIELD  CT  06082  6766   3050 WHITNEY AVE 
HAMDEN  CT  06514  6870   1500 CORBIN AVENUE  NEW BRITAIN  CT  06053  595   222
DANBURY RD  NEW MILFORD  CT  06776  596   195 STATE STREET  NORTH HAVEN  CT 
06473  365   1324 EAST PUTNAM AVE  OLD GREENWICH  CT  06870  688   301 EAST &
WHITING STS  PLAINVILLE  CT  06062  6817   1294 E. MAIN ST.  TORRINGTON  CT 
06790  6172   506 TALCOTVILLE ROAD  VERNON  CT  06066  611   40 NORWICH ROAD
(ROUTE 32)  WATERFORD  CT  06385  6850   210 SOUTH STREET  WEST HARTFORD  CT 
06110  6181   1309 BOSTON POST ROAD  WESTBROOK  CT  06498  613   1830 E. STATE
STREET  WESTPORT  CT  06880  6179   930 SILAS DEANE HIGHWAY  WETHERSFIELD  CT 
06109  6183   1916 POQUONOCK AVE.  WINDSOR  CT  06095  6184   245 ELLA GRASSO
HIGHWAY  WINDSOR LOCKS  CT  06096  687   47 WOLCOTT RD.  WOLCOTT  CT  06716 
8635   BASIN ROAD & FRENCHTOWN TPKE.  NEW CASTLE  DE  19720  617   18
SPRINGFIELD STREET AGAWAM  MA  01001 619   824 SUFFIELD ST. & SILVER   AGAWAM 
MA  01001  30716   308 THACHER STREET ATTLEBORO  MA  02703  30711   321
SOUTHBRIDGE STREET  AUBURN  MA  01501  30515   331 BENNINGTON ST  BOSTON  MA 
02128  30648   321 ADAMS STREET  DORCHESTER  MA  02122

 

--------------------------------------------------------------------------------


 

30601   701 COCHITUATE ROAD  FRAMINGHAM  MA 01701 30713   274 HIGH STREET 
LOWELL  MA 01852 30647   151 MAIN STREET  MEDFORD  MA 02155 30161   65 MAIN
STREET  MILFORD  MA 01757 30702   CAPE ROAD (RT. 140) & WATER ST  MILFORD  MA
01757 30714   365 LAFAYETTE ROAD  SALISBURY  MA 01952 30537   1258 WILBUR AVE 
SOMERSET  MA 02725 30674   176 WORCESTER RD.  SOUTHBRIDGE  MA 01550 30646   825
WASHINGTON STREET  STOUGHTON  MA 02072 30649   452 CANTON STREET  STOUGHTON  MA
02072 30712   156 CRESCENT STREET  WALTHAM  MA 02154 30562   1 OAK HILL ROAD 
WESTFORD  MA 01886 30675   959 SOUTHBRIDGE STREET  WORCESTER  MA 01610 30710  
350 GREENWOOD STREET  WORCESTER  MA 01607 40031   2207 NORTH HOWARD STREET 
BALTIMORE  MD 21218 40032   8300 BALTIMORE NATIONAL PIKE  ELLICOTT CITY  MD
21043 28231   210 CIVIC CENTER DRIVE  AUGUSTA  ME 04332 28200   990 LISBON
STREET  LEWISTON  ME 04240 55274   32 BRIDGE STREET  PELHAM  NH 03076 55269   9
VILLAGE STREET  PENACOOK  NH 03303 55252   663 LAYAFETTE ROAD  SEABROOK  NH
03874 56079   1061 BROADWAY (53RD ST.)  BAYONNE  NJ 07002 56049   SPRINGFIELD &
PLAINFIELD  BERKELEY HGTS  NJ 07922 56093   713 PLAINFIELD AVENUE  BERKELEY
HGTS   NJ 07922 652   R.D.#1 ROUTE 130  BEVERLY  NJ 08010 56275   1942 LINCOLN
HIGHWAY  EDISON  NJ 08817 56852   134 NJ RT. #4 (EAST BOUND  ENGLEWOOD  NJ 07631
56138   184 SOUTH AVE. (3RD AVE.)  FANWOOD  NJ 07023 56276   1490 BERGEN
BOULEVARD  FORT LEE  NJ 07024 56145   3639 ROUTE 9 (NORTH)  FREEHOLD  NJ 07728
56924   MIDLAND AVE. & OUTWATER LANE  GARFIELD  NJ 07026 56195   345 ROUTE 22
E.  GREENBROOK  NJ 08812 659   RTE 440 & DANFORTH AVE  JERSEY CITY  NJ 07303 661
  100 WHITE HORSE PIKE  LAWNSIDE  NJ 08045

 

--------------------------------------------------------------------------------


 

56867   MAIN ST & STATION RD  MADISON  NJ 07940  319   120 MOFFATT ROAD  MAHWAH 
NJ 07430  56169   128 CHESTNUT RIDGE RD & LAKE  MONTVALE  NJ 07645  56251   1371
ROUTE 202 NORTH  NESHANIC STATION  NJ 08853  56909   RIVER RD. & MADISON AVE. 
NEW MILFORD  NJ 07646  254   1700 GEORGES RD. RT 130  NORTH BRUNSWICK  NJ 08902 
56057   RT. 35 & SUNSET AVE.  OCEAN TOWNSHIP  NJ 07712  667   639 RTE 17 SOUTH 
PARAMUS  NJ 07652  56112   745 CONVERY BLVD  PERTH AMBOY  NJ 08861  56255   2501
BRIDGE AVE.  POINT PLEASANT  NJ 08742  654   669 SOMERSET STREET  SOMERSET  NJ
08873  671   2401 ROUTE 22 WEST  UNION  NJ 07083  56096   75 SPRINGSIDE &
WOODLANE RDS.  WESTHAMPTON TWP  NJ 08060  56280   320 OLD HOOK RD AND CARVER
AVE  WESTWOOD  NJ 07675  58092   657 SAWMILL RIVER RD  ARDSLEY  NY 10502  58044
  764 SUNRISE HIGHWAY  BALDWIN  NY 11510  58790   330 RT 304 N  BARDONIA  NY
10954  58917   336 WEST WASHINGTON STREET  BATH  NY 14810  54   172 HOWELLS RD 
BAY SHORE  NY 11706  115   3400-08 BAYCHESTER AVE  BRONX  NY 10475  152   3337
BOSTON RD  BRONX  NY 10469  323   3083 WEBSTER AVE  BRONX  NY 10467  549   1220
EAST 233RD STREET  BRONX  NY 10466  58616   1895 BRUCKNER BOULEVARD  BRONX  NY
10472  126   4302 FT HAMILTON PWY  BROOKLYN  NY 11219  128   2504 HARWAY AVE 
BROOKLYN  NY 11214  58015   8202 7TH AVENUE  BROOKLYN NY 11228  58918   3211
COUNTY ROAD # 10  CANANDAIGUA  NY 14424  363   350 ROCKAWAY TPKE  CEDARHURST  NY
11516  58064   1880 FRONT STREET  EAST MEADOW  NY 11554  58818   311 LARKFIELD
ROAD  EAST NORTHPORT  NY 11731  116   128 EAST MAIN ST  ELMSFORD  NY 10523 
58024   80 HORACE HARDING BLVD.  GREAT NECK  NY 11020  58054   490 PULASKI ROAD 
GREENLAWN  NY 11740

 

--------------------------------------------------------------------------------


 

79   25 HARTSDALE AVE  HARTSDALE  NY  10530  572   476 COMMERCE & RTE 141 
HAWTHORNE  NY  10532  58603   1784 BROADWAY  HEWLETT  NY  11557  58081   65 EAST
PULASKI RD  HUNTINGTON STATION  NY  11746  9998   125 JERICHO TPKE.  JERICHO 
NY  11753  58757   125 JERICHO TPKE. (SUITE 103)  JERICHO  NY  11753  58876  
125 JERICHO TPKE. (SUITE 202)  JERICHO  NY  11753  366   440 HAWKINS AVE  LAKE
RONKONKOMA  NY  11779  117   946 BOSTON POST RD.  MAMARONECK  NY  10543  58602  
532 PLANDOME RD.  MANHASSET  NY  11030  58774   165 ROUTE 59  MONSEY  NY  10952 
58263   280 E. MAIN ST  MOUNT KISCO  NY  10549  571   660 N. BROADWAY, RTE. 22 
N. WHITE PLAINS  NY  10600  77   758 PELHAM RD  NEW ROCHELLE  NY  10805  58121  
67 QUAKER RIDGE RD.  NEW ROCHELLE  NY  10804  58205   51-63 EIGHTH AVE.  NEW
YORK  NY  10014  58409   119 WEST 145TH ST  NEW YORK  NY  10039  585592   242
DYCKMAN STREET  NEW YORK  NY  10034  357   450 WYANDANCH AVE  NORTH BABYLON  NY 
11703  579   185 NORTH HIGHLAND AVE  OSSINING  NY  10562  16   98-21 ROCKAWAY
BLVD  OZONE PARK  NY  11417  574   3230 ROUTE 22 PATTERSON  NY  12563  358   185
EAST LINCOLN AVE  PELHAM  NY  10803  58802   111 MAIN STREET  PINE BUSH  NY 
12566  573   1 PLEASANTVILLE ROAD  PLEASANTVILLE  NY  10570  103   200
WESTCHESTER AVE  PORT CHESTER  NY  10573  58798   252 INNIS AVENUE 
POUGHKEEPSIE  NY  12603  58812   RT 9W & RT 143  RAVENA  NY  12143  58806   RT 9
& ST. JOHN STREET  RED HOOK  NY  12571  58072   ROUTES 9 AND 9G  RHINEBECK  NY 
12572  58146   11 FLANDERS RD.  RIVERHEAD  NY  11901  578   1 BOSTON POST RD 
RYE  NY  10580  58703   1372 UNION ST & BRANDYWINE AVE  SCHENECTADY  NY  12363
704   4030 MERRICK ROAD  SEAFORD  NY  11783

 


--------------------------------------------------------------------------------


 

681   1258 MIDDLE COUNTRY RD  SELDEN   NY  11784  58574   241 TERRY ROAD 
SMITHTOWN   NY  11787  350   69 PASCACK ROAD SPRING VALLEY NY 10977 235   1820
RICHMOND ROAD STATEN ISLAND NY 10306  396   1842 VICTORY BLVD  STATEN ISLAND 
NY  10314  561   387 PORT RICHMOND AVE.  STATEN ISLAND  NY 10302  58553   5931
AMBOY ROAD (BETHUNE)  STATEN ISLAND  NY  10309  58042   308 COLUMBUS AVE 
TUCKAHOE  NY  10707  58568   360 CENTRAL AVE. (CLAREND)  VALLEY STREAM  NY 
11580  544   190 AQUEDUCT ROAD  WHITE PLAINS  NY  10606  570   69 BANK STREET 
WHITE PLAINS  NY  10606  58025   1169 KNOLLWOOD ROAD  WHITE PLAINS  NY  10603 
546   56-02 BROADWAY  WOODSIDE  NY  11377  58817   449 MAIN STREET  YAPHANK  NY 
11980  78   1800 CENTRAL AVE  YONKERS  NY  10700  121   1115 YONKERS AVE 
YONKERS  NY  10704  576   331 TUCKAHOE ROAD  YONKERS  NY  10700 577   719 BRONX
RIVER RD  YONKERS  NY  10700  58101   774 TUCKAHOE RD.  YONKERS  NY  10710 
67649   105 SOUTH MAIN STREET  BIGLERVILLE  PA  17307  69685   1070 TRINDLE
ROAD  CARLISLE  PA  17013  67432   ROUTE #309 & FAIRMOUNT STREET  COOPERSBURG 
PA  18036  751   630 LINCOLN HWY RT 1  FAIRLESS HILLS  PA  19030  67602   3710
WESTCHESTER PIKE  NEWTOWN SQUARE  PA  19073  68642   3381 E. MAIN RD. 
PORTSMOUTH  RI 02871  68005   1188 CUMBERLAND HILL ROAD  WOONSOCKET  RI 02895 
71173   7000 THREE CHOPT RD  RICHMOND  VA 23226  71032   2214 ELECTRIC RD., SW 
ROANOKE  VA 24018  71109   1115 MAIN STREET  ROANOKE  VA 24015  71704   5420
PETERS CREEK RD.  ROANOKE  VA 20419  71110   THOMPSON MEMORIAL BLVD. & CLAY 
SALEM  VA  24153  71264   209 E. HOLLY AVENUE  STERLING PARK  VA  22170  71251  
1099 INDEPENDENCE BLVD.  VIRGNIA BEACH  VA 23455  167   GETTY REALTY CORP.
LEASED LOCATIONS      

 

--------------------------------------------------------------------------------


 
SCHEDULE 5.6
Litigation
 
 
None.
 
 
 
 
 
 
 


S-1

--------------------------------------------------------------------------------


 
SCHEDULE 7.2
Indebtedness
 
 
 
 
 
 
 
 
 


 
S-1

--------------------------------------------------------------------------------


 
GETTY REALTY CORP.
MORTGAGES PAYABLE
SEPTEMBER 30, 2009 VS. DECEMBER 31, 2008
(IN THOUSANDS)
 
 

          Interest   Inception    Due    Balance           Ending     Current  
Payable to   Location     Rate   Date   Date   12/31/08     Reductions    
Balance     Portion                                               Lake White
Corp.      00074       6 %  12/31/08    12/31/13     250       29       221    
  46  

 

--------------------------------------------------------------------------------


 
SCHEDULE 7.4
Liens
 
 
 
 
 
 
 
 
 
 

 
S-1

--------------------------------------------------------------------------------


 
 
GETTY REALTY CORP.
MORTGAGES PAYABLE
SEPTEMBER 30, 2009 VS. DECEMBER 31, 2008
(IN THOUSANDS)
 
 

          Interest   Inception    Due    Balance           Ending     Current  
Payable to   Location     Rate   Date   Date   12/31/08     Reductions    
Balance     Portion                                               Lake White
Corp.      00074       6 %  12/31/08    12/31/13     250       29       221    
  46  

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 8.1
Environmental
 
 
 
 
 
 
 
 
 
 
 
 
 

 
S-1

--------------------------------------------------------------------------------


 

Facility ID Facility City Facility ID State Current Lifecycle Plans 6  Brooklyn
NY  GW Monitoring  7  Jamaica NY  GW Monitoring  8  Rego Park NY  RAP
Implementation  16  Ozone Park NY  GW Monitoring  17  Brooklyn NY  RAP Prep  24
 Bronx NY  Closure Activities   38  Oceanside NY  GW Monitoring   61  Middle
Island NY  GW Monitoring   77  New Rochelle NY  GW Monitoring   91  Elmsford NY 
O & M   102  Peekskill NY  O & M   103  Port Chester NY  O & M   115  Bronx NY 
GW Monitoring   126  Brooklyn NY  Assessment   200  Staten Island NY  RAP
Implementation   210  Bronx NY  GW Monitoring   214  Jamaica NY  GW Monitoring 
 223  Brooklyn NY  GW Monitoring   232  Bellaire NY  Closure Activities   234
 Staten Island NY  O & M   235  Staten Island NY  GW Monitoring   247  Brooklyn
NY  GW Monitoring   257  Bronx NY  RAP Implementation   259  Bronx NY 
Assessment   269  Bronx NY  GW Monitoring   270  Bronx NY  GW Monitoring   275
 Bronx NY  O & M   277  Bronx NY  O & M   278  Yonkers NY  O & M   288  Atlantic
Highlands NJ  GW Monitoring   304  Old Bridge NJ  O & M   312  Flushing NY  GW
Monitoring   323  Bronx NY  Closure Activities   324  Staten Island NY  GW
Monitoring   329  Bronx NY  O & M   339  New York NY  Closure Activities   340
 New York NY  O & M   341  New York NY  GW Monitoring   353  Flushing NY GW
Monitoring   357  N. Babylon NY  GW Monitoring   360  Smithtown NY  Closure
Activities   361  Astoria NY  GW Monitoring   362  Staten Island NY  GW
Monitoring   365  Old Greenwich CT  Closure Activities   369  White Plains NY  O
& M   370  Keyport NJ  Closure Activities   396  Staten Island NY  GW
Monitoring   491  Wantagh NY  Assessment   523  Toms River NJ  GW Monitoring 
 535  N. Babylon NY  O & M   539  W. Paterson NJ  O & M

 

--------------------------------------------------------------------------------


 
549
 Bronx
NY
GW MonMonitoring
564
 Brooklyn
NY
RAP Prep
589
 Manchester
CT
GW Monitoring
590
 Meriden
CT
GW Monitoring
595
 New Milford
CT
GW Monitoring
600
 Wauregan
CT
GW Monitoring
604
 Terryville
CT
GW Monitoring
606
 Tolland
CT
Closure Activities
611
 Waterford
CT
GW Monitoring
615
 Woodbridge
CT
GW Monitoring
624
 Granby
MA
O & M
628
 Monson
MA
O & M
633
 PITTSFIELD
MA
Closure Activities
637
 Springfield
MA
GW Monitoring
647
 OSSINING
NY
O & M
653
 Elizabeth
NJ
GW Monitoring
655
 Englishtown
NJ
GW Monitoring
656
 Hamilton
NJ
GW Monitoring
660
 Lakewood
NJ
GW Monitoring
661
 Lawnside
NJ
GW Monitoring
664
 Newark
NJ
RAP Implementation
667
 Paramus
NJ
GW Monitoring
673
 Pleasantville
NJ
GW Monitoring
676
 Glen Head
NY
GW Monitoring
677
 New Rochelle
NY
O & M
679
 Torrington
CT
Closure Activities
685
 Dobbs Ferry
NY
GW Monitoring
687
 Wolcott
CT
GW Monitoring
688
 Plainville
CT
O & M
709
 Brooklyn
NY
Closure Activities
6722
 Bloomfield
CT
GW Monitoring
6725
 Simsbury
CT
O & M
6742
 Ridgefield
CT
O & M
6744
 Norwalk
CT
GW Monitoring
6765
 Stamford
CT
GW Monitoring
6766
 Hamden
CT
GW Monitoring
6811
 Bristol
CT
GW Monitoring
6813
 Brookfield
CT
GW Monitoring
6817
 Torrington
CT
GW Monitoring
6831
 New Haven
CT
GW Monitoring
6837
 Wilton
CT
Closure Activities
6853
 Enfield
CT
GW Monitoring
8641
 Wilmington
DE
O & M
8667
 Newark
DE
Closure Activities
8669
 Wilimington
DE
O & M
28206
 Lisbon
ME
GW Monitoring
29813
Thurmont
MD
GW Monitoring
30315
 S. Weymouth
MA
GW Monitoring
30344
 Randolph
MA
GW Monitoring
30352
 Watertown
MA
O & M
30363
 Weymouth
MA
GW Monitoring
30375
 Hingham
MA
RAP Implementation
30393
 Woburn
MA
GW Monitoring
30409
 Hyde Park
MA
O & M
30436
 Worcester
MA            
GW Monitoring

 

--------------------------------------------------------------------------------


 
30548
 Williamstown
MA
GW Monitoring
30601
 Framingham
MA
O & M
30602
 Auburn
MA
GW Monitoring
30603
 Methuen
MA
GW Monitoring
30607
 Salisbury
MA
GW Monitoring
30612
 Chatham
MA
O & M
30629
 Tewksbury
MA
O & M
30631
 Falmouth
MA
GW Monitoring
30633
 Westford
MA
GW Monitoring
30646
 Stoughton
MA
GW Monitoring
30653
 Barre
MA
GW Monitoring
40014
 Honolulu
HI
GW Monitoring
40019
 Kaneohe
HI
GW Monitoring
40035
 Kernersville
NC
Predelineation
55211
 Derry
NH
GW Monitoring
55237
 Salem
NH
GW Monitoring
55242
 Manchester
NH
GW Monitoring
55243
 Manchester
NH
GW Monitoring
55244
 Merrimack
NH
GW Monitoring
55246
 Pelham
NH
GW Monitoring
55247
 Pembrook
NH
GW Monitoring
55249
 Rochester
NH
GW Monitoring
55250
 Rochester
NH
GW Monitoring
55253
 Somersworth
NH
GW Monitoring
55257
 Epping
NH
GW Monitoring
55258
 Epsom
NH
GW Monitoring
55259
 Exeter
NH
GW Monitoring
55260
 Hampton
NH
GW Monitoring
55261
 Milford
NH
GW Monitoring
55264
 Portsmouth
NH
GW Monitoring
55266
 Rochester
NH
GW Monitoring
55267
 Salem
NH
GW Monitoring
55268
 Seabrook
NH
GW Monitoring
56009
 West Milford
NJ
Closure Activities
56023
 Willingboro
NJ
Closure Activities
56056'
 Union
NJ
GW Monitoring
56064
 Spotswood
NJ
O & M
56065
 New Brunswick
NJ
Closure Activities
56079
 Bayonne
NJ
GW Monitoring
56088
 Sewell
NJ
GW Monitoring
56101
 Trenton
NJ
O & M
56102
 Lodi
NJ
O & M
56113
 Spring Lake Heights
NJ
O & M
56132
 Asbury Park
NJ
GW Monitoring
56142
 Paterson
NJ
O & M
56159
 Turnersville
NJ
RAP Implementation
56169
 Montvale
NJ
O & M
56215
 Neptune
NJ
O & M
56230
 Newark
NJ
Assessment
  56263
 Somerville
NJ
O & M
56276
 Fort Lee 
NJ 
O & M
  56818
 Bloomfield
NJ
GW Monitoring
56821
 South Orange
NJ 
GW Monitoring

 

--------------------------------------------------------------------------------


 
56822
 Irvington
NJ
Predelineation
56844'
 Nutley
NJ
GW Monitoring
56852
 Englewood
NJ
GW Monitoring
56869
 Irvington
NJ
GW Monitoring
56871
 Jersey City
NJ
RAP Implementation
56873
 Watchung
NJ
GW Monitoring
56877
 Green Village
NJ
GW Monitoring
56882
 N. Plainfield
NJ
Closure Activities
56891
 Bloomfield
NJ
GW Monitoring
56892
 Dover
NJ
GW Monitoring
56893
 Parlin
NJ
GW Monitoring
56896
 Colonia
NJ
O & M
56915
 Ridgewood
NJ
O & M
56919
 Wayne
NJ
GW Monitoring
56921
 Washington
NJ
O & M
56922
 Paramus
NJ
O & M
56924
 Garfield
NJ
Assessment
56926
 Fort Lee
NJ
GW Monitoring
56933
 Belford
NJ
GW Monitoring
56935
 Eatontown
NJ
GW Monitoring
56939
 MONMOUTH BC
NJ
GW Monitoring
56955
 Swedesboro
NJ
GW Monitoring
56965
 Trenton
NJ
GW Monitoring
56999
 West Orange
NJ
O & M 
58014
 Bronx
NY
O & M
58015'
 Brooklyn
NY
O & M
58017'
 Yonkers
NY
GW Monitoring
58034
 Port Washington
NY
GW Monitoring
58053
 Brooklyn
NY
GW Monitoring
58071
 St. Albans
NY
O & M
58077
 Brooklyn
NY
GW Monitoring
58097
 New Rochelle
NY
GW Monitoring
58108
 White Plains
NY
O & M
58185
 Montauk
NY
GW Monitoring
58409'
 New York
NY
O & M
58415
 Brooklyn
NY
O & M
58441
 Staten Island
NY
RAP Prep
58442
 Staten Island
NY
GW Monitoring
58443
 Staten island
NY
GW Monitoring
58471
 Cedarhurst
NY
GW Monitoring
58505
 Bronx
NY
GW Monitoring
58514
 New York
NY
Assessment
58515
 Nyack
NY
O & M
58526
 Ozone Park
NY
O & M
58547
 Astoria
NY
RAP Implementation
58553
 Staten Island
NY
GW Monitoring
58579
 Uniondale
NY
Closure Activities
58585
 Arverne
NY
GW Monitoring
58592
 New York
NY
GW Monitoring
58605
 Howard Beach
NY
GW Monitoring
58717
 Green Island
NY
RAP Implementation
58718
 Halfmoon
NY
GW Monitoring

 

--------------------------------------------------------------------------------


 
58728
 Niskayuna
NY
O & M
58808
 West Taghkanic 
NY
O & M
67215
 Philadelphia
PA
GW Monitoring
67217
 Philadelphia
PA
Assessment
67243
 Bryn Mawr
PA
GW Monitoring
67265
 Philadelphia
PA
GW Monitoring
67416
 Levittown
PA
O & M
67425
 Souderton
PA
GW Monitoring
67432
 Coopersburg
PA
O & M
67433
 Doylestown
PA
O & M
67596
 Paradise 
PA
O & M
67598
 Linwood
PA
O & M
67599
 Elizabethtown
PA
GW Monitoring
67611
 Shrewsbury
PA
GW Monitoring
67636
 Dover 
PA
GW Monitoring
67654
 Middletown 
PA
GW Monitoring
68131
 Brookfield
CT
O & M
68619
 Cranston
RI
O & M
68623
 Barrington
RI
GW Monitoring
68629
 Warwick
RI
GW Monitoring
69005
 Dauphin
PA
Closure Activities
69420
 Reading
PA
GW Monitoring
69428
 Intercourse
PA
O & M
69439
 Oxford
PA
O & M
69447
 Lancaster
PA
GW Monitoring
69476
 Shrewsbury
PA
Closure Activities
69497
 Adamstown
PA
O & M
69676
 St. Clair
PA
GW Monitoring
69682
 Arendtsville
PA
O & M
69685
 Carlisle
PA
O & M
69688
 Bonneauville
PA
GW Monitoring
69689
 Shady Grove
PA
Assessment
69690
 Mcconnellsburg
PA
O & M
93257
 New Windsor MD 
GW Monitoring
94412
 Westport
MA
GW Monitoring
95153
 Bayonne
NJ
GW Monitoring
95192
 Elizabeth
NJ
O & M
95203
 Closter
NJ
Closure Activities
95214
 Newark
NJ
O & M
95307
 Long Branch
NJ
GW Monitoring
95337
 Newark
NJ
RAP Prep
95534
 Laconia
NH
GW Monitoring
96904
 Middletown
RI
GW Monitoring
97113
 Pottsville
PA
Assessment
97126
 Hazleton PA 
GW Monitoring
97199
 Philadelphia PA 
Assessment
98261
 Yonkers NY 
O & M
 98326
 Bronxville NY 
O & M
98505
 Oceanside
NY
Closure Activities
99999
  NH 
Closure Activities

 

--------------------------------------------------------------------------------


 
SCHEDULE OF RELEASE AMOUNTS
 


 



--------------------------------------------------------------------------------


 
Getty Realty Corp.
Loan / Property Allocations

 

Ref #  SS#  Property address  City  County  State 07 Assessment
Percent to
Total
 
Adjusted
Purchase Price
Allocation
Loan Allocation
Loan Release
Formula Amount (125%)
Loan Release
Formula Amount
(150%)
1 20340  8850 Gorman Rd  LAUREL  Howard  MD $2,268,966 5.45%  $2,670,077 
$1,335,038 $1,668,798 $2,002,557  2 20395  6579 Annapolis Rd  LANDOVER HILLS  PG
MD 1,066,400  3.01%  1,477,143  738,571 923,214  
3
22530
11055 Baltimore Ave
BELTSVILLE
PG
MD
516,932
2.38%
1,167,424
583,712
729,640
875,568
4
23076
6727 Riggs Rd
HYATTSVILLE
PG
MD
679,000
1.59%
780,669
390,334
487,918
 
5
23607
801 Washington Blvd
LAUREL
PG
MD
915,000
6.07%
2,973,312
1,486,656
1,858,320
 
6
24617
10815 lndian Head Hwy
FORT WASHINGTON
PG
MD
915,000
2.09%
1,024,535
512,268
640,335
 
7
24640
7631 Marlboro Pike
FORESTVILLE
PG
MD
1,248,200
2.98%
1,462,154
731,077
913,846
 
8
24742
3384 Fort Meade Rd
LAUREL
Anne Arundel
MD
1,000,000
3.55%
1,739,914
869,957
1,087,446
1,304,936
9
24980
3200 Queens Chapel Rd
HYATTSVILLE
PG
MD
656,800
3.52%
1,727,104
863,552
1,079,440
 
10
25068
7110 BaltimoreAve
COLLEGE PARK
PG
MD
772,100
2.01%
983,079
491,540
614,425
 
11
25343
3399 Branch Ave
TEMPLE HILLS
PG
MD
590,000
1.21%
594,179
297,089
371,361
 
12
25380
6400 Central Ave
SEAT PLEASANT
PG
MD
720,700
1.62%
796,173
398,086
497,608
 
13
25385
8401 Baltimore Ave
COLLEGE PARK
PG
MD
784,600
1.62%
792,239
396,119
495,149
 
14
25395
9500 Lanham Severn Rd
LANHAM
PG
MD
770,200
2.31%
1,130,585
565,292
706,615
 
15
25416
11417 Cherry Hill Rd
BELTSVILLE
PG
MD
735,066
1.53%
748,225
374,113
467,641
 
16
25417
5806 Landover Rd
LANDOVER HILLS
PG
MD
424,300
2.42%
1,188,203
594,101
742,626
 
17
25493
5650 Annapolis Rd
BLADENSBURG
PG
MD
544,000
2.05%
1,002,380
501,190
626,488
 
18
25547
10405 Baltimore Ave
BELTSVILLE
PG
MD
679,532
1.39%
682,205
341,103
426,379
511,655
19
25623
7106 Martin Luther King Jr Hwy
LANDOVER
PG
MD
732,600
2.49%
1,221,602
610,801
763,501
 
20
26045
l0350 Campus Way South
UPPER MARLBORO
PG
MD
1,167,100
2.39%
1,170,753
585,376
731,720
 
21
26105
8901 Central Ave
CAPITOL HEIGHTS
PG
MD
847,700
2.45%
1,199,835
599,918
749,898
899,877
22
26150
7545 Landover Rd
LANDOVER
PG
MD
785,300
2.65%
1,299,556
649,778
812,223
 
23
26189
16450 Harbour Way
BOWIE
PG
MD
1,787.500
5.27%
2,580,562
1,290,281
1,612,851
 
24
26549
7801 Sandy Spring Rd
LAUREL
PG
MD
1,000,000
3.03%
1,482,382
741,191
926,489
 
25
26661
5622 St Barnabas Rd
OXON HILL
PG
MD
1,996,000
4.13%
2,023,725
1,011,862
1,264,828
 
26
27183
Powder Mill Rd
BELTSVILLE
PG
MD
1,124,700
3.64%
1,785,682
892,841
1,116,051
1,339,262
27
27196
5921 Marlboro Pike
DISTRICT HEIGHTS
PG
MD
784,700
1.65%
808,266
404,133
505,166
606,200
28
27346
6631 RiverdaleRd
RIVERDALE
PG
MD
1,020,600
3.66%
1,795,641
897,821
1,122,276
 
29
27568
5520 Marlboro Pike
DISTRICT HEIGHTS
PG
MD
627,500
1.30%
638,192
319,096
398,870
 
30
27575
6117 Baltimore Blvd
RIVERDALE
PG
MD
798,000
2.43%
1,191,162
595,581
744,476
893,372
31
27578
3000 Colebrooke Dr
SUITLAND
PG
MD
546,500
1.34%
655,373
327,687
409,609
 
32
28044
6441 Coventry Way
CLINTON
PG
MD
1,157,000
3.00%
1,468,504
734,252
917,815
1,101,378
33
28242
76l9 Greenbelt Rd
GREENBELT
PG
MD
1,312,700
3.48%
1,707,118
853,559
1,066,949
 
34
28261
15151 SweitzerLn
LAUREL
PG
MD
1,257,466
3.95%
1,935,698
967,849
1,209,811
 
35
28268
4747 Silver Hill Rd
SUITLAND
PG
MD
840,000
1.75%
858,258
429,129
536,411
 
36
28299
14701 Baltimore Ave
LAUREL
PG
MD
728,066
4.57%
2,238,089
1,119,044
1,398,805
                                                             
$33,800,228
100.00%
$49,000,000
$24,500,000
$30,624,996
$9,534,803

 